--------------------------------------------------------------------------------

 

Exhibit 10-A

 Weis Markets, Inc. Retirement Savings Plan
 
Originally Effective
July 1, 1994
 
As Amended And Restated Effective
January 1, 2009

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
PREAMBLE
 
This amended and restated plan, executed on the date indicated at the end
hereof, is made effective as of January 1, 2009, except as provided otherwise in
Section 1.3(c), by Weis Markets, Inc., a corporation, with its principal office
located in Sunbury, Pennsylvania.
 
WITNESSETH:
 
WHEREAS, effective July 1, 1994, the employer established the plan for its
employees and desires to continue to maintain a permanent qualified plan in
order to provide its employees and their beneficiaries with financial security
in the event of retirement, disability, or death; and
 
WHEREAS, it is desired to amend said plan;
 
NOW THEREFORE, the premises considered, the original plan is hereby replaced by
this amended and restated plan, and the following are the provisions of the
qualified plan of the employer as restated herein; provided, however, that each
employee who was previously a participant shall remain a participant, and no
employee who was a participant in the plan before the date of amendment shall
receive a benefit under this amended plan which is less than the benefit he was
then entitled to receive under the plan as of the day prior to the amendment.
 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
1

 
 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
ARTICLE I – DEFINITIONS
 
 
Section 1.1 – References
 
(a)
Code means the Internal Revenue Code of 1986, as it may be amended from time to
time.

 
(b)
ERISA means the Employee Retirement Income Security Act of 1974, as amended.

 
Section 1.2 – Compensation
 
(a)
Compensation means, except as provided in Section 1.2(b) hereof, any earnings
reportable as W-2 wages for federal income tax withholding purposes and earned
income, plus elective contributions, for the determination period.  For this
purpose, the determination period is the plan year.  Such earnings shall include
any amount contributed to a Roth elective deferral account under this or any
other qualified plan.  However, compensation shall not include any earnings
reportable as W-2 wages that are payable following the termination of employment
pursuant to a severance agreement.

 
Elective contributions are amounts excludable from the employee’s gross income
and contributed by the employer, at the employee’s election to:
 
 
·
A cafeteria plan (excludable under Code section 125 and as provided in
Section 5.1(c)(2));

 
 
·
A Code section 401(k) arrangement (excludable under Code section 402(e)(3));

 
 
·
A simplified employee pension (excludable under Code section 402(h));

 
 
·
A tax sheltered annuity (excludable under Code section 403(b));

 
 
·
A deferred compensation plan excludable under Code section 457(b); or

 
 
·
A Code section 132(f)(4) qualified transportation fringe benefit plan.

 
"Earned Income" means net earnings from self-employment in the trade or business
with respect to which the employer has established the plan, provided that
personal services of the individual are a material income producing factor.  Net
earnings shall be determined without regard to items excluded from gross income
and the deductions allocable to those items.  Net earnings shall be determined
after the deduction allowed to the self-employed individual for all
contributions made by the employer to a qualified plan and, for plan years
beginning after December 31, 1989, the deduction allowed to the self-employed
under Code section 164(f) for self-employment taxes.
 
Any reference in this plan to compensation shall be a reference to the
definition in this Section 1.2, unless the plan reference specifies a
modification to this definition.  The plan administrator shall take into account
only compensation actually paid by the employer for the relevant period.  A
compensation payment includes compensation by the employer through another
person under the common paymaster provisions in Code sections 3121 and
3306.  Compensation from an employer that is not a participating employer under
this plan shall be excluded.
 
(b)
Exclusions From Compensation – Notwithstanding the provisions of Section 1.2(a),
the following types of remuneration shall be excluded from the participant’s
compensation:

 
 (1) Exclusions From Compensation for All Allocation Purposes:
 
 
·
Meal Allowances

 
 
·
Auto Personal Use

 
 
·
Sick Pay

 
 
·
Stock Appreciation Rights

 
 
·
Bonuses

 
(2) Additional Exclusions From Compensation for Profit Sharing Contribution
Allocation Purposes:
 
 
·
Compensation in excess of $22,000 for Pharmacists with less than 10 years of
service.

 
 
·
Compensation in excess of $24,000 for Pharmacists with 10 or more years of
service.

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
2

 

--------------------------------------------------------------------------------


 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
(c)
Limitations on Compensation – For any plan year beginning after
December 31, 2001, the plan administrator shall take into account only the
first $200,000 (as adjusted for cost-of-living increases in accordance with Code
section 401(a)(17)(B) for plan years beginning on or after January 1, 2003) of
any participant's annual compensation for determining all benefits provided
under the plan.  If compensation for any prior determination period is taken
into account in determining a participant's allocations for the current plan
year, the compensation for such prior determination period is subject to the
applicable annual compensation limit in effect for that prior period.  For any
plan year beginning after December 31, 1993 but before January 1, 2002, the plan
administrator shall take into account only the first $150,000 (or, for plan
years beginning after December 31, 1994 but before January 1, 2002, such larger
amount as the Commissioner of Internal Revenue may prescribe) of any
participant's compensation for determining all benefits provided under the
plan.  The compensation dollar limitation for a plan year shall be the
limitation amount in effect on January 1 of the calendar year in which the plan
year begins.  Annual compensation means compensation during the plan year or
such other 12-consecutive-month period over which compensation is otherwise
determined under the plan (the determination period for purposes of
Section 1.2).  If the plan should determine compensation on a period of time
that contains less than 12 calendar months (such as for a short plan year), the
annual compensation dollar limitation shall be an amount equal to the
compensation dollar limitation for the plan year multiplied by the ratio
obtained by dividing the number of full months in the period by 12.

 
(d)
Compensation for Nondiscrimination Testing – For purposes of determining whether
the plan discriminates in favor of highly compensated employees, compensation
means compensation as defined in this Section 1.2, except that the employer will
not give effect to any exclusion from compensation specified in Section 1.2(b).

 
For this purpose, compensation shall include compensation paid by the employer
as defined under Section 1.5(b).  Notwithstanding the above, the employer may
amend this plan to exclude from this nondiscrimination definition of
compensation any items of compensation excludable under Code section 414(s) and
the applicable Treasury regulations, provided such adjusted definition conforms
to the nondiscrimination requirements of those regulations.
 
(e)
Compensation for Compliance with Section 5.5 – For purposes of conducting the
actual deferral percentage test or the actual contribution percentage test,
compensation means compensation as defined in Section 1.2(a) for the entire
determination period.

 
Section 1.3 – Dates
 
(a)
Accounting Date means the date(s) on which investment results are allocated to
participants’ accounts as set forth below:

 
 
·
With respect to investment funds for which there is a daily market value, the
investment results shall be allocated on a daily basis.  For this purpose, daily
means as of each business day on which the New York Stock Exchange is open.  The
accounting date for dividends that accrue on a daily basis but are paid monthly
shall be the dividend distribution date.  The last day of each quarter shall be
an investment allocation date for all other investments.

 
(b)
Allocation Date means the date(s) as of which any contribution is allocated to
participants' accounts.

 
The profit sharing contribution and forfeitures shall be allocated as of
December 31.
 
The allocation period for the profit sharing contribution shall be the plan
year.
 
Employer matching contributions shall be allocated as of the last day of each
payroll period.
 
The allocation period applicable to a particular employer matching contribution
allocation date shall be the period commencing as of the day following the
immediately previous allocation date and ending on the particular allocation
date.
 
Qualified nonelective contributions shall be allocated as of December 31.
 
The allocation period for the qualified nonelective contribution shall be the
plan year.
 
Employee contributions (whether elective deferrals or nondeductible) shall be
allocated as of the last day of each payroll period.
 
(c)
The Effective Date of the plan is July 1, 1994.

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
3

 

--------------------------------------------------------------------------------


 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
The effective date of this amendment and restatement is January 1, 2009;
provided, however, that the plan provision required to comply with the Family
and Medical Leave Act shall be effective August 5, 1993, the plan provisions
required to comply with the Uniformed Services Employment and Re-Employment
Rights Act of 1994 shall be effective December 12, 1994, the plan provisions
required to comply with the Retirement Protection Act of 1994 shall generally be
effective on the first day of the first limitation year beginning after
December 31, 1994, the plan provisions required to comply with the Small
Business Job Protection Act of 1996 shall generally be effective on the first
day of the plan year beginning after December 31, 1996, the plan provisions
required to comply with the Taxpayer Relief Act of 1997 shall generally be
effective on the first day of the plan year beginning after August 5, 1997, and
the plan provisions required to comply with the Economic Growth and Tax Relief
Reconciliation Act of 2001 shall generally be effective as of the first day of
the first plan year beginning after December 31, 2001, except as specified
otherwise in this plan or in said Acts.
 
Notwithstanding anything herein to the contrary, the provisions noted below
shall become effective on the date indicated.  The prior provisions of the plan
shall continue in effect until such indicated effective date.
 
Provision
 
Effective Date
Section 1.2(b) Exclusions from Compensation
 
December 1, 2009
Section 1.3(a) Accounting Date
 
October 1, 2009
Section 1.3(b) Allocation Date
 
October 1, 2009
Section 1.10(c)(3) Predecessor Service
 
October 1, 2009
Section 2.2 Plan Participation
 
December 1, 2009
Sections 3.2 and 3.2(A)
 
December 1, 2009
Section 3.6(c) Conditions for Allocations
 
October 1, 2009
Section 3.8(b) Investment Elections
 
October 1, 2009
Section 4.2(a)(6)(A) Profit Sharing Account
 
December 1, 2009
Section 4.2(c)(1) Profit Sharing Account
 
December 1, 2009
Section 4.3(a)(3) Payment Upon Other Termination of Employment
 
October 1, 2009
Section 4.3(b) Form of Payment
 
October 1, 2009
Section 4.3(c)(1) General Payment Provisions
 
October 1, 2009
Section 4.4(a) Withdrawals
 
December 1, 2009

 
The $5,000 dollar amount appearing in Sections 4.2(b), 4.2(c), 4.3(d), 4.4(b)
and 4.5 shall be effective for plan years beginning after
December 31, 1997.  Prior to such effective date, the dollar amount shall be
$3,500 as provided under the prior provisions of the plan.
 
(d)
Plan Entry Date means the participation date(s) specified in Article II.

 
(e)
Plan Year means the 12-consecutive-month period beginning on January 1 and
ending on December 31.

 
 
(f)
Limitation Year means the 12-consecutive-month period beginning on January 1 and
ending on December 31.

 
Section 1.4 – Employee
 
        (a)
(1)
Employee means any person employed by the employer, including an owner-employee
or other self-employed individual (as defined in Section 1.4(a)(3)).  The term
employee shall include any employee of the employer as defined in
Section 1.5(b).  The term employee shall also include any leased employee deemed
to be an employee of any such employer as provided in Code section 414(n) or (o)
and as defined in Section 1.4(a)(2).

 
 
(2)
Leased Employee means an individual (who otherwise is not an employee of the
employer) who, pursuant to a leasing agreement between the employer and any
other person, has performed services for the employer (or for the employer and
any persons related to the employer within the meaning of Code
section 414(n)(6)) on a substantially full time basis for at least one year and
such services are performed under the primary direction or control of the
employer.  If a leased employee is treated as an employee by reason of this
Section 1.4(a)(2), compensation from the leasing organization that is
attributable to services performed for the employer shall be considered as
compensation under the plan.  Contributions or benefits provided a leased
employee by the leasing organization that are attributable to services performed
for the employer shall be treated as provided by the employer.

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
4

 

--------------------------------------------------------------------------------


 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
Safe harbor plan exception – The plan shall not treat a leased employee as an
employee if the leasing organization covers the employee in a safe harbor plan
and, prior to application of this safe harbor plan exception, 20% or less of the
employer's nonhighly compensated employees are leased employees. A safe harbor
plan is a money purchase pension plan providing immediate participation, full
and immediate vesting, and a nonintegrated contribution formula equal to at
least 10% of the employee's compensation without regard to employment by the
leasing organization on a specified date. The safe harbor plan must determine
the 10% contribution on the basis of compensation as defined in Section
5.1(c)(2).
 
 
(3)
Owner-Employee/Self-Employed Individual – Owner-employee means a self-employed
individual who is a sole proprietor (if the employer is a sole proprietorship)
or who is a partner (if the employer is a partnership) owning more than 10% of
either the capital or profits interest of the partnership.  Self-employed
individual means an individual who has earned income for the taxable year from
the trade or business for which the plan is established, or who would have had
earned income but for the fact that the trade or business had no net profits for
the taxable year.

 
(b)
Highly Compensated Employee means any employee who:

 
 
(1)
was a more than 5% owner of the employer (applying the constructive ownership
rules of Code section 318, and applying the principles of Code section 318, for
an unincorporated entity) at any time during the current plan year or the
look-back year; or

 
 
(2)
for the look-back year –

 
 
(A)
had compensation from the employer (as defined under Section 1.5(b)) in excess
of $80,000 (as adjusted by the Commissioner of Internal Revenue pursuant to Code
section 415(d), except that the base period shall be the calendar quarter ending
September 30, 1996), and

 
 
(B)
if the employer elects the application of this Subparagraph for such look-back
year, was in the top-paid group of employees for such look-back year.  For this
purpose, an employee is in the top-paid group of employees for any look-back
year if such employee is in the group consisting of the top 20% of the employees
when ranked on the basis of compensation paid during such look-back year.

 
The look-back year is the twelve-month period immediately preceding the current
plan year.  The term highly compensated employee also includes any former
employee who separated from service (or has a deemed separation from service, as
determined under Treasury regulations) prior to the plan year, performs no
service for the employer during the plan year, and was a highly compensated
employee either for the separation plan year or any plan year ending on or after
his 55th birthday, based on the applicable rules in effect for such plan year.
 
For purposes of determining who is a highly compensated employee under this
Section 1.4(b), compensation means compensation as defined in Section 1.2(a)
without regard to Section 1.2(b).
 
The plan administrator shall make the determination of who is a highly
compensated employee.
 
This Section 1.4(b) is effective for plan years beginning after
December 31, 1996, except that, in determining whether an employee is a highly
compensated employee in 1997, this provision shall be treated as having been in
effect for the last plan year beginning before January 1, 1997.
 
(c)
Nonhighly Compensated Employee means any employee who is not a highly
compensated employee.

 
Section 1.5 – Employer
 
(a)
Employer means Weis Markets, Inc. or any successor entity by merger, purchase,
consolidation, or otherwise; or an organization affiliated with the employer
that may assume the obligations of this plan with respect to its employees by
becoming a party to this plan.  Another employer, whether or not it is
affiliated with the sponsor employer, may adopt this plan to cover its employees
by filing with the sponsor employer a written resolution adopting the plan, upon
which the sponsor employer shall indicate its acceptance of such employer as an
employer under the plan.  Each such employer shall be deemed to be the employer
only as to persons who are on its payroll.

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
5

 

--------------------------------------------------------------------------------


 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
The following employers have adopted this plan and have been accepted by the
sponsor employer on or before the date this document is executed:
 
SuperPetz, LLC
 
(b)
Employer for Compliance Testing – For purposes of determining whether the plan
satisfies the participation coverage requirements of Code section 410(b) and the
limitations on benefits and allocations under Code section 415, employer shall
mean the employer that adopts this plan as set forth in Section 1.5(a), and all
members of a controlled group of corporations (as defined in Code
section 414(b)), all commonly controlled trades or businesses (as defined in
Code section 414(c)) or affiliated service groups (as defined in Code
section 414(m)) of which the adopting employer is a part, and any other entity
required to be aggregated with the employer pursuant to regulations under Code
section 414(o).

 
Section 1.6 – Fiduciaries
 
(a)
Named Fiduciary means the person or persons having fiduciary responsibility for
the management and control of plan assets.

 
(b)
Plan Administrator means the person or persons appointed by the named fiduciary
to administer the plan.

 
(c)
Trustee means the trustee named in the trust agreement executed pursuant to this
plan, or any duly appointed successor trustee.

 
(d)
Investment Manager means a person or corporation other than the trustee
appointed for the investment of plan assets.

 
Section 1.7 – Participant/Beneficiary/Spouse/Dependent
 
(a)
Participant means an eligible employee of the employer who becomes a member of
the plan pursuant to the provisions of Article II, or a former employee who has
an accrued benefit under the plan.  A participant shall be treated as benefiting
under the plan for any plan year during which the participant received or is
deemed to receive an allocation in accordance with Regulation
section 1.410(b)-3(a).

 
(b)
Beneficiary means a person designated by a participant who is or may become
entitled to a benefit under the plan.  A beneficiary who becomes entitled to a
benefit under the plan remains a beneficiary under the plan until the trustee
has fully distributed his benefit to him.  A beneficiary's right to (and the
plan administrator's, or a trustee's duty to provide to the beneficiary)
information or data concerning the plan shall not arise until he first becomes
entitled to receive a benefit under the plan.

 
(c)
Spouse means the person of the opposite sex married to the participant at the
time of the determination and as further defined by section 3 of the Defense of
Marriage Act, 1 U.S.C. § 7 (1996).

 
(d)
Dependent means a dependent as defined by Code section 152 without regard to
section 152(d)(1)(B).

 
Section 1.8 – Participant Accounts
 
(a)
Profit Sharing Account means the balance of the separate account derived from
employer’s profit sharing contributions, including forfeitures (if any) (if so
provided under Section 3.2).

 
(b)
Qualified Nonelective Contribution Account means the balance of the separate
account derived from employer's qualified nonelective contributions (if so
provided under Section 3.3).

 
(c)
Employee 401(k) Elective Deferral Account means the balance of the separate
account derived from the participant's 401(k) elective deferrals (if so provided
under Section 3.4).

 
(d)
Employee Nondeductible Contribution Account means the balance of the separate
account derived from the participant’s non-deductible employee contributions (if
so provided under Section 3.5).

 
(e)
Employer Matching Contribution Account means the balance of the separate account
derived from employer's matching contributions (if so provided under
Section 3.6).

 
 
(f)
Qualified Employer Matching Contribution Account means the balance of the
separate account derived from employer's qualified matching contributions (if so
provided under Section 3.6).

 
(g)
Rollover/Transfer Account means the balance of the separate account derived from
rollover contributions and/or transfer contributions (if so provided under
Section 3.7).

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
6

 

--------------------------------------------------------------------------------


 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
(h)
Accrued Benefit means the total of the participant’s account balances as of the
accounting date falling on or before the day on which the accrued benefit is
being determined.

 
Section 1.9 – Plan
 
Plan means Weis Markets, Inc. Retirement Savings Plan as set forth herein and as
it may be amended from time to time.
 
Section 1.10 – Service
 
(a)
Service means any period of time the employee is in the employ of the employer,
including any period the employee is on an unpaid leave of absence authorized by
the employer under a uniform, nondiscriminatory policy applicable to all
employees.  Separation from service means that the employee no longer has an
employment relationship with the employer.

 
        (b)
(1)
Hour of Service means:

 
 
(A)
Each hour for which an employee is paid, or entitled to payment, for the
performance of duties for the employer.  These hours shall be credited to the
employee for the computation period in which the duties are performed; and

 
 
(B)
Each hour for which an employee is paid, or entitled to payment, by the employer
on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty, or leave of absence.  No more than 501 hours of service
shall be credited under this Subparagraph (B) for any single continuous period
(whether or not such period occurs in a single computation period).  An hour of
service shall not be credited to an employee under this Subparagraph (B) if the
employee is paid, or entitled to payment, under a plan maintained solely for the
purpose of complying with applicable worker's compensation or unemployment
compensation or disability insurance laws.  Hours under this Subparagraph (B)
shall be calculated and credited pursuant to section 2530.200b-2 of the
Department of Labor Regulations that are incorporated herein by this reference;
and

 
 
(C)
Each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by the employer.  The same hours of service shall not be
credited both under Subparagraph (A) or Subparagraph (B), as the case may be,
and under this Subparagraph (C).  These hours shall be credited to the employee
for the computation period or periods to which the award or agreement pertains
rather than the computation period in which the award, agreement, or payment is
made.

 
Hours of service shall be determined on the basis of actual hours for which an
employee is paid or entitled to payment.  The above provisions shall be
construed so as to resolve any ambiguities in favor of crediting employees with
hours of service.
 
If, for the purposes of the plan, an employee's records are maintained on other
than an hourly basis, the plan administrator, according to uniform rules
applicable to a class of employees, may apply the following equivalencies for
the purpose of crediting hours of service:
 
Basis Upon Which Records
Are Maintained
 
Credit Granted to Individual if Individual Earns One
or More Hours of Service During Period
Shift
 
Actual hours of full shift
Day
 
10 hours of service
Week
 
45 hours of service
Semi-Monthly Payroll Period
 
95 hours of service
Months of Employment
 
190 hours of service

 
 
(2)
Solely for purposes of determining whether a break in service for participation
and vesting purposes has occurred in a computation period, an individual who is
absent from work for maternity or paternity reasons shall receive credit for the
hours of service that would otherwise have been credited to such individual but
for such absence, or in any case in which such hours cannot be determined,
8 hours of service per day of such absence.  For purposes of this paragraph, an
absence from work for maternity or paternity reasons means an absence (A) by
reason of the pregnancy of the individual, (B) by reason of a birth of a child
of the individual, (C) by reason of the placement of a child with the individual
in connection with the adoption of such child by such individual, or (D) for
purposes of caring for such child for a period beginning immediately following
such birth or placement.  The hours of service credited under this paragraph
shall be credited:  (A) in the computation period in which the absence begins if
the crediting is necessary to prevent a break in service in that period, or
(B) in all other cases, in the following computation period.  No more than
501 hours of service shall be credited under this paragraph for any single
continuous period (whether or not such period occurs in a single computation
period).

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
7

 

--------------------------------------------------------------------------------


 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
 
(3)
Solely for purposes of determining whether a break in service for participation
and vesting purposes has occurred in a computation period, an individual who is
absent from work on unpaid leave under the Family and Medical Leave Act shall
receive credit for the hours of service that would otherwise have been credited
to such individual but for such absence, or in any case in which such hours
cannot be determined, 8 hours of service per day of such absence.  Such an
individual shall be treated as actively employed for the purposes of
participation and eligibility for an allocation of any employer contribution
that may be provided under this plan.  Notwithstanding the preceding, this
paragraph shall not apply if the employer or the particular employee is not
subject to the requirements of the Family and Medical Leave Act at the time of
the absence.

 
 
(4)
Hours of service shall be credited for employment with the employer as defined
in Section 1.5(b).  Hours of service shall also be credited for any leased
employee who is considered an employee for purposes of this plan under Code
section 414(n) or Code section 414(o).

 
        (c)
(1)
Year of Service means a 12-consecutive-month computation period during which the
employee completes the required number of hours of service with the employer as
specified in Sections 2.1 or 4.1.  No more than one year of service will be
credited for any 12-consecutive-month period unless otherwise required by
Sections 2.1(c) and 4.1(c).

 
 
(2)
Service With Related Employers – For purposes of crediting years of service,
hours of service credited in accordance with Section 1.10(b)(4) shall be taken
into account.

 
 
(3)
Predecessor Service – If the employer maintains the plan of a predecessor
employer, service with such predecessor employer shall be treated as service for
the employer.  If the employer does not maintain the plan of a predecessor
employer, then service as an employee of a predecessor employer shall not be
considered as service under the plan, except as noted below:

 
 
·
Effective November 18, 1994, with respect to an employee employed by the
predecessor employer as of the day immediately prior, service as an employee of
Kings Markets, Strasburg store (Store No. 159) shall be considered as service
under the plan solely for the purpose of determining eligibility years of
service (under Section 2.1).

 
 
·
Effective August 24, 2009, with respect to an employee employed by the
predecessor employer as of the day immediately prior, service as an employee of
Binghamton Giant Markets, Inc. shall be considered as service under the plan for
the purposes of determining eligibility years of service (under Section 2.1) and
vesting years of service (under Section 4.1).

 
(d)
Break in Service (or One Year Break in Service) means a 12-consecutive-month
computation period during which a participant or former participant does not
complete the specified number of hours of service with the employer as set forth
in Sections 2.1(b) and 4.1(b).

 
(e)
Qualified Military Service – Notwithstanding any provision of this plan to the
contrary, effective December 12, 1994, contributions, benefits, and service
credit with respect to qualified military service will be provided in accordance
with Code section 414(u).  An employee reemployed after qualified military
service shall not be treated as having incurred a break in service, for purposes
of vesting and benefit accruals, solely because of an absence due to qualified
military service.

 
Section 1.11 – Trust
 
(a)
Trust means the qualified trust created under the employer’s plan.

 
(b)
Trust Fund means all property held or acquired by the plan.

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
8

 

--------------------------------------------------------------------------------


 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
ARTICLE II – PARTICIPATION
 
Section 2.1 – Eligibility Service
 
(a)
Eligibility Year of Service means an eligibility computation period during which
the employee completes at least 1,000 hours of service with the employer.

 
(b)
One Year Break in Service means for the purposes of this Article II an
eligibility computation period during which the participant or former
participant does not complete more than 500 hours of service with the employer.

 
(c)
Eligibility Computation Period – The initial eligibility computation period
shall be the 12-consecutive-month period beginning with the day on which the
employee first performs an hour of service for the employer (employment
commencement date).

 
Succeeding eligibility computation periods shall coincide with the plan year,
beginning with the first plan year that commences prior to the first anniversary
of the employee's employment commencement date regardless of whether the
employee is credited with the required number of hours of service during the
initial eligibility computation period.  An employee who is credited with the
required number of hours of service in both the initial eligibility computation
period and the first plan year that commences prior to the first anniversary of
the employee's employment commencement date shall be credited with two years of
service for purposes of eligibility to participate.
 
Section 2.2 – Plan Participation
 
(a)
Eligibility

 
 
 (1)
Eligibility for Employer Profit Sharing Contributions

 
 
(A)
Age/Service Requirements – An employee who is a member of the eligible class of
employees shall be eligible for participation for the purpose of the employer
profit sharing provision after he has satisfied the following participation
requirement(s):

 
 
(i)
Completion of 1 year of service.

 
 
(ii)
Attainment of age 21.

 
 
(B)
Eligible Class of Employees – All employees of the employer except those
described in (i), (ii), (iii), (iv), (v), (vi), (vii), and (viii) below shall be
eligible for purposes of receiving a profit sharing allocation if employed in
the following categories:  Salaried Employee, Level I Department Manager, Head
Pharmacist, Assistant Head Pharmacist, Foreman, Corporate Lead Person, Corporate
Department Assistant, Corporate Administrative Assistant, Corporate Reorder
Buyer, or Corporate Architectural Draftsperson.

 
 
(i)
Individuals not directly employed by the employer as defined in Section 1.5(a)
shall not be eligible to receive a profit sharing contribution.  An employee of
the employer as that term is defined in Section 1.5(b) with respect to the
sponsoring employer shall not be eligible to receive a profit sharing allocation
unless such employee's direct employer affirmatively elects to become a
participating employer hereunder.

 
 
(ii)
Employees who became employees as the result of a “Code section 410(b)(6)(C)
transaction.”  These employees shall be excluded during the period beginning on
the date of the transaction and ending on the last day of the first plan year
beginning after the date of the transaction.  A “Code section 410(b)(6)(C)
transaction” is an asset or stock acquisition, merger, or similar transaction
involving a change in the employer of the employees of a trade or business.

 
 
(iii)
Employees included in a unit of employees covered by a collective bargaining
agreement between the employer and employee representatives shall not be
eligible to receive a profit sharing allocation if retirement benefits were the
subject of good faith bargaining and if less than 2% of the employees of the
employer who are covered pursuant to that agreement are professionals as defined
in Regulation section 1.410(b)-9(g).  For this purpose, the term "employee
representatives" does not include any organization more than half of whose
members are employees who are owners, officers, or executives of the employer.

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
9

 

--------------------------------------------------------------------------------


 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
 
(iv)
Leased employees who are considered employees under the plan shall not be
eligible to receive a profit sharing allocation.

 
 
(v)
Employees who are non-resident aliens (as defined in Code section 7701(b)(1)(B))
and who receive no earned income (as defined in Code section 911(d)(2)) from the
employer that constitutes income from sources within the United States (as
defined in Code section 861(a)(3)) shall not be eligible to receive a profit
sharing allocation.

 
 
(vi)
Highly compensated employees as defined in Section 1.4(b) shall not be eligible
to receive a profit sharing allocation.

 
 
(vii)
Employees of Superpetz, LLC shall not be eligible to receive a profit sharing
allocation.

 
 
(viii)
Employees of Binghamton Giant Markets, Inc. shall not be eligible to receive a
profit sharing allocation prior to January 1, 2010.

 
Notwithstanding the above eligible class of employees, the eligible class
provisions of the plan before January 1, 2009 shall continue to apply to
participants who received profit sharing allocations before January 1, 2009, and
to employees who otherwise would have become participants in the Plan by
December 31, 2009.
 
 
(2)
Eligibility for All Other Purposes

 
 
(A)
Age/Service Requirements – An employee who is a member of the eligible class of
employees shall be eligible for all other purposes under the plan after he has
satisfied the following participation requirement(s):

 
 
(i)
Completion of 1 year of service.

 
 
(ii)
Attainment of age 21.

 
 
(B)
Eligible Class of Employees – All employees of the employer shall be eligible
for the purposes of this Section 2.2(a)(2) except for employees in the following
categories:

 
 
·
Individuals not directly employed by the employer as defined in
Section 1.5(a).  An employee of the employer as that term is defined in
Section 1.5(b) with respect to the sponsoring employer shall not participate in
this plan unless such employee's direct employer affirmatively elects to become
a participating employer hereunder.

 
 
·
Employees who became employees as the result of a “Code section 410(b)(6)(C)
transaction.”  These employees shall be excluded during the period beginning on
the date of the transaction and ending on the last day of the first plan year
beginning after the date of the transaction.  A “Code section 410(b)(6)(C)
transaction” is an asset or stock acquisition, merger, or similar transaction
involving a change in the employer of the employees of a trade or business.

 
 
·
Employees included in a unit of employees covered by a collective bargaining
agreement between the employer and employee representatives if retirement
benefits were the subject of good faith bargaining and if 2% or less of the
employees of the employer who are covered pursuant to that agreement are
professionals as defined in Regulation section 1.410(b)-9.  For this purpose,
the term “employee representatives” does not include any organization more than
half of whose members are employees who are owners, officers, or executives of
the employer.

 
 
·
Leased employees who are considered employees under the plan.

 
 
·
Employees who are non-resident aliens (as defined in Code section 7701(b)(1)(B))
and who receive no earned income (as defined in Code section 911(d)(2)) from the
employer that constitutes income from sources within the United States (as
defined in Code section 861(a)(3)).

 
(b)
Entry Date

 
 
(1)
Entry Date for Purposes of Employer Profit Sharing Contributions – An eligible
employee shall participate in the plan for the purpose of the employer profit
sharing contribution provisions on the earlier of the March 31, June 30,
September 30, or December 31 coinciding with or immediately following the date
on which he has met the age and service requirements, provided he is employed on
that date.

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
10

 

--------------------------------------------------------------------------------


 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
 
(2)
Entry Date for All Other Purposes – An eligible employee shall participate in
the plan for all purposes on the earlier of the March 31, June 30, September 30,
or December 31 coinciding with or immediately following the date on which he has
met the age and service requirements, provided he is employed on that date.

 
 
(3)
If an employee who is not a member of the eligible class of employees becomes a
member of the eligible class, such employee shall participate immediately, if he
has satisfied the age and service requirements and would have otherwise
previously become a participant.

 
Section 2.3 – Termination of Participation
 
A participant shall continue to be an active participant of the plan so long as
he is a member of the eligible class of employees and he does not terminate
employment.  He shall become an inactive participant when he terminates
employment or ceases to be a member of the eligible class of employees.  He
shall cease participation completely upon the later of his receipt of a total
distribution of his nonforfeitable account balance(s) under the plan or the
forfeiture of the nonvested portion of the account balance(s).
 
Section 2.4 – Re-Participation or Re-Employment (Break in Service Rules)
 
(a)
Vested Participant – A former participant who had a nonforfeitable right to all
or a portion of his account balance derived from employer contributions at the
time of his termination from service shall become a participant immediately upon
returning to the employ of the employer, if he is a member of the eligible class
of employees.

 
(b)
Nonvested Participant or Employee – In the case of an employee who does not have
any nonforfeitable right to his account balance derived from employer
contributions at the time of his termination from service, years of service
before a period of consecutive one-year breaks in service shall not be taken
into account in computing eligibility service if the number of consecutive
one-year breaks in service in such period equals or exceeds the greater of 5 or
the aggregate number of years of service before such breaks in service.  Such
aggregate number of years of service shall not include any years of service
disregarded under the preceding sentence by reason of prior breaks in service.

 
If an employee's years of service before termination from service are
disregarded pursuant to the preceding paragraph, he shall be considered a new
employee for eligibility purposes.  If such employee's years of service before
termination from service may not be disregarded pursuant to the preceding
paragraph, he shall participate immediately upon returning to the employ of the
employer, if he is a member of the eligible class of employees and has otherwise
satisfied the age and service requirements of Section 2.2.
 
(c)
Return to Eligible Class – If a participant becomes an inactive participant,
because he is no longer a member of the eligible class of employees, but does
not incur a break in service, such inactive participant shall become an active
participant immediately upon returning to the eligible class of employees.  If
such participant incurs a break in service, eligibility shall be determined
under the re-participation rules in Section 2.4(a) and (b) above.

 
ARTICLE III – ALLOCATIONS TO PARTICIPANT ACCOUNTS
 
Section 3.1 – General Provisions
 
(a)
Maintenance of Participant Accounts – The plan administrator shall maintain
separate accounts covering each participant under the plan as herein
described.  Such accounts shall be increased by contributions, reallocation of
forfeitures (if any), investment income, and market value appreciation of the
fund.  They shall be decreased by market value depreciation of the fund,
forfeiture of nonvested amounts, benefit payments, withdrawals, and expenses.

 
(b)
Amount and Payment of Employer Contribution

 
 
(1)
Amount of Contribution – For each plan year, the employer contribution to the
plan shall be the amount that is determined under the provisions of this
Article; provided, however, that the employer may not make a contribution to the
plan for any plan year to the extent the contribution would exceed the
participants' maximum permissible amounts under Code section 415.  Further, the
employer contribution shall not exceed the maximum amount deductible under Code
section 404, subject to the provisions for a nondeductible contribution without
penalty as permitted under Code section 4972(c)(6).  For this purpose, effective
for plan years beginning on or after January 1, 2002, participant elective
deferrals shall not be taken into account as provided under Code section 404(n).

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
11

 

--------------------------------------------------------------------------------


 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
The employer contributes to this plan on the conditions that its contribution is
not due to a mistake of fact and that the Internal Revenue Service will not
disallow the deduction for its contribution.  The trustee, upon written request
from the employer, shall return to the employer the amount of the employer's
contribution made due to a mistake of fact or the amount of the employer's
contribution disallowed as a deduction under Code section 404. The trustee shall
not return any portion of the employer's contribution under the provisions of
this paragraph more than one year after the earlier of:  (A) The date on which
the employer made the contribution due to a mistake of fact; or (B) The time of
disallowance of the contribution as a deduction, and then, only to the extent of
the disallowance.  The trustee will not increase the amount of the employer
contribution returnable under this Section for any earnings attributable to the
contribution, but the trustee will decrease the employer contribution returnable
for any losses attributable to it. The trustee may require the employer to
furnish whatever evidence it deems necessary to confirm that the amount the
employer has requested be returned is properly returnable under ERISA.
 
 
(2)
Payment of Contribution – The employer shall make its contribution to the plan
in cash within the time prescribed by the Code or applicable Treasury
regulations.  Subject to the consent of the trustee, the employer may make its
contribution in property rather than in cash, provided the contribution is
discretionary and the property contributed is unencumbered.

 
 
(3)
Allocation if More Than One Employer – If the employer consists of a sponsoring
employer and one or more participating employers, the contribution made by each
such entity shall be allocated to the accounts of the participants directly
employed by the contributing employer.  If a participant is employed by more
than one entity during the applicable period, each entity shall contribute with
respect to the compensation earned by the participant while employed by that
entity.

 
(c)
Limitations and Conditions – Notwithstanding the allocation procedures set forth
in this Article, the allocations to participants' accounts shall be limited or
modified to the extent required to comply with the provisions of Article V
(limitations on allocations under Code section 415, top-heavy provisions under
Code section 416, and related employer provisions under Code section 414).

 
In any limitation year in which the allocation to one or more participants'
accounts would be in excess of the limitations on allocations under Code
section 415, the annual additions under this plan will be reduced to the extent
necessary to comply with such limitations first.  If any further reduction is
required in any limitation year commencing before January 1, 2000, the annual
additions or benefits under any other plan that the employer sponsors will then
be reduced with respect to such participants.  If any further reduction is
required in any limitation year commencing on or after January 1, 2000, the
annual additions under any other defined contribution plan that the employer
sponsors will then be reduced with respect to such participants.
 
Section 3.2 – Regular Profit Sharing Contributions
 
(a)
Amount of Contribution – The employer shall determine, in its sole discretion,
the amount of employer profit sharing contribution to be made to the plan each
year; provided, however, that the employer shall contribute such amount as may
be required for restoration of a forfeited amount under Section 4.2.

 
(b)
Conditions for Allocations – A participant shall be eligible for an allocation
of the employer profit sharing contribution and forfeitures as of an allocation
date, provided that he satisfies the following conditions:

 
 
(1)
He completed at least 1,000 hours of service during the current plan year,
except that the hours of service requirement shall not apply with respect to any
minimum top-heavy allocation as provided in Section 5.4.

 
AND
 
 
(2)
He is employed by the employer on the last day of the plan year.

 
AND
 
 
(3)
He is not a Highly Compensated Employee.

 
AND

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
12

 

--------------------------------------------------------------------------------


 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
 
(4)
He is employed in one of the eligible job categories listed in Section
2.2(a)(1)(B) on the last day of the plan year.

 
In the event a minimum top-heavy allocation is required to be made as an
employer profit sharing contribution under the provisions of Section 3.2(c)(2),
solely for this limited purpose active participant shall include any person
participating under the provision of Section 2.2(b)(2) and not yet eligible to
participate in the plan for purposes under Section 2.2(b)(1).
 
        (c)
(1)
Allocation Formula

 
The employer profit sharing contribution and forfeitures for the plan year shall
be allocated to the profit sharing account of each eligible participant in the
ratio that each participant's number of allocation units bears to the allocation
units of all participants.  A participant shall be credited with one allocation
unit for each full $100.00 of compensation for the plan year, plus 1.5 units for
each year of service.
 
 
(2)
Top-Heavy Plan Years

 
In any plan year in which this plan is top-heavy (as defined in
Section 5.4(e)(2)), the top-heavy minimum benefit requirement with respect to a
participant shall first be met by any allocation to the Qualified Nonelective
Contribution Account for the plan year.  Then, the contributions and forfeitures
allocable to the profit sharing account shall be adjusted as necessary for
compliance.  The total of the contributions and forfeitures allocated to such
account(s) of each participant shall not be less than an amount equal to 3% of
his compensation or the largest percentage of elective deferral contribution,
employer contribution, and forfeiture allocated on behalf of any key employee
for that year, whichever is less.
 
 
(3)
Compensation – For purposes of the allocation of the employer profit sharing
contribution, compensation means compensation as defined in Section 1.2(a)
and (b) (subject to the limitations of Section 1.2(c)) for the entire plan year.

 
However, for purposes of the top-heavy contribution, compensation means
compensation as defined in Section 5.1(c)(2), subject to the limitations of
Section 1.2(c).
 
Section 3.2 (A) – Special Profit Sharing Contribution as of December 31, 2009
 
(a)
Amount of Contribution – The employer shall determine, in its sole discretion,
the amount of special employer profit sharing contribution to be made to the
plan as of December 31, 2009.

 
(b)
Conditions for Allocations – A participant shall be eligible for an allocation
of the special employer profit sharing contribution as of December 31, 2009,
provided that he satisfies the following conditions:

 
 
(1)
He is employed by the employer on December 31, 2008.

 
AND
 
 
(2)
He is not a Highly Compensated Employee in 2009.

 
AND
 
 
(3)
He is employed by the employer on December 31, 2009.

 
(c)
Allocation Formula

 
The special employer profit sharing contribution for 2009 shall be allocated to
the profit sharing account of each eligible participant in the ratio that each
eligible participant's plan account balance as of December 31, 2008 bears to the
plan account balance as of December 31, 2008 of all eligible participants.
 
Section 3.3 – Qualified Nonelective Contributions
 
To the extent the current year testing method is being used to satisfy the
requirements described in Section 5.5(b) and (c), the employer may make
qualified nonelective contributions on behalf of either the nonhighly
compensated active participants or all active participants that are sufficient
to satisfy either the actual deferral percentage test or the actual contribution
percentage test, or both, pursuant to regulations under the Code in lieu of
distributing excess contributions as provided in Section 5.5(b)(2) of the plan,
or excess aggregate contributions as provided in Section 5.5(c)(2) of the
plan.  The employer may elect to comply with the ADP test requirements by making
safe harbor nonelective contributions on behalf of all active participants as
described in Section 5.5(f).
 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
13

 

--------------------------------------------------------------------------------


 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
Qualified nonelective contributions are contributions (other than profit sharing
contributions or employer matching contributions) that are made by the employer
and allocated to participants' qualified nonelective contribution accounts and
any forfeitures that are so applied that the participants may not elect to
receive in cash until distributed from the plan; that are nonforfeitable when
made; and that are distributable only in accordance with the distribution
provisions that are applicable to elective deferrals and qualified matching
contributions.  Safe harbor nonelective contributions shall be allocated to a
safe harbor sub-account of the qualified nonelective contribution account and
shall be held subject to the same rights and restrictions.
 
(a)
Amount of Contribution

 
The amount of such contributions for each plan year shall be an amount
determined by the employer, in its sole discretion, after the plan administrator
has determined the amount needed to satisfy the actual deferral percentage test
or the actual contribution percentage test, or both.
 
(b)
Allocation of Contribution

 
 
(1)
Allocation of the qualified nonelective contribution shall be made to the group
of eligible non-highly compensated employees that consists of half of all
eligible non-highly compensated employees for the plan year determined by
identifying the nonhighly compensated employee with the smallest amount of
compensation and continuing in ascending order until half of all eligible
non-highly compensated employees have been identified, subject to the further
requirements of Section 5.5(b)(1)(A)(viii).

 
 
(2)
Top-Heavy Plan Years

 
The top-heavy minimum benefit requirements shall be met as provided under
Section 3.2(c)(2) concerning profit sharing and qualified nonelective
contribution allocations.
 
 
(3)
Compensation – For purposes of the allocation of the qualified nonelective
contribution, compensation means compensation as defined in Section 1.2(a)
and (b) (subject to the limitations of Section 1.2(c)) for the entire plan year,
but limited to the employee's compensation for the portion of the plan year in
which the employee actually is a member of the eligible class of employees as
defined in Section 2.2.  However, for purposes of the top-heavy contribution,
compensation means compensation as defined in Section 5.1(c)(2), subject to the
limitations of Section 1.2(c).

 
Section 3.4 – Employee 401(k) Elective Deferral Contributions
 
(a)
Amount of Contribution – The employer shall contribute each plan year on behalf
of each active participant who elects salary deferral a sum equal to the amount
that the participant has elected to defer under a salary reduction arrangement
or under a cash or deferred arrangement.  The contribution shall be credited to
the participant's employee 401(k) elective deferral account.

 
A highly compensated employee may not elect a salary reduction in excess of the
limitation established by board resolution.  Such limitation shall be
communicated to the highly compensated employees a reasonable time in advance of
the date as of which it is effective.  The plan administrator may limit the
amount of salary reduction or deferred compensation at any time, if he
determines that such limitation is necessary to meet the requirements for a
“qualified cash or deferred arrangement” under Code section 401(k) and
regulations issued pursuant thereto as set forth in Section 5.5.
 
Effective for plan years beginning prior to 2009, the plan administrator shall
calculate the actual deferral percentage for the highly compensated employees
using the testing method as provided under the prior statement of the plan
document.
 
Effective for plan years beginning on or after January 1, 2009, the plan
administrator shall calculate the actual deferral percentage for the highly
compensated employees using the prior year testing method.
 
 (b)
Salary Reduction Election

 
 
(1)
Availability of Election – An active participant may effect a salary reduction
agreement with the employer under which an employer contribution will be made to
the plan on behalf of such participant only if he elects to reduce his
compensation or to forgo an increase in his compensation.  The amount of salary
deferral may range from 0% to 50% of compensation.

 
 
(2)
Election Procedures – A written notice of a participant’s salary reduction
election shall be given to the employer and to the plan administrator upon such
forms as may be provided by the plan administrator.  The written notice shall be
given at least 10 days before March 31, June 30, September 30, or December 31 on
which it is to be effective.  However, in no event shall such notice be given or
be effective before the adoption of the employee 401(k) elective deferral
contribution provision under the plan.  A participant electing salary reduction
will be deemed to desire to continue at the same rate, unless he notifies the
plan administrator at least 10 days before the applicable date of his desire to
change the amount of salary reduction.  The revised election shall be effective
on the applicable date.  A salary reduction may be discontinued at any time upon
proper notice.  A participant who has declined or suspended salary reduction may
elect salary reduction at a subsequent election date by written notification to
the plan administrator in the manner and on the forms as provided under this
paragraph.  The plan administrator and employer shall treat a salary reduction
election as having been revoked by the participant upon his termination of
employment or his ceasing to be a member of the eligible class of participants.

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
14

 

--------------------------------------------------------------------------------


 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
A participant who receives a distribution of elective deferrals after
December 31, 2001 on account of hardship shall be prohibited from making
elective deferrals and employee nondeductible contributions under this and all
other plans of the employer for 6 months after receipt of the distribution.  A
participant who receives a distribution of elective deferrals in calendar year
2001 on account of hardship shall be prohibited from making elective deferrals
and employee nondeductible contributions under this and all other plans of the
employer for 12 months after receipt of the distribution as previously provided
under this plan.
 
 
(3)
Compensation – For this purpose, compensation means compensation as defined in
Section 1.2(a) and (b) (subject to the limitations of Section 1.2(c)), but
excluding short term disability benefits not paid through the employer's payroll
system.  The participant’s salary reduction election shall apply only to
compensation that becomes currently available to the employee after the
effective date of the election.  The employer shall apply the salary reduction
election to all of the participant’s compensation (and to increases in
compensation), unless the participant’s salary reduction election specifies that
the election is to be limited to certain compensation.

 
 
(4)
Catch-Up Contributions – Effective April 1, 2004, all employees who are eligible
to make elective deferrals under this plan before the close of the plan year and
who have attained age 50 or over by the end of their applicable taxable years
shall be eligible to make catch-up contributions in accordance with, and subject
to the limitations of, Section 5.5(a)(2).  The employer-imposed limitations on
the maximum amount of permissible salary deferral shall not apply.

 
(c)
Cash or Deferred Election

 
No contribution shall be made under this plan pursuant to a cash or deferred
election.  All elective deferrals shall be made under a salary deferral
election.
 
Section 3.5 – Employee Nondeductible Contributions
 
Employee nondeductible contributions are not permitted under this plan and no
amount shall be credited to the employee nondeductible contribution account.
 
Section 3.6 – Employer Matching Contributions
 
Employer matching contributions shall be made under the provisions of this
Section.  Such contributions shall be credited to the employer matching
contribution account or the qualified employer matching contribution account, as
applicable.
 
With respect to each interim allocation date, the employer shall contribute the
amount necessary to fund the employer matching contribution allocation for the
interim allocation period based on the eligible deferrals and participant
compensation for such period.
 
Effective for plan years beginning prior to 2009, the plan administrator shall
calculate the actual contribution percentage for the highly compensated
employees using the testing method as provided under the prior statement of the
plan document.
 
Effective for plan years beginning on or after January 1, 2009, the plan
administrator shall calculate the actual contribution percentage for the highly
compensated employees using the prior year testing method.
 
 (a)
Qualified Matching Contributions – The employer matching contribution shall not
be treated as a qualified matching contribution.  A qualified matching
contribution means matching contributions that are subject to the distribution
and nonforfeitability requirements under Code section 401(k) when made.

 
(b)
Contributions Subject to Matching – Employer matching contributions shall be
made for an eligible participant with respect to the following contributions:

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
15

 

--------------------------------------------------------------------------------


 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
 
·
Any contributions made under a salary reduction agreement pursuant to
Section 3.4

 
 
·
Effective April 1, 2004, any catch-up contributions

 
(c)
Conditions for Allocation – A participant shall be eligible for an allocation of
an employer matching contribution as of an allocation date, provided that he
satisfies the following conditions:

 
 
(1)
He made a contribution that is subject to matching during the current plan year.

 
AND
 
 
(2)
He completed at least one hour of service during the current allocation period.

 
AND
 
 
(3)
Effective for allocations made after March 31, 2004, he is not a highly
compensated employee who has held the title of chairman, vice chairman,
president, or vice president with respect to the employer as of any day in the
plan year on or before the allocation date.

 
Notwithstanding the preceding requirements, any hours of service or employment
requirement shall not apply in any plan year for which the employer elects to
comply with the ACP safe harbor in years beginning after December 31, 1998.
 
        (d)
(1)
Allocation Formula – The employer matching contribution and any applicable
forfeitures shall be equal to the employer matching percentage applied to the
participant’s contributions for each allocation period within the current plan
year that are subject to matching.

 
The employer matching percentage shall be equal to 25% of the amount contributed
by the participant; provided that a participant's contributions in excess of 4%
of his compensation shall be disregarded for purposes of allocating the employer
matching contributions for the allocation period.
 
 
(2)
Limitation on Total Matching Allocation – Notwithstanding the preceding
allocation formula(s), an allocation shall not be made to an individual
participant's account to the extent that when combined with any other employer
matching contribution made to the participant's account for the plan year, it
would exceed the greatest of:  (i) 5% of his compensation; (ii) his elective
deferrals for the plan year; or (iii) the product of 2 times the sum of the
plan’s representative matching rate (as defined in Section 5.5(c)(1)(A)(ix))
plus the participant’s elective deferrals for the plan year.  Such an excess
allocation shall be reallocated among the remaining eligible participants.

 
 
(3)
Compensation – For purposes of the allocation of the employer matching
contribution, compensation means compensation as defined in Section 1.2(a)
and (b) (subject to the limitations of Section 1.2(c)) for the allocation
period.  Compensation includable under Section 1.2(a) and (b) but not paid
through payroll shall be treated as being paid as of the last day of the plan
year or the last day of employment, if earlier.

 
Short term disability benefits not paid through the employer's payroll system
shall not be taken into account for this purpose.
 
(e)
Forfeitures of Excess Aggregate Contributions

 
Excess aggregate contributions that are determined under the actual contribution
percentage test and that are attributed to employer matching contributions shall
be distributed to the extent vested with a proportional amount of the nonvested
employer matching contribution being forfeited as of the last day of the plan
year in which the excess arose.  Also, any forfeitures required for compliance
with Code section 401(a)(4) and Regulation section 1.401(m)-2(b)(3)(v)(B)
(because the contribution to which it relates is treated as an excess deferral,
excess contribution, or excess aggregate contribution) shall occur as of such
date.  The forfeitures shall be treated in the manner described in
Section 4.2(c)(2), except that any reallocation shall be made only to the
accounts of nonhighly compensated employees.
 
Section 3.7 – Rollover/Transfer Contributions
 
(a)
Rollover Contributions – An active participant may contribute to his
rollover/transfer account any amounts that he previously received either as a
lump sum distribution (as defined in Code section 402(e)(4)(D)) or within one
taxable year as a distribution from another qualified plan on account of
termination of that plan provided that:

 
 
(1)
He transferred such distribution to an individual retirement account or annuity
within sixty (60) days after receipt, or

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
16

 

--------------------------------------------------------------------------------


 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
 
(2)
He transferred such distribution to this plan within sixty (60) days after
receipt.

 
Before accepting a rollover contribution, the trustee may require an employee to
furnish satisfactory evidence that the proposed transfer is in fact a “rollover
contribution” that the Code permits an employee to make to a qualified
plan.  Effective for requests received on or after January 1, 2002, the
acceptable sources for a rollover contribution shall be as set forth in
Section 3.7(b).  Notwithstanding the preceding or the provisions of
Section 3.7(b), this plan will not accept a rollover from a Roth elective
deferral account.
 
(b)
Transfer Contributions – With the consent of the plan administrator, an active
participant may have funds transferred directly to this plan from another
qualified plan.  Consent shall not be given if the optional forms of payment to
which the funds are subject under the prior plan are not properly disclosed by
the prior plan or cannot be accommodated by this plan and trust.

 
Further, this plan shall not accept any direct or indirect transfers (in a
transfer after December 31, 1984) from a defined benefit plan, money purchase
plan (including a target benefit plan), stock bonus or profit sharing plan that
would otherwise have provided for a life annuity form of payment to the
participant.
 
Effective for requests received on or after January 1, 2002, with the consent of
the plan administrator, the participant may have the following transfers made on
his behalf directly to this plan (or may make the following rollover
contributions as permitted below):
 
 
·
A direct rollover of an eligible rollover distribution from a qualified plan
described in Code section 401(a) or 403(a), excluding after-tax employee
contributions.

 
 
·
Transfers from a Roth elective deferral account under a qualified Code
section 401(a) plan shall not be permitted.

 
 
·
A direct rollover of an eligible rollover distribution from an annuity contract
described in Code section 403(b), excluding after-tax employee contributions.

 
 
·
Transfers from a Roth elective deferral account under a Code section 403(b)
account shall not be permitted.

 
 
·
A direct rollover or a participant contribution of an eligible rollover
distribution from an eligible plan under Code section 457(b) that is maintained
by a state, political subdivision of a state, or any agency or instrumentality
of a state or political subdivision of a state.

 
 
·
Transfers from an individual retirement account or annuity described in Code
section 408(a) or 408(b) (including an account more specifically described under
Code section 408(k) or (p)) shall not be permitted.

 
(c)
Contributions Before Plan Entry Date – An employee, (who is in the eligible
class of employees) prior to satisfying the plan’s eligibility conditions, may
make a rollover or transfer contribution to the plan to the same extent and in
the same manner as a participant.  If an employee makes a rollover or transfer
contribution to the plan before satisfying the plan's eligibility conditions,
the plan administrator and trustee will treat the employee as a participant for
all purposes of the plan, except the employee is not a participant for purposes
of sharing in contributions or forfeitures under the plan until he actually
becomes a participant in the plan.  If the employee has a separation from
service prior to becoming a participant, the trustee will distribute his
rollover/transfer account to him.

 
(d)
Distribution – Withdrawals may be made from a rollover/transfer account under
the terms and conditions set forth in Section 4.4.

 
Section 3.8 – Allocation of Investment Results
 
(a)
General Allocation Procedures

 
Investment income and market value appreciation or depreciation shall be
allocated to each account of each participant who has accrued benefits in
proportion to the respective account balances on each accounting date.  For this
purpose, each account balance shall be equal to the average balance for the
period commencing on the day following the prior accounting date and ending on
the current accounting date.
 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
17

 

--------------------------------------------------------------------------------


 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
 (b)
Investment Elections

 
A participant may elect to have all of his accounts invested in such investment
fund or combination of investment funds as may be established by the trustee and
made available for the benefit of participants; provided, however, that in no
event may the participant direct that any portion of his account(s) be invested
in collectibles (as defined in Code section 408(m)).  A participant's investment
election shall not apply to any portion of any account that may be invested in a
participant loan sub-account established under Section 4.4.  The investment
results shall be allocated to the participant's account(s) based upon earnings
and losses on the participant's share in such investment fund or funds.
 
The terms and conditions for investment direction shall be established by the
plan administrator.
 
An election may be revoked only by another election and will remain in effect
until such revocation.  If no initial election is timely received by the plan
administrator, the plan administrator shall invest the account in a fund
designated for such purpose.
 
ARTICLE IV – PAYMENT OF PARTICIPANT ACCOUNTS
 
Section 4.1 – Vesting Service Rules
 
(a)
Vesting Year of Service means a vesting computation period during which the
employee completes at least 1,000 hours of service with the employer.  All of an
employee's years of service with the employer shall be counted to determine the
nonforfeitable percentage in the employee's account balance(s) derived from
employer contributions, except:

 
 
(1)
Years of service disregarded under the break in service rules in Section 4.1(d)
below.  (Post-ERISA break in service rules)

 
 
(2)
Years of service before the effective date of ERISA if such service would have
been disregarded under the break in service rules of the prior plan in effect
from time to time before such date.  For this purpose, break in service rules
are rules that result in the loss of prior vesting or benefit accruals, or that
deny an employee eligibility to participate, by reason of separation or failure
to complete a required period of service within a specified period of
time.  (Pre-ERISA break in service rules)

 
(b)
One Year Break in Service means for the purposes of this Article IV a vesting
computation period during which the employee or former employee does not
complete more than 500 hours of service with the employer.

 
(c)
Vesting Computation Period means the 12-consecutive-month period coinciding with
the plan year.

 
(d)
Break in Service Rules

 
 
(1)
Vested Participant – A former participant who had a nonforfeitable right to all
or a portion of his account balance(s) derived from employer contributions or
who (effective for plan years beginning on or after January 1, 2006) had made an
employee elective deferral contribution at the time of his termination from
service shall retain credit for all vesting years of service prior to a break in
service as that term is defined in Section 4.1(b).

 
 
(2)
Nonvested Participant or Employee – In the case of a former participant or
employee who did not have any nonforfeitable right to his account balance(s)
derived from employer contributions and who (effective for plan years beginning
on or after January 1, 2006) had made no employee elective deferral contribution
at the time of his termination from service, years of service before a period of
consecutive one-year breaks in service shall not be taken into account in
computing service if the number of consecutive one-year breaks in service in
such period equals or exceeds the greater of 5 or the aggregate number of years
of service before such breaks in service.  Such aggregate number of years of
service shall not include any years of service disregarded under the preceding
sentence by reason of prior breaks in service.

 
 
(3)
Vesting for Pre-Break and Post-Break Accounts – In the case of a participant or
employee who has five or more consecutive one-year breaks in service, all years
of service after such breaks in service shall be disregarded for the purpose of
vesting the employer-derived account balance(s) that accrued before such breaks
in service.  Whether or not such pre-break service counts in vesting the
post-break employer-derived account balance(s) shall be determined according to
the rules set forth in Section 4.1(d)(1) and (2) above.  Separate accounts shall
be maintained for each of the participant’s pre-break and post-break
employer-derived account balance(s).  All accounts shall share in the investment
earnings and losses of the fund.

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
18

 

--------------------------------------------------------------------------------


 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
Section 4.2 – Vesting of Participant Accounts
 
(a)
Determination of Vesting

 
 
(1)
Normal Retirement – An employee's right to his account balance(s) shall be 100%
vested and nonforfeitable upon the attainment of age 65, the normal retirement
age.  The vesting of an inactive participant who terminates employment prior to
normal retirement age shall remain subject to the provisions of the vesting
schedule following attainment of such specified age.  Distributions shall be
administered in accordance with termination from employment provisions of
Section 4.3(a)(3).

 
 
(2)
Late Retirement – If a participant remains employed after his normal retirement
age, his account balance(s) shall remain 100% vested and nonforfeitable.  Such
participant shall continue to receive allocations to his account as he did
before his normal retirement age.

 
 
(3)
Early Retirement – In the case of a participant who has attained age 60 and
completed 7 years of service before his normal retirement age, the participant's
right to his account balance(s) shall be 100% vested and nonforfeitable.  Such
participant may retire before his normal retirement age without the consent of
the employer and receive payment of benefits from the plan.  If a participant
separates from service before satisfying the age requirement for early
retirement, but has satisfied the service requirement, the participant shall be
entitled to elect an early retirement benefit upon satisfaction of such age
requirement.

 
 
(4)
Disability – If a participant separates from service due to disability, such
participant’s right to his account balance(s) as of his date of disability shall
be 100% vested and nonforfeitable.  Disability means the participant has been
determined by the Social Security Administration to be eligible for either full
or partial Social Security disability benefits.

 
                (5)
(A)
Death – In the event of the death of a participant who has an accrued benefit
under the plan, (whether or not he is an active participant), 100% of the
participant’s account balance(s) as of the date of death shall be paid to his
surviving spouse; except that, if there is no surviving spouse, or if the
surviving spouse has already consented in a manner that is (or conforms to) a
qualified election under the joint and survivor annuity provisions of Code
section 417(a) and regulations issued pursuant thereto and as set forth in
Section 5.2, then such balance(s) shall be paid to the participant's designated
beneficiary.  The payment options available to the beneficiary shall be those
payment options available to the participant under Section 4.3(b).

 
 
(B)
Beneficiary Designation – Subject to the spousal consent requirements of Section
5.2, the participant shall have the right to designate his beneficiaries,
including a contingent death beneficiary, and shall have the right at any time
prior to his death to change such beneficiaries. The designation shall be
effective only if made in writing on a form signed by the participant and
supplied by and filed with the plan administrator prior to his death. If the
participant fails to designate a beneficiary, or if the designated person or
persons predecease the participant, "beneficiary" shall mean: (a) the spouse,
(b) if no surviving spouse, then to the surviving children in equal shares, (c)
if no surviving children, then to the surviving parents in equal shares, (d) if
no surviving parents, then to the surviving brothers and sisters in equal
shares, (e) if no surviving brothers and sisters, then (f) to the participant’s
estate if an estate is opened within 2 years of the participant’s death; and
otherwise to a charity selected in the sole discretion of the plan
administrator.

 
If a designated beneficiary dies after the participant has died but before the
plan has commenced or made distribution to the designated beneficiary, the plan
shall be administered as set forth in this paragraph. The death benefit will be
paid to the beneficiary’s designated beneficiary, if any designated prior to
such beneficiary’s death in connection with the beneficiary’s election of a form
of payment of the participant’s death benefit to which he is entitled; and if no
such designation is on file with the plan administrator, then to the
beneficiary's estate in a single lump sum payment if an estate is opened within
2 years of the participant’s death; and otherwise to a charity selected in the
sole discretion of the plan administrator.  If the deceased designated
beneficiary was not the participant's surviving spouse, distribution under this
paragraph will be completed by December 31 of the fifth year following the
participant's date of death.  If the deceased designated beneficiary was the
participant's surviving spouse, distribution under this paragraph will be
completed by December 31 of the fifth year following the beneficiary's date of
death.
 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
19

 

--------------------------------------------------------------------------------


 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
For purposes of this Section 4.2(a)(5), if a spouse or beneficiary of the
participant dies simultaneously with the participant, the participant shall be
deemed to be the survivor and to have died subsequent to such spouse or
beneficiary.  Likewise, if a beneficiary named by a designated beneficiary dies
simultaneously with a designated beneficiary, the designated beneficiary shall
be deemed to be the survivor and to have died subsequent to the beneficiary
named by the designated beneficiary.
 
If a participant completes or has completed a beneficiary designation form in
which the participant designates his spouse as the beneficiary and the
participant and such spouse are legally divorced subsequent to the date of such
designation; then, the designation shall be administered as if such spouse had
predeceased the participant unless the participant, subsequent to the legal
divorce, reaffirms the designation by completing a new beneficiary designation
form.
 
 
(6)
Termination From Service – If a participant separates from the service of the
employer other than by retirement, disability, or death, his vested interest in
his accounts shall be equal to the account balance multiplied by the vesting
percentage determined below:

 
 
(A)
Profit Sharing Account – The vesting percentage applicable to the participant’s
profit sharing account shall be determined based on his vesting years of service
as follows:

 
Years of Service
 
Vesting Percentage
 
0–1 Year
    0 %
2
    20 %
3
    40 %
4
    60 %
5
    80 %
6 or More Years
    100 %

 
Transition Rule – Notwithstanding the above vesting schedule, the vesting
provisions of the plan before January 1, 2007, shall continue to apply to
participants who do not have an hour of service on or after such date.
 
 
(B)
Employer Matching Contribution Account – The vesting percentage applicable to
the participant's employer matching contribution account shall be determined as
follows:

 
Years of Service
 
Vesting Percentage
 
0–1 Year
    0 %
2
    20 %
3
    40 %
4
    60 %
5
    80 %
6 or More Years
    100 %

 
Transition Rule – Notwithstanding the above vesting schedule, the vesting
provisions of the plan before January 1, 2002, shall continue to apply to
participants who do not have an hour of service on or after such date.
 
 
(C)
Other Accounts – The participant shall always be 100% vested in his following
accounts:  employee 401(k) elective deferral account; employee nondeductible
contribution account; qualified employer matching contribution account;
qualified nonelective contribution account; rollover/transfer account.  The
accrued benefit in such accounts shall be nonforfeitable.

 
(b)
Forfeitures

 
 
(1)
Time of Forfeiture – If a participant terminates employment before his account
balances derived from employer contributions are fully vested, the nonvested
portion of his accounts shall be forfeited on the earlier of:

 
 
(A)
The last day of the vesting computation period in which the participant first
incurs five consecutive one-year breaks in service, or

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
20

 

--------------------------------------------------------------------------------


 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
 
(B)
The date the participant receives his entire vested accrued benefit.

 
 
(2)
Cashout Distributions and Restoration

 
 
(A)
Cashout Distribution – If an employee terminates service and the value of his
vested account balances derived from employer and employee contributions are not
greater than $5,000, the employee shall receive a distribution of the value of
the entire vested portion of such account balances and the nonvested portion
will be treated as a forfeiture.  If an employee would have received a
distribution under the preceding sentence but for the fact that the employee's
vested account balance exceeded $5,000 when the employee terminated service and
if at a later time such account balance is reduced such that it is not greater
than $5,000, the employee will receive a distribution of such account balance
and the nonvested portion will be treated as a forfeiture.  For purposes of this
section, if the value of an employee's vested account balances is zero, he shall
be deemed to have received a distribution of such vested account
balances.  Effective for distributions made on or after March 22, 1999, for the
purpose of determining the value of a participant's vested account balance,
prior distributions shall be disregarded if distributions have not commenced
under an optional form of payment described in Section 4.3.

 
If an employee terminates service and elects, in accordance with the
requirements of Section 4.3, to receive the value of his vested account
balances, the nonvested portion shall be treated as a forfeiture as of the date
of distribution.  If the employee elects to have distributed less than the
entire vested portion of the account balances derived from employer
contributions, the part of the nonvested portion that will be treated as a
forfeiture is the total nonvested portion multiplied by a fraction, the
numerator of which is the amount of the distribution attributable to employer
contributions and the denominator of which is the total value of the vested
employer derived account balances.
 
 
(B)
Restoration of Accounts – If an employee receives a cashout distribution
pursuant to this section and resumes employment covered under this plan before
he incurs five consecutive one-year breaks in service, his employer-derived
account balances shall each be restored to the amount on the date of
distribution, if he repays to the plan the full amount of the distribution
attributable to employer contributions before the earlier of five years after
the first date on which he is subsequently re-employed by the employer, or the
date he incurs five consecutive one-year breaks in service following the date of
the distribution.  If an employee is deemed to receive a distribution pursuant
to this Section 4.2(b)(2), and he resumes employment covered under this plan
before he incurs five consecutive one-year breaks in service, upon the
re-employment of such employee his employer-derived account balances will be
restored to the amount on the date of such deemed distribution.

 
Any amount required to restore such forfeitures shall be deducted from
forfeitures (including forfeitures of excess aggregate contributions) occurring
in the plan year of restoration.  If forfeitures are insufficient for the
restoration, the employer may make a contribution to the plan for such plan year
to satisfy the restoration.  However, by the end of the plan year following the
plan year of restoration, sufficient forfeitures or employer contributions shall
be credited to the account to satisfy the restoration.
 
(c)
Disposition of Forfeitures

 
 
(1)
Profit Sharing Account – Forfeitures of profit sharing accounts shall be
reallocated among the eligible active participants at the end of the plan year
in which such forfeitures occur in accordance with the allocation procedures set
forth in Section 3.2.

 
 
(2)
Employer Matching Contribution Account – Forfeitures of employer matching
contribution accounts first shall be used to reduce administrative expenses; any
remaining forfeitures shall be used to reduce the employer matching contribution
for the plan year in which such forfeitures occur.

 
(d)
Withdrawal of Employee Nondeductible Contributions – No forfeitures shall occur
solely as a result of an employee's withdrawal of employee nondeductible
contributions.

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
21

 

--------------------------------------------------------------------------------


 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
(e)
Unclaimed Benefits

 
 
(1)
Forfeiture – The plan does not require the trustee or the plan administrator to
search for, or to ascertain the whereabouts of, any participant or
beneficiary.  At the time the participant's or beneficiary's benefit becomes
distributable under the plan, the plan administrator, by certified or registered
mail addressed to his last known address of record, shall notify any participant
or beneficiary that he is entitled to a distribution under this plan.  If the
participant or beneficiary fails to claim his distributive share or make his
whereabouts known in writing to the plan administrator within twelve months from
the date of mailing of the notice, the plan administrator shall treat the
participant's or beneficiary's unclaimed payable accrued benefit as forfeited
and shall reallocate such forfeiture in accordance with Section 4.2(c).  A
forfeiture under this paragraph shall occur at the end of the notice period or,
if later, the earliest date applicable Treasury regulations would permit the
forfeiture.  These forfeiture provisions apply solely to the participant’s or
beneficiary’s accrued benefit derived from employer contributions.

 
 
(2)
Restoration – If a participant or beneficiary who has incurred a forfeiture of
his accrued benefit under the provisions of this Subsection makes a claim, at
any time, for his forfeited accrued benefit, the plan administrator shall
restore the participant's or beneficiary's forfeited accrued benefit to the same
dollar amount as the dollar amount of the accrued benefit forfeited, unadjusted
for any gains or losses occurring after the date of the forfeiture.  The plan
administrator shall make the restoration during the plan year in which the
participant or beneficiary makes the claim from forfeitures occurring in that
plan year.  If forfeitures are insufficient for the restoration, the employer
shall make a contribution to the plan to satisfy the restoration.  The plan
administrator shall direct the trustee to distribute the participant's or
beneficiary's restored accrued benefit to him not later than 60 days after the
close of the plan year in which the plan administrator restores the forfeited
accrued benefit.

 
Section 4.3 – Payment of Participant Accounts
 
(a)
Time of Payment

 
 
(1)
Commencement of Benefits – Unless the participant elects otherwise, distribution
of benefits shall begin no later than the 60th day after the latest of the close
of the plan year in which:

 
 
(A)
The participant attains age 65 (or normal retirement age, if earlier);

 
 
(B)
Occurs the 10th anniversary of the year in which the participant commenced
participation in the plan; or

 
 
(C)
The participant terminates service with the employer (i.e. late retirement).

 
 
(2)
Payment Upon Retirement, Disability, or Death – Subject to the provisions set
forth in Section 4.3(a)(1), in the Joint and Survivor Requirements of
Section 5.2, and in the Distribution Requirements of Section 5.3, if the
participant terminates employment due to retirement, disability, or death, his
account(s) shall be paid as soon as administratively possible after the
occurrence of the event creating the right to a distribution.

 
 
(3)
Payment Upon Other Termination of Employment – Subject to the provisions set
forth in Section 4.3(a)(1) and in the Distribution Requirements of Section 5.3,
if the participant terminates employment other than by retirement, disability,
or death, his account(s) shall be paid as soon as administratively possible
after the date of severance of employment.

 
Notwithstanding the preceding, an alternate payee may elect to have paid the
amount determined under the qualified domestic relations order as soon as
administratively possible following the date permitted under Section 4.5.
 
 
(4)
Notwithstanding the foregoing, the failure of a participant (and spouse where
the spouse's consent is required) to consent to a distribution while a benefit
is immediately distributable, within the meaning of Section 5.2(a), shall be
deemed to be an election to defer commencement of payment of any benefit
sufficient to satisfy this section.

 
(b)
Form of Payment – A participant or beneficiary may elect to receive distribution
of his account(s) as a lump sum benefit payment.  The participant or beneficiary
shall file a written request for benefits with the plan administrator before
payment will be made.  The lump sum benefit payment shall be made in cash from
the fund.  However, if the vested accrued benefit is no more than $5,000,
benefits shall automatically be paid in a lump sum in accordance with
Section 4.3(d)(5).

 
Effective solely for distributions made before October 1, 2009, a participant
was permitted to elect installment payments over a period of years that meets
the Distribution Requirements of Section 5.3.  Installment payments may be made
in cash from the fund or by distribution of an annuity term certain contract.
 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
22

 

--------------------------------------------------------------------------------


 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
If a distribution is required under the Distribution Requirements of
Section 5.3, the participant fails to elect payment, and the vested balance of
the account(s) exceeds $5,000, the trustee shall pay the benefit in installment
payments that meet the requirements of Section 5.3 over the joint life and last
survivor expectancy of the participant and his designated beneficiary.  If the
vested balance of the account(s) does not exceed $5,000, the trustee shall
distribute the entire account balance in a lump sum.
 
(c)
General Payment Provisions

 
 
(1)
All distributions due to be made under this plan shall be made on the basis of
the amount to the credit of the participant as of the accounting date coincident
with or immediately preceding the occurrence of the event calling for a
distribution.

 
Such amount shall be adjusted with respect to the investment results
attributable thereto that accrue during the period following such accounting
date until the date of the actual distribution.
 
If a distributable event occurs after an allocation date and before allocations
have been made to the account of the participant, the distribution shall also
include the amounts allocable to the account as of such allocation date.
 
 
(2)
If any person entitled to receive benefits hereunder is physically or mentally
incapable of receiving or acknowledging receipt thereof, and if a legal guardian
or power of attorney has been appointed for him, the plan administrator may
direct the benefit payment to be made to such legal representative.  The plan
administrator may cause benefits to be paid to any other individual recognized
by the state law under which the plan trust has been established.

 
In the event a distribution is to be made to a minor beneficiary, then the plan
administrator may direct that such distribution be paid to the legal guardian,
or if none, to a parent of such beneficiary or a responsible adult with whom the
beneficiary maintains his residence, or to the custodian for such beneficiary
under the Uniform Gift to Minors Act or the Gift to Minors Act, if such is
permitted by the laws of the state in which said beneficiary resides.  Such a
payment to the legal guardian, custodian or parent of a minor beneficiary shall
fully discharge the trustee, employer, plan administrator, and plan from further
liability on account thereof.
 
 
(3)
Each optional form of benefit provided under the plan shall be made available to
all participants on a nondiscriminatory basis.  The plan may not retroactively
reduce or eliminate optional forms of benefits and any other Code
section 411(d)(6) protected benefits, except as provided in Regulation
section 1.411(d)-4, Q&A-2(b) and in other relief granted statutorily or by the
Commissioner of Internal Revenue.

 
 
(4)
The participant's election of a form of benefit payment shall be irrevocable as
of the annuity starting date, subject to the notice requirements contained in
Section 4.3(e).  For purposes of accounting, an installment distribution shall
be debited from each of a participant's accounts on a pro rata basis.

 
(d)
Eligible Rollover Distributions

 
Effective for distributions made on or after January 1, 1993, notwithstanding
the optional forms of payment listed in Section 4.3(b), a distributee may elect,
at the time and in the manner prescribed by the plan administrator, to have any
portion of an eligible rollover distribution paid directly to an eligible
retirement plan specified by the distributee in a direct rollover.
 
 
(1)
Eligible Rollover Distribution – An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not
include:  any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee's designated beneficiary, or for a
specified period of ten years or more; any distribution to the extent such
distribution is required under Code section 401(a)(9), the portion of any
distribution that is not includable in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to employer
securities); any hardship withdrawal made on or after January 1, 1999 from a
participant's employee 401(k) elective deferral account before he has attained
age 59½; any hardship withdrawal made on or after January 1, 2002 from any
account; and any other distribution(s) that is reasonably expected to total less
than $200 during a year.

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
23

 

--------------------------------------------------------------------------------


 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
Effective for distributions made on or after January 1, 2002, a portion of a
distribution shall not fail to be an eligible rollover distribution merely
because the portion consists of after-tax employee contributions that are not
includable in gross income.  However, such portion may be transferred only to an
individual retirement account or annuity described in Code section 408(a)
or (b), or to a qualified defined contribution plan described in Code
section 401(a) or 403(a) that agrees to separately account for amounts so
transferred, including separately accounting for the portion of such
distribution that is includable in gross income and the portion of such
distribution that is not so includable.
 
 
(2)
Eligible Retirement Plan – An eligible retirement plan is an individual
retirement account described in Code section 408(a), an individual retirement
annuity described in Code section 408(b), an annuity plan described in Code
section 403(a), or a qualified plan described in Code section 401(a), that
accepts the distributee's eligible rollover distribution.  Effective for
distributions made on or after January 1, 2002, an eligible retirement plan
shall also mean an annuity contract described in Code section 403(b) or an
eligible plan under Code section 457(b) that is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and that agrees to separately account for amounts
transferred into such plan from this plan.  The definition of eligible
retirement plan shall also apply in the case of a distribution to a surviving
spouse, or to a spouse or former spouse who is the alternate payee under a
qualified domestic relations order, as defined in Code section 414(p).  However,
effective for distributions made on or after January 1, 1993 and before
January 1, 2002, in the case of an eligible rollover distribution to the
surviving spouse, an eligible retirement plan is limited to an individual
retirement account or individual retirement annuity.

 
If any portion of an eligible rollover distribution is attributable to payments
or distributions from a designated Roth account, an eligible retirement plan
with respect to such portion shall include only a designated Roth account in a
qualified defined contribution plan described in Code section 401(a) or a Roth
IRA as defined in Code section 402A(c)(3)(A).
 
 
(3)
Distributee – A distributee includes an employee or former employee.  In
addition, the employee's or former employee's surviving spouse and the
employee's or former employee's spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Code
section 414(p), are distributees with regard to the interest of the spouse or
former spouse.

 
 
(4)
Direct Rollover – A direct rollover is a payment by the plan to the eligible
retirement plan specified by the distributee.

 
 
(5)
Automatic Rollovers – In the event of a mandatory distribution greater
than $1,000 in accordance with the provisions of Section 4.2(b)(2)(A), if the
participant does not elect to have such distribution paid directly to an
eligible retirement plan specified by the participant in a direct rollover or to
receive the distribution directly in accordance with Section 4.3(e), then the
plan administrator shall pay the distribution in a direct rollover to an
individual retirement plan designated by the plan administrator.  For purposes
of determining whether a mandatory distribution is greater than $1,000, the
portion of the participant’s distribution attributable to any rollover
contribution shall be included.

 
(e)
Payment Election Procedures

 
As described in Section 5.2(c), an account balance in excess of $5,000 shall not
be immediately distributed without the consent of the participant.  The
participant shall receive the notice required under Regulation
section 1.411(a)-11(c) no less than 30 days and no more than 90 days before the
annuity starting date with respect to the distribution.  Effective for
distributions made on or after January 1, 1993, for any distribution in excess
of $200, the plan administrator shall give the participant notice of his
eligible rollover distribution rights.  The participant shall receive such
notice in the same time period as the 411 notice is required to be
provided.  Effective for distributions made on or after January 1, 1994, if a
distribution is one to which Code sections 401(a)(11) and 417 do not apply, such
distribution may commence less than 30 days after the 411 notice is given,
provided that:
 
 
(1)
The plan administrator clearly informs the participant that the participant has
a right to a period of at least 30 days after receiving the notice to consider
the decision of whether or not to elect a distribution (and, if applicable, a
particular distribution option), and

 
 
(2)
The participant, after receiving the notice, affirmatively elects a
distribution.

 
The provisions of this paragraph shall be effective for distributions made on or
after March 28, 2005.  In the event of a mandatory distribution greater
than $1,000 in accordance with the provisions of Section 4.2(b)(2)(A), if the
participant does not elect to have such distribution paid directly to an
eligible retirement plan specified by the participant in a direct rollover or to
receive the distribution directly in accordance with Section 4.3(d), then the
plan administrator will pay the distribution in a direct rollover to an
individual retirement plan designated by the plan administrator.
 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
24

 

--------------------------------------------------------------------------------


 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
Section 4.4 – In-Service Payments
 
(a)
Withdrawals – An employee may withdraw amounts from his account(s) before his
separation from service only under the circumstances and only to the extent
provided below.

 
The plan administrator shall approve requests on a nondiscriminatory basis.  No
forfeitures shall occur solely as a result of a participant's withdrawal of
employee contributions.  The in-service receipt of benefits by an employee shall
not affect his participation in the plan, and such participant shall continue to
receive allocations to his account(s).
 
Distribution After Attainment of Normal Retirement Age – An employee may elect
to receive payment of benefits from his account(s) at any time after his normal
retirement age by filing a written request with the plan administrator.  For
purposes of accounting, a partial distribution shall be debited from each of a
participant's accounts on a pro rata basis.
 
Withdrawals from Employer Accounts
 
 
(A)
Availability of Withdrawal Privilege – Subject to the limitations and conditions
set forth herein, an employee who has completed at least 5 years of
participation in the plan and has attained age 55 may request a transfer in one
lump sum from his vested profit sharing account to an individual retirement
account.

 
 
(B)
Amount of Withdrawal – The amount that an eligible participant may withdraw from
an account shall not exceed the vested portion of such account.

 
 
(C)
Request for Withdrawal – The participant's request to withdraw shall be made in
writing to the plan administrator.  The plan administrator shall approve
requests on a nondiscriminatory basis.

 
Hardship Withdrawals from Employee 401(k) Elective Deferral Account
 
 
(A)
Availability of Withdrawal Privilege – An employee who has a financial hardship
may request a lump sum withdrawal from his employee 401(k) elective deferral
account, subject to the limitations and conditions set forth herein.

 
 
(B)
Amount of Withdrawal – The amount that an eligible participant may withdraw from
his account shall not exceed the cumulative amount of his 401(k) salary deferral
contributions.  Earnings thereon may not be withdrawn.

 
 
(C)
Request for Withdrawal – The participant's request to withdraw must be made in
writing to the plan administrator and shall be subject to his consent.  The
basis for the plan administrator's consenting to or refusing to consent to the
participant’s request shall be demonstrated financial hardship of the
participant as described in Hardship Withdrawals.

 
Hardship Withdrawals
 
For the purpose of this Section 4.4, a distribution will be made on account of
hardship if the distribution is necessary in light of the immediate and heavy
financial need of the employee.  A distribution based upon financial hardship
cannot exceed the amount required to meet the immediate financial need created
by the hardship and not reasonably available from other resources of the
participant.  The determination of the existence of financial hardship and the
amount required to be distributed to meet the need created by the hardship must
be made in accordance with uniform and non-discriminatory standards established
by the plan administrator under these plan provisions.
 
An immediate and heavy financial need shall be deemed to exist if the
distribution is requested for one of the following reasons:  (1) expenses
incurred or necessary for medical care described in Code section 213(d) of the
employee, the employee's spouse, children, or dependents;  (2) the purchase
(excluding mortgage payments) of a principal residence for the employee;
(3) payment of tuition and related educational fees for the next twelve months
of post-secondary education for the employee, the employee's spouse, children or
dependents; (4) payments necessary to prevent the eviction of the employee from,
or a foreclosure on the mortgage of, the employee's principal residence;
(5) payments for funeral or burial expenses for the employee's deceased parent,
spouse, child or dependent; or (6) expenses incurred to repair damage to the
employee's principal residence that would qualify for a casualty loss deduction
under Code section 165 (determined without regard to whether the loss exceeds
10% of adjusted gross income).  The latter two reasons (funeral expenses and
home repair) shall only apply to plan years beginning after December 31, 2005.
 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
25


 
 
 

--------------------------------------------------------------------------------

 


Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
A distribution will be considered as necessary to satisfy an immediate and heavy
financial need of the employee only if:
 
 
1.
The employee has obtained all distributions, other than hardship distributions,
and all nontaxable loans under all plans maintained by the employer;

 
 
2.
All plans maintained by the employer provide that the employee's elective
deferrals (and employee nondeductible contributions) will be suspended for
6 months (12 months, for hardship distributions before 2002) after the receipt
of the hardship distribution; and

 
 
3.
The distribution is not in excess of the amount of the immediate and heavy
financial need (including amounts necessary to pay any federal, state or local
income taxes or penalties reasonably anticipated to result from the
distribution).

 
In addition, for hardship distributions before 2002, all plans maintained by the
employer were required to provide that the employee may not make elective
deferrals for the employee's taxable year immediately following the taxable year
of the hardship distribution in excess of the applicable limit under Code
section 402(g) for such taxable year less the amount of such employee's elective
deferrals for the taxable year of the hardship distribution.
 
Determination of Vested Account Balance
 
If a withdrawal is made at a time when a participant has a nonforfeitable right
to less than the entire account balance derived from employer contributions and
the participant may increase his nonforfeitable percentage in his account:
 
 
(A)
A separate account will be established with respect to each of the participant's
accounts that is subject to a vesting schedule that shall be credited with the
participant's interest in such account as of the time of the distribution, and

 
 
(B)
At any relevant time the participant's nonforfeitable portion of each such
separate account will be equal to an amount (“X”) determined by the formula:

 
X = P(AB + (R x D)) – (R x D)
 
For purposes of applying the formula: P is the nonforfeitable percentage at the
relevant time, AB is the account balance at the relevant time, D is the amount
of the distribution from the relevant account, and R is the ratio of the account
balance at the relevant time to the account balance after distribution.
 
(b)
Participant Loans

 
No participant loans shall be permitted under this plan.
 
Section 4.5 – Distributions Under Domestic Relations Orders
 
Nothing contained in this plan prevents the trustee, in accordance with the
direction of the plan administrator, from complying with the provisions of a
qualified domestic relations order (as defined in Code section 414(p)).
 
A distribution will not be made to an alternate payee until the participant
attains (or would have attained) his earliest retirement age.  For this purpose,
earliest retirement age means the earlier of:  (1) the date on which the
participant is entitled to a distribution under this plan; or (2) the later of
the date the participant attains age 50 or the earliest date on which the
participant could begin receiving benefits under this plan if the participant
separated from service.
 
Nothing in this Section gives a participant a right to receive distribution at a
time otherwise not permitted under the plan nor does it permit the alternate
payee to receive a form of payment not otherwise permitted under the plan.
 
The plan administrator shall establish reasonable procedures to determine the
qualified status of a domestic relations order.  Upon receiving a domestic
relations order, the plan administrator promptly will notify the participant and
any alternate payee named in the order, in writing, of the receipt of the order
and the plan's procedures for determining the qualified status of the
order.  Within a reasonable period of time after receiving the domestic
relations order, the plan administrator shall determine the qualified status of
the order and shall notify the participant and each alternate payee, in writing,
of its determination.  The plan administrator shall provide notice under this
paragraph by mailing to the individual's address specified in the domestic
relations order, or in a manner consistent with Department of Labor regulations.
 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
26

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
If any portion of the participant's nonforfeitable accrued benefit is payable
during the period the plan administrator is making its determination of the
qualified status of the domestic relations order, the plan administrator shall
make a separate accounting of the amounts payable.  If the plan administrator
determines the order is a qualified domestic relations order within 18 months of
the date amounts first are payable following receipt of the order, it shall
direct the trustee to distribute the payable amounts in accordance with the
order.  If the plan administrator does not make its determination of the
qualified status of the order within the 18-month determination period, it shall
direct the trustee to distribute the payable amounts in the manner the plan
would distribute if the order did not exist and shall apply the order
prospectively if it later determines the order is a qualified domestic relations
order.
 
ARTICLE V – ADDITIONAL QUALIFICATION RULES
 
Section 5.1 – Limitations on Allocations Under Code Section 415
 
(a)
Single Plan Limitations

 
(1)
If the participant does not participate in, and has never participated in
another qualified plan maintained by the employer, or a welfare benefit fund (as
defined in Code section 419(e)) maintained by the employer, or an individual
medical account (as defined in Code section 415(l)(2)) maintained by the
employer, or a simplified employee pension (as defined in Code section 408(k))
maintained by the employer, that provides an annual addition as defined in
Section 5.1(c)(1), the amount of annual additions that may be credited to the
participant's account for any limitation year will not exceed the lesser of the
maximum permissible amount or any other limitation contained in this plan.  If
the employer contribution that would otherwise be contributed or allocated to
the participant's account would cause the annual additions for the limitation
year to exceed the maximum permissible amount, the amount contributed or
allocated will be reduced so that the annual additions for the limitation year
will equal the maximum permissible amount.

 
 
(2)
Prior to determining the participant's actual compensation for the limitation
year, the employer may determine the maximum permissible amount for a
participant on the basis of a reasonable estimation of the participant's
compensation for the limitation year, uniformly determined for all participants
similarly situated.

 
 
(3)
As soon as is administratively feasible after the end of the limitation year,
the maximum permissible amount for the limitation year will be determined on the
basis of the participant's actual compensation for the limitation year.

 
 
(4)
If, pursuant to Section 5.1(a)(3) or as a result of either the allocation of
forfeitures or a reasonable error in determining the amount of elective
deferrals that may be made with respect to a participant, there is an excess
amount, the excess will be disposed of as follows:

 
 
(A)
Any employee nondeductible contributions (and any gain attributable thereto), to
the extent they would reduce the excess amount, will be returned to the
participant.  Effective for plan years beginning on or after January 1, 2006,
the attributable gain allocable to the excess amount is the sum of:  (i) the
income allocable to the participant's employee nondeductible contributions for
the taxable year multiplied by a fraction, the numerator of which is such
participant's excess amount for the year and the denominator is the
participant's account balance attributable to employee nondeductible
contributions without regard to any income or loss occurring during such taxable
year; and (ii) to the extent the excess contributions are or will be credited
with gain or loss as of an accounting date within the gap period (i.e., the
period after the close of the plan year and prior to the distribution),10% of
the amount determined under (i) multiplied by the number of whole calendar
months between the end of the participant's taxable year and the date of
distribution, taking into account the month of distribution if distribution
occurs after the 15th of such month.

 
 
(B)
If after the application of Subparagraph (A) an excess amount still exists, any
elective deferrals (and any gain attributable thereto determined in the same
manner as for Section 5.1(a)(4)(A)), to the extent they would reduce the excess
amount, will be distributed to the participant with any Roth elective deferrals
being distributed prior to any other elective deferrals.

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
27

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
 
(C)
If after the application of Subparagraph (B) an excess amount still exists, the
excess amount shall be allocated and reallocated to the profit sharing account
or qualified nonelective contribution account of the other participants in the
plan to the extent permissible under the limitations of this Section 5.1.

 
 
(D)
If after the application of Subparagraph (C) an excess amount still exists, the
excess amount will be held unallocated in a suspense account.  The suspense
account will be applied to reduce future employer contributions for all active
participants in the next limitation year, and each succeeding limitation year if
necessary.

 
 
(E)
If a suspense account is in existence at any time during a limitation year
pursuant to this Section 5.1(a)(4), it will not participate in the allocation of
the trust's investment gains and losses.  If a suspense account is in existence
at any time during a particular limitation year, all amounts in the suspense
account must be allocated and reallocated to participants' accounts before any
employer, elective deferral, or employee nondeductible contributions may be made
to the plan for that limitation year.  Excess amounts may not be distributed to
participants or former participants.

 
(b)
Combined Limitations – Other Defined Contribution Plan

 
 
(1)
This Section 5.1(b) applies if, in addition to this plan, the participant is
covered under another qualified defined contribution plan maintained by the
employer, a welfare benefit fund maintained by the employer, an individual
medical account maintained by the employer, or a simplified employee pension
maintained by the employer, that provides an annual addition as defined in
Section 5.1(c)(1), during any limitation year.  The annual additions that may be
credited to a participant's account under this plan for any such limitation year
will not exceed the maximum permissible amount reduced by the annual additions
credited to a participant's account under the other qualified defined
contribution plans, welfare benefit funds, individual medical accounts, and
simplified employee pensions for the same limitation year.  If the annual
additions with respect to the participant under other qualified defined
contribution plans, welfare benefit funds, individual medical accounts, and
simplified employee pensions maintained by the employer are less than the
maximum permissible amount and the employer contribution that would otherwise be
contributed or allocated to the participant's account under this plan would
cause the annual additions for the limitation year to exceed this limitation,
the amount contributed or allocated will be reduced so that the annual additions
under all such plans and funds for the limitation year will equal the maximum
permissible amount.  If the annual additions with respect to the participant
under such other qualified defined contribution plans, welfare benefit funds,
individual medical accounts, and simplified employee pensions in the aggregate
are equal to or greater than the maximum permissible amount, no amount will be
contributed or allocated to the participant's account under this plan for the
limitation year.

 
 
(2)
Prior to determining the participant's actual compensation for the limitation
year, the employer may determine the maximum permissible amount for a
participant in the manner described in Section 5.1(a)(2).

 
 
(3)
As soon as is administratively feasible after the end of the limitation year,
the maximum permissible amount for the limitation year will be determined on the
basis of the participant's actual compensation for the limitation year.

 
 
(4)
If, pursuant to Section 5.1(b)(3) or as a result of the allocation of
forfeitures, a participant's annual additions under this plan and such other
plans would result in an excess amount for a limitation year, the excess amount
will be deemed to consist of the annual additions last allocated, except that
annual additions attributable to a simplified employee pension will be deemed to
have been allocated first, followed by annual additions to a welfare benefit
fund or individual medical account, regardless of the actual allocation date.

 
 
(5)
If an excess amount was allocated to a participant on an allocation date of this
plan that coincides with an allocation date of another plan, the excess amount
will be disposed of in the manner provided in Section 3.1(c).

 
 
(6)
Any excess amount attributed to this plan will be disposed of in the manner
described in Section 5.1(a)(4).

 
(c)
Definitions (Code Section 415 Limitations)

 
 
(1)
Annual Additions – The sum of the following amounts credited to a participant's
account for the limitation year:  (A) employer contributions; (B) employee
contributions (excluding catch-up contributions made in accordance with Code
section 414(v)); (C) forfeitures; (D) amounts allocated to an individual medical
account (as defined in Code section 415(l)(2)), that is part of a pension or
annuity plan maintained by the employer are treated as annual additions to a
defined contribution plan; and (E) allocations under a simplified employee
pension.  Also, amounts derived from contributions paid or accrued that are
attributable to postretirement medical benefits allocated to the separate
account of a key employee (as defined in Code section 419A(d)(3)) under a
welfare benefit fund (as defined in Code section 419(e)) maintained by the
employer are treated as annual additions to a defined contribution plan.

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
28

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------


For this purpose, any excess amount applied under Section 5.1(a)(4) or (b)(6) in
the limitation year to increase the accounts of participants who did not have an
excess amount or to reduce employer contributions will be considered annual
additions for such limitation year.
 
 
(2)
Compensation – A participant's earned income and any earnings reportable as W-2
wages for federal income tax withholding purposes that are paid by the
employer.  W-2 wages means wages as defined in Code section 3401(a) but
determined without regard to any rules that limit the remuneration included in
wages based on the nature or location of the employment or the services
performed (such as the exception for agricultural labor in Code
section 3401(a)(2)).

 
For purposes of applying the limitations of this Section 5.1, compensation for a
limitation year is the compensation actually paid or includable in gross income
during such limitation year.
 
In order to be taken into account for a limitation year, compensation must be
paid or treated as paid prior to severance from employment with the
employer.  Further, compensation in excess of the limitations of Section 1.2(c)
shall not be taken into account.
 
Compensation shall include elective contributions as defined in Section 1.2(a)
and elective contributions under a Code section 501(c)(18) plan.  Elective
contribution amounts under a cafeteria plan excludable under Code section 125
shall include any amounts not available to a participant in cash in lieu of
group health coverage because the participant is unable to certify that he has
other health coverage (deemed section 125 compensation).  An amount will be
treated as an amount under Code section 125 only if the employer does not
request or collect information regarding the participant's other health coverage
as part of the enrollment process for the health plan.
 
Notwithstanding the preceding, compensation for a participant in a defined
contribution plan who is permanently and totally disabled (as defined in Code
section 22(e)(3)) is the compensation such participant would have received for
the limitation year if the participant had been paid at the rate of compensation
paid immediately before becoming permanently and totally disabled; such imputed
compensation for the disabled participant may be taken into account only if
contributions made on behalf of such participant are nonforfeitable when made.
 
 
(3)
Defined Contribution Dollar Limitation – $40,000, as adjusted under Code
section 415(d) for limitation years beginning after December 31, 2002.  The
defined contribution dollar limitation is $30,000, as adjusted under Code
section 415(d) for limitation years beginning before January 1, 2003.

 
 
(4)
Employer – For purposes of this Section 5.1, employer shall mean the employer as
defined in Section 1.5(b) but including all members of a controlled group of
corporations as defined in Code section 414(b) as modified by Code
section 415(h) and all commonly controlled trades or businesses as defined in
Code section 414(c) as modified by Code section 415(h).

 
 
(5)
Excess Amount – The excess of the participant's annual additions for the
limitation year over the maximum permissible amount.

 
 
(6)
Limitation Year – The 12-consecutive-month period defined in
Section 1.3(f).  All qualified defined contribution plans maintained by the
employer must use the same limitation year.  If the limitation year is amended
to a different 12-consecutive-month period, the new limitation year must begin
on a date within the limitation year in which the amendment is made.

 
 
(7)
Maximum Permissible Amount – For limitation years beginning before
January 1, 2002, the maximum annual addition that may be contributed or
allocated to a participant's account under the plan for any limitation year
shall not exceed the lesser of:  (A) the applicable defined contribution dollar
limitation, or (B) 25% of the participant's compensation for the limitation
year.

 
For limitation years beginning on or after January 1, 2002, except to the extent
permitted under Section 3.4(b) and Code section 414(v), if applicable, the
maximum annual addition that may be contributed or allocated to a participant's
account under the plan for any limitation year shall not exceed the lesser of:
 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
29

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------


 
(A)
the defined contribution dollar limitation as defined in Section 5.1(c)(3); or

 
 
(B)
100% of the participant's compensation for the limitation year.

 
The compensation limitation referred to in (B) shall not apply to any
contribution for medical benefits after separation from service (within the
meaning of Code section 401(h) or Code section 419A(f)(2)) that is otherwise
treated as an annual addition under Code section 415(l)(1) or 419A(d)(2).
 
If a short limitation year is created because of an amendment changing the
limitation year to a different 12-consecutive-month period, the maximum
permissible amount will not exceed the defined contribution dollar limitation
multiplied by the following fraction:
 
Number of months in the short limitation year
12
 
Section 5.2 – Joint and Survivor Annuity Requirements
 
No annuity form of payment is provided under Section 4.3(b) and no direct or
indirect transfer is accepted under Section 3.7 from a defined benefit plan,
money purchase pension plan (including a target benefit plan), stock bonus or
profit sharing plan that would otherwise have provided for a life annuity form
of payment to any participant; therefore, the joint and survivor annuity
requirements of Code section 401(a)(11) and 417 shall not apply to this plan,
except as provided in this Section 5.2.
 
(a)
Restrictions on Immediate Distributions – If the value of a participant's vested
account balance derived from employer and employee contributions (1) in plan
years beginning before January 1, 1998, exceeded $3,500 or (2) in plan years
beginning after January 1, 1997, exceeds $5,000 and the account balance is
immediately distributable, the participant (or where the participant has died,
the participant's spouse) must consent to any distribution of such account
balance.  Effective for distributions made on or after March 22, 1999, for the
purpose of determining the value of a participant's vested account balance,
prior distributions shall be disregarded if distributions have not commenced
under an optional form of payment described in Section 4.3.  The consent of the
participant (or the participant's surviving spouse) shall be obtained in writing
within the 90-day period ending on the annuity starting date.  The annuity
starting date is the first day of the first period for which an amount is paid
in any form.  The plan administrator shall notify the participant (or the
participant's surviving spouse) of the right to defer any distribution until the
participant's account balance is no longer immediately distributable.  Such
notification shall include a general description of the material features, and
an explanation of the relative values of, the optional forms of benefit
available under the plan in a manner that would satisfy the notice requirements
of Code section 417(a)(3), and shall be provided no less than 30 days and no
more than 90 days prior to the annuity starting date.  However, distribution may
commence less than 30 days after the notice described in the preceding sentence
is given, provided the distribution is one to which Code sections 401(a)(11)
and 417 do not apply, the plan administrator clearly informs the participant
that the participant has a right to a period of at least 30 days after receiving
the notice to consider the decision of whether or not to elect a distribution
(and, if applicable, a particular distribution option), and the participant,
after receiving the notice, affirmatively elects a distribution.

 
Neither the consent of the participant nor the participant's spouse shall be
required to the extent that a distribution is required to satisfy Code
section 401(a)(9) or section 415.  In addition, upon termination of this plan if
the plan does not offer an annuity option (purchased from a commercial provider)
and if the employer or any entity within the same controlled group as the
employer does not maintain another defined contribution plan (other than an
employee stock ownership plan as defined in Code section 4975(e)(7)), the
participant's account balance will, without the participant's consent, be
distributed to the participant.  However, if any entity within the same
controlled group as the employer maintains another defined contribution plan
(other than an employee stock ownership plan), the participant's account balance
will be transferred, without the participant's consent, to the other plan if the
participant does not consent to an immediate distribution.
 
An account balance is immediately distributable if any part of the account
balance could be distributed to the participant (or surviving spouse) before the
participant attains (or would have attained if not deceased) the later of normal
retirement age or age 62.
 
(b)
Safe Harbor Rules – This Section 5.2(b) shall apply to a participant in this
profit sharing plan, and to any distribution, made on or after the first day of
the first plan year beginning after December 31, 1988, from or under a separate
account attributable solely to accumulated deductible employee contributions, as
defined in Code section 72(o)(5)(B), and maintained on behalf of a participant
in a money purchase pension plan (including a target benefit plan).  This plan
satisfies and shall continue to satisfy the following conditions:

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
30

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------


(1) the participant cannot elect payments in the form of a life annuity; and
(2) on the death of a participant, the participant's vested account balance will
be paid to the participant's surviving spouse, but if there is no surviving
spouse, or if the surviving spouse has consented in a manner conforming to a
qualified election, then to the participant's designated beneficiary.  The
surviving spouse may elect to have distribution of the vested account balance
commence within the 90-day period following the date of the participant's
death.  The account balance shall be adjusted for gains or losses occurring
after the participant's death in accordance with the provisions of the plan
governing the adjustment of account balances for other types of distributions.
 
 
(1)
The participant may waive the spousal death benefit described in this
Section 5.2(b) at any time provided that no such waiver shall be effective
unless it satisfies the conditions of Section 5.2(c)(1) that would apply to the
participant's waiver of the qualified preretirement survivor annuity.

 
 
(2)
For purposes of this Section 5.2(b), vested account balance shall have the same
meaning as provided in Section 5.2(c)(3).

 
(c)
Definitions (Code Section 417 Requirements)

 
 
(1)
Qualified Election – A waiver of a qualified preretirement survivor
annuity.  Any waiver of a qualified preretirement survivor annuity shall not be
effective unless:  (a) the participant's spouse consents in writing to the
election; (b) the election designates a specific beneficiary, including any
class of beneficiaries or any contingent beneficiaries, that may not be changed
without spousal consent (or the spouse expressly permits designations by the
participant without any further spousal consent); (c) the spouse's consent
acknowledges the effect of the election; and (d) the spouse's consent is
witnessed by a plan representative or notary public.  If it is established to
the satisfaction of a plan representative that there is no spouse or that the
spouse cannot be located, a waiver will be deemed a qualified election.

 
Any consent by a spouse obtained under this provision (or establishment that the
consent of a spouse may not be obtained) shall be effective only with respect to
such spouse.  A consent that permits designations by the participant without any
requirement of further consent by such spouse must acknowledge that the spouse
has the right to limit consent to a specific beneficiary, and a specific form of
benefit where applicable, and that the spouse voluntarily elects to relinquish
either or both of such rights.  A revocation of a prior waiver may be made by a
participant without the consent of the spouse at any time before the
commencement of benefits.  The number of revocations shall not be limited.
 
 
(2)
Spouse (Surviving Spouse) – The spouse or surviving spouse of the participant,
provided that a former spouse will be treated as the spouse or surviving spouse
and a current spouse will not be treated as the spouse or surviving spouse to
the extent provided under a qualified domestic relations order as described in
Code section 414(p).

 
 
(3)
Vested Account Balance – The aggregate value of the participant's vested account
balances derived from employer and employee contributions (including rollovers),
whether vested before or upon death, including the proceeds of insurance
contracts, if any, on the participant's life.  The provisions of this
Section 5.2 shall apply to a participant who is vested in amounts attributable
to employer contributions, employee contributions, or both at the time of death
or distribution.

 
Section 5.3 – Distribution Requirements
 
Subject to Section 5.2 Joint and Survivor Annuity Requirements, the requirements
of this Section 5.3 shall apply to any distribution of a participant's interest
and will take precedence over any inconsistent provisions of this plan.
 
With respect to distributions under the plan made on or after August 1, 2002 for
calendar years beginning on or after January 1, 2002, the plan will apply the
minimum distribution requirements as set forth in this
Section 5.3.  Distributions made prior to August 1, 2002 are subject to the
provisions of the plan as in effect before this amendment and restatement of the
plan.  If the total amount of required minimum distributions made to a
participant for 2002 prior to August 1, 2002 are equal to or greater than the
amount of required minimum distributions determined under this Section 5.3, then
no additional distributions are required for such participant for 2002 on or
after such date.  If the total amount of required minimum distributions made to
a participant for 2002 prior to August 1, 2002 are less than the amount
determined under this Section 5.3, then the amount of required minimum
distributions for 2002 on or after such date will be determined so that the
total amount of required minimum distributions for 2002 is the amount determined
under this Section 5.3.
 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
31

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------


(a)
Required Beginning Date – The entire interest of a participant must be
distributed or begin to be distributed no later than the participant's required
beginning date.

 
(b)
Limits on Distribution Periods – As of the first distribution calendar year,
distributions, if not made in a single sum, may only be made over one of the
following periods (or a combination thereof):

 
 
(1)
the life of the participant;

 
 
(2)
the life of the participant and a designated beneficiary;

 
 
(3)
a period certain not extending beyond the life expectancy of the participant; or

 
 
(4)
a period certain not extending beyond the joint life and last survivor
expectancy of the participant and a designated beneficiary.

 
(c)
Death of Participant Before Distributions Begin – If the participant dies before
distributions begin, the participant's entire interest will be distributed, or
begin to be distributed, no later than as follows:

 
 
(1)
If the participant's surviving spouse is the participant's sole designated
beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the participant died, or by December 31 of the calendar year in which the
participant would have attained age 70½, if later.  If the surviving spouse so
elects, the participant's entire interest will be distributed to such surviving
spouse by December 31 of the calendar year containing the fifth anniversary of
the participant's death.  If no election is received, distributions to the
surviving spouse will begin by December 31 of the calendar year in which the
participant would have attained age 70½, or the participant's entire interest
will be distributed to such surviving spouse by December 31 of the calendar year
containing the fifth anniversary of the participant's death, if later.

 
 
(2)
If the participant's surviving spouse is not the participant's sole designated
beneficiary, then distributions to the designated beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the participant died.  If the designated beneficiary so elects or if no
election is received, the participant's entire interest will be distributed to
such designated beneficiary by December 31 of the calendar year containing the
fifth anniversary of the participant's death.

 
 
(3)
If there is no designated beneficiary as of September 30 of the year following
the year of the participant's death, the participant's entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the participant's death.

 
 
(4)
If the participant's surviving spouse is the participant's sole designated
beneficiary and the surviving spouse dies after the participant but before
distributions to the surviving spouse begin, this Section 5.3(c), other than
Section 5.3(c)(1), will apply as if the surviving spouse were the participant.

 
For purposes of this Section 5.3(c) and Section 5.3(f), unless Section 5.3(c)(4)
applies, distributions are considered to begin on the participant's required
beginning date.  If Section 5.3(c)(4) applies, distributions are considered to
begin on the date distributions are required to begin to the surviving spouse
under Section 5.3(c)(1).  If distributions under an annuity purchased from an
insurance company irrevocably commence to the participant before the
participant's required beginning date (or to the participant's surviving spouse
before the date distributions are required to begin to the surviving spouse
under Section 5.3(c)(1)), the date distributions are considered to begin is the
date distributions actually commence.
 
(d)
Forms of Distribution – Unless the participant's interest is distributed in the
form of an annuity purchased from an insurance company or in a single sum on or
before the required beginning date, as of the first distribution calendar year
distributions will be made in accordance with Subsection (2) and (3).  If the
participant's interest is distributed in the form of an annuity purchased from
an insurance company, distributions thereunder will be made in accordance with
the requirements of Code section 401(a)(9) and the Treasury regulations.

 
To the extent the participant has a Roth elective deferral account, an employee
nondeductible contribution account, or after-tax contributions of either type
for which there is separate accounting under his rollover/transfer account, such
funds shall be distributed in the order listed before any fully taxable
distribution is made to satisfy the minimum distribution requirement.  After the
exhaustion of such accounts, distributions shall be debited from a participant's
accounts to the extent funded in accordance with the following order of
preference:  rollover/transfer account, qualified nonelective contribution
account, profit sharing account, employer matching contribution account,
employee 401(k) elective deferral account.
 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
32

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------


(e)
Required Minimum Distributions During Participant's Lifetime – If a
participant's benefit is to be distributed over (1) a period not extending
beyond the life expectancy of the participant or the joint life and last
survivor expectancy of the participant and the participant's designated
beneficiary or (2) a period not extending beyond the life expectancy of the
designated beneficiary, the amount required to be distributed for each calendar
year, beginning with distributions for the first distribution calendar year,
must at least equal the quotient obtained by dividing the participant's benefit
by the applicable life expectancy.

 
 
(1)
Amount of Required Minimum Distribution For Each Distribution Calendar Year –
During the participant's lifetime, the minimum amount that will be distributed
for each distribution calendar year is the lesser of:

 
 
(A)
The quotient obtained by dividing the participant's account balance by the
distribution period in the Uniform Lifetime Table set forth in Regulation
section 1.401(a)(9)-9, using the participant's age as of the participant's
birthday in the distribution calendar year; or

 
 
(B)
If the participant's sole designated beneficiary for the distribution calendar
year is the participant's spouse, the quotient obtained by dividing the
participant's account balance by the number in the Joint and Last Survivor Table
set forth in Regulation section 1.401(a)(9)-9, using the participant's and
spouse's attained ages as of the participant's and spouse's birthdays in the
distribution calendar year.

 
 
(2)
Lifetime Required Minimum Distributions Continue Through Year of Participant's
Death – Required minimum distributions will be determined under this
Section 5.3(e) beginning with the first distribution calendar year and up to and
including the distribution calendar year that includes the participant's date of
death.

 
 
(f)
Required Minimum Distributions After Participant's Death

 
 
(1)
Death On or After Date Distributions Begin – If the participant dies after
distribution of his interest has begun, the remaining portion of such interest
will continue to be distributed at least as rapidly as under the method of
distribution being used prior to the participant's death.

 
 
(A)
Participant Survived by Designated Beneficiary – If the participant dies on or
after the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the participant's death is the quotient obtained by dividing
the participant's account balance by the longer of the remaining life expectancy
of the participant or the remaining life expectancy of the participant's
designated beneficiary, determined as follows:

 
 
(i)
The participant's remaining life expectancy is calculated using the age of the
participant in the year of death, reduced by one for each subsequent year.

 
 
(ii)
If the participant's surviving spouse is the participant's sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the participant's death
using the surviving spouse's age as of the spouse's birthday in that year.  For
distribution calendar years after the year of the surviving spouse's death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse's birthday in the calendar year of the
spouse's death, reduced by one for each subsequent calendar year.

 
 
(iii)
If the participant's surviving spouse is not the participant's sole designated
beneficiary, the designated beneficiary's remaining life expectancy is
calculated using the age of the beneficiary in the year following the year of
the participant's death, reduced by one for each subsequent year.

 
 
(B)
No Designated Beneficiary – If the participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the participant's death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
participant's death is the quotient obtained by dividing the participant's
account balance by the participant's remaining life expectancy calculated using
the age of the participant in the year of death, reduced by one for each
subsequent year.

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
33

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------


 
(2)
Death Before Date Distributions Begin

 
 
(A)
Participant Survived by Designated Beneficiary – If the participant dies before
the date distributions begin and there is a designated beneficiary, the minimum
amount that will be distributed for each distribution calendar year after the
year of the participant's death is the quotient obtained by dividing the
participant's account balance by the remaining life expectancy of the
participant's designated beneficiary, determined as provided in
Section 5.3(f)(1).

 
 
(B)
No Designated Beneficiary – If the participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the participant's death, distribution of the
participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the participant's death.

 
 
(C)
Death of Surviving Spouse Before Distributions to Surviving Spouse Are Required
to Begin – If the participant dies before the date distributions begin, the
participant's surviving spouse is the participant's sole designated beneficiary,
and the surviving spouse dies before distributions are required to begin to the
surviving spouse under Section 5.3(c), this Section 5.3(f)(2) will apply as if
the surviving spouse were the participant.

 
(g)
Definitions (Code Section 401(a)(9) Requirements)

 
 
(1)
Designated Beneficiary – The individual who is designated as the beneficiary
under the plan and is the designated beneficiary under Code section 401(a)(9)
and Regulation section 1.401(a)(9)-4.

 
 
(2)
Distribution Calendar Year – A calendar year for which a minimum distribution is
required.  For distributions beginning before the participant's death, the first
distribution calendar year is the calendar year immediately preceding the
calendar year that contains the participant's required beginning date.  For
distributions beginning after the participant's death, the first distribution
calendar year is the calendar year in which distributions are required to begin
pursuant to Section 5.3(c).  The required minimum distribution for the
participant's first distribution calendar year will be made on or before the
participant's required beginning date.  The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the participant's required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.

 
 
(3)
Life Expectancy – Life expectancy as computed by use of the Single Life Table in
Regulation section 1.401(a)(9)-9.

 
 
(4)
Participant's Account Balance – The account balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date.  The account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.

 
If any portion of the minimum distribution for the first distribution calendar
year is made in the second distribution calendar year on or before the required
beginning date, the amount of the minimum distribution made in the second
distribution calendar year shall be treated as if it had been made in the
immediately preceding distribution calendar year.
 
 
(5)
Required Beginning Date

 
 
(A)
Non-5% Owner – The required beginning date is April 1 of the calendar year
following the later of:  (i) the calendar year in which the participant attains
age 70½, or (ii) the calendar year in which the participant retires.

 
If a participant who is not a 5% owner attains age 70½ after December 31, 1995
and before January 1, 2003, the participant shall be permitted to elect to
commence the distribution of his benefits as if his required beginning date were
April 1 of the calendar year following the calendar year in which he attains
age 70½.  If an annuity form of payment is elected, the date as of which such
distributions commence shall be his annuity starting date for all purposes.  If
an installment form of payment is elected, the participant shall have a new
annuity starting date as of the date payments are elected to commence following
his termination of employment.
 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
34

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------


 
(B)
5% Owner – The required beginning date for a participant who is a 5% owner is
April 1 of the calendar year following the calendar year in which the
participant attains age 70½.  A participant is treated as a 5% owner for
purposes of this Section 5.3(g)(5) if such participant is a 5% owner as defined
in Code section 416(i) (determined in accordance with section 416 but without
regard to whether the plan is top-heavy) at any time during the plan year ending
with or within the calendar year in which such participant attains age 70½.

 
 
(C)
Once distributions have begun to a 5% owner under this Section 5.3(g)(5), they
must continue to be distributed, even if the participant ceases to be a 5% owner
in a subsequent year.

 
Section 5.4 – Top-Heavy Provisions
 
(a)
Application of Provisions – If the plan is or becomes top-heavy in any plan year
beginning after December 31, 1983, the provisions of Section 5.4 will supersede
any conflicting provisions in the plan.

 
(b)
Minimum Allocation

 
 
(1)
Except as otherwise provided in Section 5.4(b)(3) and (4) below, the employer
contributions and forfeitures allocated on behalf of any participant who is not
a key employee shall not be less than the lesser of 3% of such participant's
compensation or in the case where the employer has no defined benefit plan that
designates this plan to satisfy Code section 401, the largest percentage of
employer contributions and forfeitures, as a percentage of key employee's
compensation that may be taken into account under Section 1.2(c), allocated on
behalf of any key employee for that year.  For this purpose, amounts contributed
to the key employee's elective deferral account(s) shall be included as
allocations on his behalf for that year.  However, amounts contributed to a
non-key employee's elective deferral account(s) shall not be taken into account
in determining whether he has received his minimum allocation.  The minimum
allocation is determined without regard to any Social Security
contribution.  This minimum allocation shall be made even though, under other
plan provisions, the participant would not otherwise be entitled to receive an
allocation, or would have received a lesser allocation for the year because of
(i) the participant's failure to complete 1,000 hours of service (or any
equivalent provided in the plan), or (ii) the participant's failure to make
mandatory employee contributions to the plan, or (iii) the participant's failure
to make elective contributions to the plan, or (iv) compensation less than a
stated amount.

 
 
(2)
For purposes of computing the minimum allocation, compensation shall mean
compensation as defined in Section 5.1(c)(2), subject to the limitations of
Section 1.2(c).

 
 
(3)
The provision in Section 5.4(b)(1) above shall not apply to any participant who
was not employed by the employer on the last day of the plan year.

 
 
(4)
The provision in Section 5.4(b)(1) above shall not apply to any participant to
the extent the participant is covered under any other plan or plans of the
employer and the employer has provided in Section 3.2 or 3.3 that the minimum
allocation or benefit requirement applicable to top-heavy plans will be met in
the other plan or plans (including another plan that consists solely of a cash
or deferred arrangement that meets the ADP safe harbor requirements and matching
contributions with respect to which the ACP safe harbor requirements are
met).  If this plan is intended to meet the minimum allocation or benefit
requirement applicable to another plan or plans, the employer shall so provide
in Section 3.2(c) or 3.3(b), as appropriate.

 
Notwithstanding anything to the contrary herein and in Section 3.2(c) or 3.3(b),
the top-heavy requirements of Code section 416 and this Section 5.4 shall not
apply in any year beginning after December 31, 2001, in which the plan consists
solely of a cash or deferred arrangement that meets the ADP safe harbor
requirements as set forth in Sections 3.4(a) and 5.5(f) and matching
contributions with respect to which the ACP safe harbor requirements are met as
set forth in Sections 3.6 and 5.5(f).
 
 
(5)
The minimum allocation required (to the extent required to be nonforfeitable
under Code section 416(b)) may not be forfeited under Code section 411(a)(3)(B)
or 411(a)(3)(D).

 
 
(6)
Matching Contributions – Employer matching contributions shall be taken into
account for purposes of satisfying the minimum contribution requirements of Code
section 416(c)(2) and the plan if so provided in Section 3.2(c) or 3.3(b).  The
preceding sentence shall apply with respect to matching contributions under the
plan or, if the plan provides that the minimum contribution requirement shall be
met in another plan, such other plan.  Employer matching contributions that are
used to satisfy the minimum contribution requirements shall be treated as
matching contributions for purposes of the actual contribution percentage test
and other requirements of Code section 401(m).

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
35

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------


(c)
Adjustments in Code Section 415 Limits – If the plan is top-heavy, the defined
benefit fraction and the defined contribution fraction shall be computed by
applying a factor of 1.0 (instead of 1.25) to the applicable dollar limits under
Code section 415(b)(1)(A) and 415(c)(1)(A) for such year, unless the plan meets
the following conditions:

 
 
(1)
Such plan would not be a top-heavy plan if “90%” were substituted for “60%” in
the top-heavy tests; and

 
 
(2)
The minimum employer contribution percentage under Section 5.4(b) is 4% instead
of 3%.

 
 
(3)
A non-key employee who participates in this plan and in a defined benefit plan
aggregated herewith will receive in accordance with Section 3.2(c)(2) or
Section 3.3(b) either (i) a minimum employer contribution of 7.5% under this
plan or another defined contribution plan aggregated herewith or (ii) a minimum
nonintegrated accrued benefit of 3% of average annual compensation, not to
exceed a cumulative accrued benefit of 30% under the defined benefit plan.

 
However, the reduced Code section 415 factor of 1.0 shall not apply under a
top-heavy plan with respect to any individual so long as there are no employer
contributions, forfeitures, or voluntary employee nondeductible contributions
allocated to such individual.
 
Effective with respect to limitation years beginning after December 31, 1999,
this Section 5.4(c) shall no longer be in effect.
 
(d)
Minimum Vesting Schedule – For any plan year in which this plan is top-heavy,
the following minimum vesting schedule shall automatically apply to the plan:

 
Years of Service
 
Vesting Percentage
 
 0–1 Year
    0 %
2
    20 %
3
    40 %
4
    60 %
5
    80 %
6 or More Years
    100 %

 
The minimum vesting schedule shall apply to all benefits within the meaning of
Code section 411(a)(7) except those attributable to employee contributions,
including benefits accrued before the effective date of Code section 416 and
benefits accrued before the plan became top-heavy.  Further, no decrease in a
participant's nonforfeitable percentage may occur in the event the plan's status
as top-heavy changes for any plan year.  However, this Section does not apply to
the account balances of any employee who does not have an hour of service after
the plan has initially become top-heavy and such employee's account balance
attributable to employer contributions and forfeitures will be determined
without regard to this Section.
 
If the vesting schedule under the plans shifts in or out of the above schedule
for any plan year because of the plan's top-heavy status, such shift shall
constitute an amendment to the vesting schedule and the provisions of
Section 7.2(d) and (e) shall apply.
 
(e)
Definitions (Code Section 416 Requirements)

 
 
(1)
Key Employee – In determining whether the plan is top-heavy for plan years
beginning after December 31, 2001, key employee means any employee or former
employee (and the beneficiaries of such employee) who at any time during the
determination period is an officer of the employer if such individual's annual
compensation exceeds $130,000 (as adjusted under Code section 416(i)(1) for plan
years beginning after December 31, 2002), a 5% owner of the employer, or a
1% owner of the employer who has an annual compensation of more than
$150,000.  Annual compensation means compensation as defined in
Section 5.1(c)(2), but including elective contributions as defined in
Section 1.2(a) and elective contributions under a Code section 457 plan or a
Code section 501(c)(18) plan for any plan year and subject to the limitations of
Section 1.2(c).  The determination period is the plan year containing the
determination date.  In determining whether an employee is a key employee in
2002, this paragraph shall be treated as having been in effect for the last plan
year beginning before January 1, 2002.

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
36

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------


In determining whether a plan is top-heavy for plan years beginning before
January 1, 2002, key employee means any employee or former employee (and the
beneficiaries of such employee) who at any time during the determination period
was an officer of the employer if such individual's annual compensation exceeded
50% of the dollar limitation under Code section 415(b)(1)(A), an owner (or
considered an owner under Code section 318) of one of the ten largest interests
in the employer if such individual's compensation exceeded 100% of the dollar
limitation under Code section 415(c)(1)(A), a 5% owner of the employer, or a
1% owner of the employer who had an annual compensation of more than
$150,000.  Annual compensation means compensation as defined in
Section 5.1(c)(2), but including elective contributions as defined in
Section 1.2(a) and elective contributions under a Code section 457 plan or a
Code section 501(c)(18) plan for any plan year and subject to the limitations of
Section 1.2(c).  The determination period is the plan year containing the
determination date and the four preceding plan years.
 
The determination of who is a key employee will be made in accordance with Code
section 416(i)(1) and the applicable regulations and other guidance of general
applicability issued thereunder.
 
 
(2)
Top-Heavy Plan – For any plan year beginning after December 31, 1983, this plan
is top-heavy if any of the following conditions exists:

 
 
(A)
If the top-heavy ratio for this plan exceeds 60% and this plan is not part of
any required aggregation group or permissive aggregation group of plans.

 
 
(B)
If this plan is a part of a required aggregation group of plans but not part of
a permissive aggregation group and the top-heavy ratio for the group of plans
exceeds 60%.

 
 
(C)
If this plan is a part of a required aggregation group and part of a permissive
aggregation group of plans and the top-heavy ratio for the permissive
aggregation group exceeds 60%.

 
 
(3)
Top-Heavy Ratio

 
 
(A)
If the employer maintains one or more defined contribution plans (including any
Simplified Employee Pension Plan) and the employer has not maintained any
defined benefit plan that during the one-year period (five-year period in
determining whether the plan is top-heavy for plan years beginning before
January 1, 2002) ending on the determination date(s) has or has had accrued
benefits, the top-heavy ratio for this plan alone or for the required or
permissive aggregation group as appropriate is a fraction, the numerator of
which is the sum of the account balances of all key employees as of the
determination date(s) including any part of any account balance distributed in
the one-year period ending on the determination date(s) (five-year period ending
on the determination date in the case of a distribution made for a reason other
than severance from employment, death or disability and in determining whether
the plan is top-heavy for plan years beginning before January 1, 2002), and the
denominator of which is the sum of all account balances including any part of
any account balance distributed in the one-year period ending on the
determination date(s) (five-year period ending on the determination date in the
case of a distribution made for a reason other than severance from employment,
death or disability and in determining whether the plan is top-heavy for plan
years beginning before January 1, 2002), both computed in accordance with Code
section 416 and the regulations thereunder.  Both the numerator and denominator
of the top-heavy ratio are increased to reflect any contribution not actually
made as of the determination date, but which is required to be taken into
account on that date under Code section 416 and the regulations thereunder.

 
 
(B)
If the employer maintains one or more defined contribution plans (including any
Simplified Employee Pension Plan) and the employer maintains or has maintained
one or more defined benefit plans that during the one-year period (five-year
period in determining whether the plan is top-heavy for plan years beginning
before January 1, 2002) ending on the determination date(s) has or has had any
accrued benefits, the top-heavy ratio for any required or permissive aggregation
group as appropriate is a fraction, the numerator of which is the sum of account
balances under the aggregated defined contribution plan or plans for all key
employees, determined in accordance with (A) above, and the present value of
accrued benefits under the aggregated defined benefit plan or plans for all key
employees as of the determination date(s), and the denominator of which is the
sum of the account balances under the aggregated defined contribution plan or
plans for all participants, determined in accordance with (A) above, and the
present value of accrued benefits under the defined benefit plan or plans for
all participants as of the determination date(s), all determined in accordance
with Code section 416 and the regulations thereunder.  The accrued benefits
under a defined benefit plan in both the numerator and denominator of the
top-heavy ratio are increased for any distribution of an accrued benefit made in
the one-year period ending on the determination date (five-year period ending on
the determination date in the case of a distribution made for a reason other
than severance from employment, death or disability and in determining whether
the plan is top-heavy for plan years beginning before January 1, 2002).

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
37

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------


 
(C)
For purposes of Section 5.4(e)(3)(A) and (B) above the value of account balances
and the present value of accrued benefits will be determined as of the most
recent valuation date that falls within or ends with the 12-month period ending
on the determination date, except as provided in Code section 416 and the
regulations thereunder for the first and second plan years of a defined benefit
plan.  The account balances and accrued benefits of a participant (1) who is not
a key employee but who was a key employee in a prior year, or (2) who has not
been credited with at least one hour of service with any employer maintaining
the plan at any time during the one-year period (five-year period in determining
whether the plan is top-heavy for plan years beginning before January 1, 2002)
ending on the determination date will be disregarded.  The calculation of the
top-heavy ratio, and the extent to which distributions, rollovers, and transfers
are taken into account will be made in accordance with Code section 416 and the
regulations thereunder.  Deductible employee contributions will not be taken
into account for purposes of computing the top-heavy ratio.  When aggregating
plans the value of account balances and accrued benefits will be calculated with
reference to the determination dates that fall within the same calendar year.

 
The accrued benefit of a participant other than a key employee shall be
determined under (1) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the employer, or (2) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Code
section 411(b)(1)(C).
 
Catch-up contributions with respect to the current plan year shall not be taken
into account; however, catch-up contributions for prior years shall be taken
into account.
 
 
(4)
Permissive Aggregation Group – The required aggregation group of plans plus any
other plan or plans of the employer that, when considered as a group with the
required aggregation group, would continue to satisfy the requirements of Code
sections 401(a)(4) and 410.

 
 
(5)
Required Aggregation Group – (1) Each qualified plan of the employer in which at
least one key employee participates or participated at any time during the
determination period (regardless of whether the plan has terminated), and
(2) any other qualified plan of the employer that enables a plan described in
(1) to meet the requirements of Code sections 401(a)(4) or 410.

 
 
(6)
Determination Date – For any plan year subsequent to the first plan year, the
last day of the preceding plan year.  For the first plan year of the plan, the
last day of that year.

 
 
(7)
Valuation Date – The last day of the plan year shall be the date as of which
account balances or accrued benefits are valued for purposes of calculating the
top-heavy ratio.

 
 
(8)
Present Value – Present value shall be based only on the interest and mortality
rates specified in the employer’s defined benefit plan.

 
 
(9)
Non-Key Employee – Any employee who is not a key employee.  Non-key employees
include employees who are former key employees.

 
Section 5.5 – Limitations and Conditions Regarding Contributions Under Code
Sections 402(g), 401(k), and 401(m)
 
(a)
(1)       Limit Maximum Amount of Elective Deferrals Under Code Section 402(g)

 
No participant shall be permitted to have elective deferrals made under this
plan, or any other qualified plan, contract or arrangement maintained by the
employer, during any calendar year, in excess of the dollar limitation contained
in Code section 402(g) in effect for the participant's taxable year at the
beginning of such calendar year.  If Section 3.4 so provides, in the case of a
participant age 50 or over by the end of the taxable year, the dollar limitation
described in the preceding sentence shall include the amount of elective
deferrals that are permitted to be catch-up contributions.  The dollar
limitation contained in Code section 402(g) is $10,500 for taxable years
beginning in 2000 and 2001 increasing to $11,000 for taxable years beginning
in 2002 and increasing by $1,000 for each year thereafter up to $15,000 for
taxable years beginning in 2006 and later years.  After 2006, the Secretary of
the Treasury will adjust the $15,000 dollar limitation for cost-of-living
increases under Code section 402(g)(4).  Any such adjustments will be in
multiples of $500.
 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
38

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------


 
(2)
Catch-up Contributions

 
Catch-up contributions means elective deferrals made to the plan that are in
excess of an otherwise applicable plan limit and that are made by participants
who are age 50 or over by the end of their taxable years.  An otherwise
applicable plan limit is a limit in the plan that applies to elective deferrals
without regard to catch-up contributions, such as any limitation set forth in
Section 3.4, the limits on annual additions described in Section 5.1, the dollar
limitation on elective deferrals under Code section 402(g) (not taking into
account catch-up contributions) and the limit imposed by the actual deferral
percentage (ADP) test under Section 5.5(b).  Catch-up contributions for a
participant for a taxable year may not exceed:
 
 
(A)
the dollar limit on catch-up contributions under Code section 414(v)(2)(B)(i)
for the taxable year; or

 
 
(B)
when added to other elective deferrals, 85% of the participant’s compensation
for the taxable year.

 
The dollar limit on catch-up contributions under Code section 414(v)(2)(B)(i) is
$1,000 for taxable years beginning in 2002, increasing by $1,000 for each year
thereafter up to $5,000 for taxable years beginning in 2006 and later
years.  After 2006, the Secretary of the Treasury will adjust the $5,000
limitation for cost-of-living increases under Code section 414(v)(2)(C).  Any
such adjustments will be in multiples of $500.
 
Catch-up contributions shall not be:
 
 
(A)
subject to the limits on annual additions;

 
 
(B)
taken into account under the ADP test; and

 
 
(C)
taken into account in determining the minimum allocation under Section 5.4(b);
however, catch-up contributions made in prior years shall be taken into account
in determining whether the plan is top-heavy.

 
Provisions in the plan relating to catch-up contributions apply to elective
deferrals made after December 31, 2001.
 
 
(3)
Distribution of Excess Elective Deferrals

 
A participant may assign to this plan any excess elective deferrals made during
a taxable year of the participant by following the claim procedure set forth in
Section 5.5(a)(4).  Also, the employer may notify this plan on behalf of a
participant who has excess deferrals for the taxable year calculated by taking
into account only elective deferrals under the plans, contracts or arrangements
maintained by the employer.
 
Notwithstanding any other provision of the plan, excess elective deferrals, plus
any income and minus any loss allocable thereto, shall be distributed no later
than April 15 to any participant to whose account excess elective deferrals were
assigned for the preceding year and for whom excess elective deferrals have been
claimed for such taxable year or calendar year.
 
 
(4)
Claims

 
The participant's claim shall be submitted in writing to the plan administrator
no later than March 1.  The participant shall specify the excess deferral amount
for the preceding calendar year and shall provide a written statement that if
such amounts are not distributed, such excess deferral amount, when added to
amounts deferred under other plans or arrangements described in Code
sections 401(k), 408(k), 457, or 403(b), exceeds the limit imposed on the
participant by Code section 402(g) for the year in which the deferral occurred.
 
 
(5)
Definitions (Code Section 402(g) Limitations)

 
 
(A)
Elective Deferrals shall mean any employer contributions made to the plan at the
election of the participant, in lieu of cash compensation, and shall include
contributions made pursuant to a salary reduction agreement or other deferral
mechanism.  With respect to any taxable year, a participant's elective deferral
is the sum of all employer contributions made on behalf of such participant
pursuant to an election to defer under any qualified cash or deferred
arrangement as described in Code section 401(k), any salary reduction simplified
employee pension described in section 408(k)(6), any SIMPLE IRA plan described
in section 408(p), any plan as described under section 501(c)(18), and any
employer contributions made on the behalf of a participant for the purchase of
an annuity contract under section 403(b) pursuant to a salary reduction
agreement.  Elective deferrals shall not include any deferrals properly
distributed as excess annual additions.

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
39

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------


 
(B)
Excess Elective Deferrals shall mean those elective deferrals that
either:  (i) are made during the participant's taxable year and exceed the
dollar limitation under Section 5.5(a) (including, if applicable, the dollar
limitation on catch-up contributions described in Section 5.5(a)(2)) for such
year; or (ii) are made during a calendar year and exceed such dollar limitations
for the participant's taxable year beginning in such calendar year, counting
only elective deferrals made under this plan and any other plan, contract or
arrangement maintained by the employer.  Excess elective deferrals shall be
treated as annual additions under the plan, unless such amounts are distributed
no later than the first April 15 following the close of the participant's
taxable year.

 
 
(6)
Determination of Income or Loss

 
Excess elective deferrals shall be adjusted for any income or loss.  The income
or loss allocable to excess elective deferrals is the income or loss allocable
to the participant's elective deferral account(s) for the taxable year
multiplied by a fraction, the numerator of which is such participant's excess
elective deferrals for the year and the denominator is the participant's account
balance attributable to elective deferrals without regard to any income or loss
occurring during such taxable year.
 
(b)
(1)      Actual Deferral Percentage Test

 
Effective for plan years beginning on or after January 1, 1997, the actual
deferral percentage (hereinafter “ADP”) for a plan year for participants who are
highly compensated employees for the plan year and the prior year's ADP for
participants who were non-highly compensated employees for the prior plan year
must satisfy one of the following tests:  (i) The ADP for a plan year for
participants who are highly compensated employees for the plan year shall not
exceed the prior year's ADP for participants who were non-highly compensated
employees for the prior plan year multiplied by 1.25; or (ii) The ADP for a plan
year for participants who are highly compensated employees for the plan year
shall not exceed the prior year's ADP for participants who were non-highly
compensated employees for the prior plan year multiplied by 2.0, provided that
the ADP for participants who are highly compensated employees does not exceed
the ADP for participants who were non-highly compensated employees in the prior
plan year by more than two (2) percentage points.
 
In place of the prior year testing method described above, if so elected by the
employer and adopted in Section 3.4(a), the ADP tests in (i) and (ii) will be
applied by comparing the current plan year's ADP for participants who are highly
compensated employees with the current plan year's ADP for participants who are
non-highly compensated employees.  In the alternative, the plan may satisfy the
ADP test requirements by meeting the ADP test safe harbor requirements as
described in Section 5.5(f).  Election of this method shall be treated as an
election to use the current year testing method.  Once the current year testing
method election has been made, the employer can elect prior year testing for a
plan year only if the plan has used current year testing for each of the
preceding 5 plan years (or if lesser, the number of plan years the plan has been
in existence) or if, as a result of a merger or acquisition described in Code
section 410(b)(6)(c)(i), the employer maintains both a plan using prior year
testing and a plan using current year testing and the change is made within the
transition period described in section 410(b)(6)(c)(ii).  Such elections shall
be reflected in Section 3.4(a).
 
 
(A)
Special Rules Applying to ADP Test

 
 
(i)
A participant is a highly compensated employee for a particular plan year if he
meets the definition of a highly compensated employee in effect for that plan
year.  A participant is a non-highly compensated employee for a particular plan
year if he does not meet the definition of a highly compensated employee in
effect for that plan year.

 
 
(ii)
The ADP for any participant who is a highly compensated employee for the plan
year and who is eligible to have elective deferrals (and qualified nonelective
contributions or qualified matching contributions, or both, to the extent
treated as elective deferrals for purposes of the ADP test) allocated to his
accounts under two or more arrangements described in Code section 401(k), that
are maintained by the employer, shall be determined as if such elective
deferrals (and, to the extent taken into account, such qualified nonelective
contributions or qualified matching contributions, or both) were made under a
single arrangement.  If a highly compensated employee participates in two or
more cash or deferred arrangements of the employer that have different plan
years, all elective deferrals made during the plan year for this plan under all
such arrangements shall be aggregated.  For plan years beginning before
January 1, 2006, all elective deferrals made under all such cash or deferred
arrangements ending with or within the same calendar year shall be treated as a
single arrangement.  Notwithstanding the foregoing, certain plans shall be
treated as separate if mandatorily disaggregated under regulations under Code
section 401(k).

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
40

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------


 
(iii)
In the event that this plan satisfies the requirements of Code sections 401(k),
401(a)(4), or 410(b) only if aggregated with one or more other plans, or if one
or more other plans satisfy the requirements of such sections only if aggregated
with this plan, then this Section 5.5(b)(1) shall be applied by determining the
ADP of employees as if all such plans were a single plan.  If more than 10% of
the employer's non-highly compensated employees are involved in a plan coverage
change as defined in Regulation section 1.401(k)-2(c)(4), then any adjustments
to the nonhighly compensated employees' ADP for the prior year shall be made in
accordance with such regulation, unless the employer has elected in
Section 3.4(a) to use the current year testing method.  For plan years beginning
after December 31, 1989, plans may be aggregated in order to satisfy Code
section 401(k) only if they have the same plan year.  For plan years beginning
after December 31, 1996, plans may be permissively aggregated in order to
satisfy Code section 401(k) only if they use the same ADP testing method.

 
 
(iv)
If:  (A) this plan is not a successor plan (as defined in Regulation
section 1.401(k)-2(c)(2)(iii)), (B) this plan is not aggregated under Regulation
section 1.401(k)-1(b)(4) for such plan year with any other plan that was or that
included a Code section 401(k) plan in the prior year, and (C) the first plan
year commences after December 31, 1996; then, in the case of the first plan year
the plan permits any participant to make elective deferrals the amount treated
as the ADP for participants who are non-highly compensated employees for the
prior plan year shall be 3% or, if the employer so elects, the ADP for
participants who are non-highly compensated employees as calculated for such
first plan year.  Such election shall be set forth in Section 3.4(a).

 
 
(v)
For purposes of determining the ADP test, elective deferrals, qualified
nonelective contributions and qualified matching contributions must be made
before the last day of the twelve-month period immediately following the plan
year to which contributions relate.  An elective deferral shall be taken into
account only if it relates to compensation that either (a) would have been
received by the participant in the plan year but for the deferral election, or
(b) is attributable to services performed by the participant in the plan year
and would have been received by the participant within 2½ months after the last
day of the plan year but for the deferral election.

 
When the prior year testing method is used, qualified nonelective contributions
and qualified matching contributions shall not be taken into account.
 
 
(vi)
The plan administrator shall maintain records sufficient to demonstrate
satisfaction of the ADP test and the amount of qualified nonelective
contributions or qualified matching contributions, or both, used in such test.

 
 
(vii)
When the current year testing method is used, qualified nonelective
contributions may be taken into account as elective deferrals only to the extent
needed to meet the ADP test.  Further, qualified matching contributions may be
taken into account only to the extent such contributions are not needed to meet
the average deferral percentage test unless it is the intention of the plan
administrator to test all qualified nonelective and matching contributions under
the ADP test.

 
(viii)
Effective for plan years beginning on or after January 1, 2006, qualified
nonelective contributions cannot be taken into account for a plan year for a
non-highly compensated employee to the extent such contributions exceed the
product of that non-highly compensated employee's compensation and the greater
of 5% or two times the plan's representative contribution rate.  For this
purpose, the plan's representative contribution rate is the lowest applicable
contribution rate of any eligible non-highly compensated employee among a group
of eligible non-highly compensated employees that consists of half of all
eligible non-highly compensated employees for the plan year (or, if greater, the
lowest applicable contribution rate of any eligible non-highly compensated
employee in the group of all eligible non-highly compensated employees for the
plan year and who is employed by the employer on the last day of the plan year).

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
41

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------


The applicable contribution rate for an eligible non-highly compensated employee
is the sum of his qualified matching contributions taken into account under the
ADP test and his qualified nonelective contributions for the plan year, divided
by his compensation for the same period.  Notwithstanding the preceding,
qualified nonelective contributions that are made in connection with an
employer's obligation to pay prevailing wages under the Davis-Bacon Act can be
taken into account for a plan year for a non-highly compensated employee to the
extent such contributions do not exceed 10% of his compensation.
 
 
(ix)
Applicable limitations when testing changes from current year testing to prior
year testing:  The ADP for the prior plan year shall be determined taking into
account only:  (A) elective contributions for non-highly compensated employees
that were taken into account for purposes of the ADP test in the prior plan year
under the current plan year testing method and (B) qualified nonelective
contributions not previously taken into account under either the ADP or ACP
test.

 
 
(x)
The determination and treatment of the ADP amounts of any participant shall
satisfy such other requirements as may be prescribed by the Secretary of the
Treasury.

 
 
(B)
Actual Deferral Percentage (ADP) shall mean, for a specified group of
participants (either highly compensated employees or non-highly compensated
employees) for a plan year, the average of the ratios (calculated separately for
each participant in such group) of (1) the amount of employer contributions
actually paid over to the trust on behalf of such participant for the plan year
to (2) the participant's compensation as defined in Section 1.2(e).  The actual
deferral ratio of each participant and the actual deferral percentage of each
group shall be calculated to the nearest hundredth of a percentage
point.  Employer contributions on behalf of any participant shall include:
(1) any elective deferrals (other than catch-up contributions) made pursuant to
the participant's deferral election, including excess elective deferrals of
highly compensated employees, but excluding (a) excess elective deferrals of
nonhighly compensated employees that arise solely from elective deferrals to the
extent the excess deferrals are prohibited under Code section 401(a)(30) due to
the contributions made under this plan and without taking into account deferrals
made under an unrelated employer's plan and (b) elective deferrals that are
taken into account in the actual contribution percentage test (provided the ADP
test is satisfied both with and without exclusion of these elective deferrals);
and (2) at the election of the employer, qualified nonelective contributions and
qualified matching contributions.  For purposes of computing actual deferral
percentages, an employee who would be a participant but for the failure to make
elective deferrals shall be treated as a participant on whose behalf no elective
deferrals are made.  Amounts distributed under Section 5.1(a)(4)(B) shall not be
included in the calculation of the ADP.

 
 
(2)
Distribution of Excess Contributions

 
Notwithstanding any other provision of this plan, excess contributions, plus any
income and minus any loss allocable thereto, shall be distributed no later than
the last day of each plan year to participants to whose accounts such excess
contributions were allocated for the preceding plan year, except to the extent
such excess contributions are classified as catch-up contributions.  If such
excess amounts (other than catch-up contributions) are distributed more than
2½ months after the last day of the plan year in which such excess amounts
arose, a 10% excise tax will be imposed on the employer maintaining the plan
with respect to such amounts.  Excess contributions shall be allocated to the
highly compensated employees with the largest amounts of contributions taken
into account in calculating the ADP test for the plan year in which the excess
arose, beginning with the highly compensated employee with the largest amount of
such contributions and continuing in descending order until all of the excess
contributions have been allocated.  To the extent a highly compensated employee
has not reached his catch-up contribution limit under the plan, excess
contributions allocated to such highly compensated employee shall be recognized
as catch-up contributions and will not be treated as excess contributions.
 
Excess contributions shall be treated as annual additions under the plan even if
distributed.
 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
42

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------


 
(A)
Determination of Income or Loss – Excess contributions shall be adjusted for any
income or loss.  The income or loss allocable to excess contributions allocated
to each participant is the sum of:  (i) the income or loss allocable to the
participant's elective deferral account(s) (and, if applicable, the qualified
nonelective contribution account or the qualified employer matching contribution
account or both) for the plan year multiplied by a fraction, the numerator of
which is such participant's excess contributions for the year and the
denominator is the participant's account balance(s) attributable to elective
deferrals (and qualified nonelective contributions or qualified matching
contributions, or both, if any of such contributions are included in the ADP
test) without regard to any income or loss occurring during such plan year; and
(ii) effective for plan years beginning on or after January 1, 2006, and to the
extent the excess contributions are or will be credited with gain or loss as of
an accounting date within the gap period (i.e., the period after the close of
the plan year and prior to the distribution), 10% of the amount determined under
(i) multiplied by the number of whole calendar months between the end of the
plan year and the date of distribution, counting the month of distribution if
distribution occurs after the 15th of such month.

 
 
(B)
Accounting for Excess Contributions – Excess contributions allocated to a
participant shall be distributed from the participant's elective deferral
account(s) and qualified employer matching contribution account (if applicable)
in proportion to the participant's elective deferrals and qualified matching
contributions (to the extent used in the ADP test) for the plan year.  Excess
contributions shall be distributed from the participant's qualified nonelective
contribution account only to the extent that such excess contributions exceed
the balance in the participant's elective deferral account(s) and employer
matching contribution account.

 
 
(C)
Excess Contributions shall mean, with respect to any plan year, the excess
of:  (i) The aggregate amount of employer contributions actually taken into
account in computing the ADP of highly compensated employees for such plan year,
over (ii) The maximum amount of such contributions permitted by the ADP test
(determined by hypothetically reducing contributions made on behalf of highly
compensated employees in order of the ADPs, beginning with the highest of such
percentages).

 
Such determination shall be made after first determining excess elective
deferrals pursuant to Section 5.5(a).
 
(c)
(1)       Limitations on Employee and Matching Contributions Under Code
Section 401(m)

 
Effective for plan years beginning on or after January 1, 1997, the actual
contribution percentage (hereinafter “ACP”) for a plan year for participants who
are highly compensated employees for the plan year and the prior year's ACP for
participants who were non-highly compensated employees for the prior plan year
must satisfy one of the following tests:  (i) The ACP for a plan year for
participants who are highly compensated employees for the plan year shall not
exceed the prior year's ACP for participants who were non-highly compensated
employees for the prior plan year multiplied by 1.25; or (ii) The ACP for a plan
year for participants who are highly compensated employees for the plan year
shall not exceed the prior year's ACP for participants who were non-highly
compensated employees for the prior plan year multiplied by 2.0, provided that
the ACP for participants who are highly compensated employees does not exceed
the ACP for participants who were non-highly compensated employees in the prior
plan year by more than two (2) percentage points.
 
In place of the prior year testing method described above, if so elected by the
employer and adopted in Section 3.6, the ACP tests in (i) and (ii) will be
applied by comparing the current plan year's ACP for participants who are highly
compensated employees with the current plan year's ACP for participants who are
non-highly compensated employees.  In the alternative, the plan may satisfy the
ACP test requirements by meeting the safe harbor requirements of
Section 5.5(f)(3) and (4).  Election of this method shall be treated as an
election to use the current year testing method.  In such a plan year, the
current year testing method shall be used for the purpose of testing any
employee nondeductible contributions.  Once the current year testing method
election has been made, the employer can elect prior year testing for a plan
year only if the plan has used current year testing for each of the preceding
5 plan years (or if lesser, the number of plan years the plan has been in
existence) or if, as a result of a merger or acquisition described in Code
section 410(b)(6)(c)(i), the employer maintains both a plan using prior year
testing and a plan using current year testing and the change is made within the
transition period described in section 410(b)(6)(c)(ii).  Such elections shall
be reflected in Section 3.6.
 
 
(A)
Special Rules for Limitations Under Code Section 401(m)

 
 
(i)
A participant is a highly compensated employee for a particular plan year if he
meets the definition of a highly compensated employee in effect for that plan
year.  A participant is a nonhighly compensated employee for a particular plan
year if he does not meet the definition of a highly compensated employee in
effect for that plan year.

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
43

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------


 
(ii)
Multiple Use:  If one or more highly compensated employees are subject to both
the ADP test and the ACP test and the sum of the ADP and ACP of those highly
compensated employees subject to either or both tests exceeds the aggregate
limit, then for plan years beginning before January 1, 2002 either the ADP or
the ACP of those highly compensated employees who are subject to both tests will
be reduced (in accordance with Section 5.5(b)(2) or Section 5.5(c)(2), as
applicable) so that the limit is not exceeded.  The plan administrator shall
determine whether the ADP or the ACP for the plan will be reduced for the plan
year.  The amount by which each highly compensated employee's percentage is
reduced shall be treated as either an excess contribution or an excess aggregate
contribution, as appropriate.  The ADP and ACP of the highly compensated
employees are determined after any corrections required to meet the ADP and ACP
tests and are deemed to be the maximum permitted under such tests for the plan
year.  Multiple use does not occur if both the ADP and ACP of the highly
compensated employees does not exceed 1.25 multiplied by the ADP and ACP of the
non-highly compensated employees.  Multiple use shall not occur if the ADP test
is met by satisfying the ADP safe harbor requirements of Section 5.5(f)(2) or if
the ACP test is met by satisfying the ACP safe harbor requirements of
Section 5.5(f)(3), the plan administrator meets the notice requirements of
Section 5.5(f)(4), and there are no employee nondeductible contributions under a
plan sponsored by the employer.  Restrictions on multiple use do not apply for
plan years beginning after December 31, 2001.

 
 
(iii)
For purposes of this Section 5.5(c)(1), the contribution percentage for any
participant who is a highly compensated employee and who is eligible to have
contribution percentage amounts allocated to his account under two or more plans
described in Code section 401(a), or arrangements described in Code
section 401(k) that are maintained by the employer, shall be determined as if
the total of such contribution percentage amounts were made under each plan and
arrangement.  If a highly compensated employee participates in two or more such
plans or cash or deferred arrangements that have different plan years, all
contribution percentage amounts made during the plan year for this plan under
all such plans and arrangements shall be aggregated.  For plan years beginning
before January 1, 2006, all such plans and cash or deferred arrangements ending
with or within the same calendar year shall be treated as a single
arrangement.  Notwithstanding the foregoing, certain plans shall be treated as
separate if mandatorily disaggregated under regulations under Code
section 401(m).

 
 
(iv)
In the event that this plan satisfies the requirements of Code sections 401(m),
401(a)(4) or 410(b) only if aggregated with one or more other plans, or if one
or more other plans satisfy the requirements of such sections only if aggregated
with this plan, then this Section 5.5(c)(1) shall be applied by determining the
ACP of employees as if all such plans were a single plan.  If more than 10% of
the employer's non-highly compensated employees are involved in a plan coverage
change as defined in Regulation section 1.401(m)-2(c)(4), then any adjustments
to the nonhighly compensated employee ACP for the prior year shall be made in
accordance with such regulation, unless the employer has elected in Section 3.6
to use the current year testing method.  For plan years beginning after
December 31, 1989, plans may be aggregated in order to satisfy Code
section 401(m) only if they have the same plan year.  For plan years beginning
after December 31, 1996, plans may be permissively aggregated in order to
satisfy Code section 401(m) only if they use the same ACP testing method.

 
 
(v)
If:  (A) this plan is not a successor plan (as defined in Regulation
section 1.401(m)-2(c)(2)(iii)), (B) this plan is not aggregated under Regulation
section 1.401(m)-1(b)(4) for such plan year with any other plan that was or that
included a Code section 401(m) plan in the prior year, and (C) the first plan
year commences after December 31, 1996; then, in the case of the first plan year
this plan permits any participant to make employee contributions, provides for
matching contributions or both the amount treated as the ACP for participants
who are non-highly compensated employees for the prior plan year shall be 3% or,
if the employer so elects, the ACP for participants who are non-highly
compensated employees as calculated for such first plan year.  Such election
shall be set forth in Section 3.6.

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
44

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------


 
(vi)
For purposes of determining the ACP test, employee contributions are considered
to have been made in the plan year in which contributed to the trust.  Matching
contributions and qualified nonelective contributions will be considered made
for a plan year if made no later than the end of the twelve-month period
beginning on the day after the close of the plan year.

 
When the prior year testing method is used, qualified nonelective contributions
shall not be taken into account.
 
 
(vii)
The plan administrator shall maintain records sufficient to demonstrate
satisfaction of the ACP test and the amount of qualified nonelective
contributions or qualified matching contributions, or both, used in such test.

 
(viii)
Elective deferral contributions may be taken into account; however, the ADP test
shall be met before any elective deferrals are used in the ACP test and the
elective deferrals needed to meet the ADP test shall not be used to meet the ACP
test.  When the current year testing method is used, qualified nonelective
contributions shall be taken into account to the extent such contributions are
not used to meet the ADP test.

 
(ix)
Effective for plan years beginning on or after January 1, 2006, a matching
contribution with respect to an elective deferral for a non-highly compensated
employee shall not be taken into account under the ACP test to the extent it
exceeds the greatest of:  (A) 5% of compensation; (B) the employee's elective
deferrals for a year; and (C) the product of 2 times the plan's representative
matching rate and the employee's elective deferrals for a year.  For this
purpose, the plan's representative matching rate is the lowest matching rate for
any eligible non-highly compensated employee among a group of non-highly
compensated employees that consists of half of all eligible non-highly
compensated employees in the plan for the plan year who make elective deferrals
for the plan year (or, if greater, the lowest matching rate for all eligible
non-highly compensated employees in the plan who are employed by the employer on
the last day of the plan year and who make elective deferrals for the plan
year).

 
The matching rate for an employee generally is the matching contributions made
for such employee divided by his elective deferrals (and employee nondeductible
contributions) for the year.  If the matching rate is not the same for all
levels of his elective deferrals (and employee nondeductible contributions), the
employee's matching rate is determined assuming that his elective deferrals are
equal to 6% of compensation.
 
 
(x)
Applicable limitations when testing changes from current year testing to prior
year testing:  The ACP for the prior plan year shall be determined taking into
account only:  (A) employee contributions for non-highly compensated employees
made for the prior plan year, (B) matching contributions for non-highly
compensated employees that were taken into account for purposes of the ACP test
in the prior plan year under the current plan year testing method, and
(C) qualified nonelective contributions not previously taken into account under
either the ADP or ACP test.

 
 
(xi)
The determination and treatment of the ACP amounts of any participant shall
satisfy such other requirements as may be prescribed by the Secretary of the
Treasury.

 
 
(B)
Definitions (Code Section 401(m) Limitations)

 
 
(i)
Aggregate Limit, for plan years beginning before January 1, 2002 only, shall
mean the sum of (i) 125% of the greater of the ADP of the nonhighly compensated
employees for the prior plan year or the ACP of nonhighly compensated employees
under the plan subject to Code section 401(m) for the plan year beginning with
or within the prior plan year of the 401(k) plan and (ii) the lesser of 200% or
two plus the lesser of such ADP or ACP.  “Lesser” is substituted for “greater”
in (i) above, and “greater” is substituted for “lesser” after “two plus the”
in (ii) if it would result in a larger aggregate limit.  If the employer has
elected the use of the current year testing method, then, in calculating the
aggregate limit for a particular plan year, the nonhighly compensated employees'
ADP and ACP for that plan year is used in place of the ADP and ACP for the prior
plan year.

 
 
(ii)
Actual Contribution Percentage (ACP) shall mean, for a specified group of
participants (either highly compensated employees or non-highly compensated
employees) for a plan year, the average of the contribution percentages of the
eligible participants in the group.

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
45

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------


 
(iii)
Contribution Percentage shall mean the ratio (expressed as a percentage
calculated to the nearest hundredth of a percentage point) of the participant's
contribution percentage amounts to the participant's compensation as defined in
Section 1.2(e).

 
 
(iv)
Contribution Percentage Amounts shall mean the sum of the employee nondeductible
contributions, employer matching contributions and elective deferrals (to the
extent not taken into account for purposes of the ADP test) made under the plan
on behalf of the participant for the plan year.  Such contribution percentage
amounts shall not include matching contributions that are forfeited either to
correct excess aggregate contributions or because the contributions to which
they relate are excess deferrals, excess contributions, or excess aggregate
contributions.  Qualified nonelective contributions may be included in the
contribution percentage amounts.  Elective deferrals may also be used in
calculating the contribution percentage amounts so long as the ADP test is met
before the elective deferrals are used in the ACP test and the ADP test
continues to be met following the exclusion of those elective deferrals that are
used to meet the ACP test.  The contribution percentage amounts shall be
calculated to the nearest hundredth of a percentage point.  Amounts distributed
under Section 5.1(a)(4)(A) and (B) shall not be included in the calculation.

 
 
(v)
Eligible Participant shall mean any employee who is eligible to make an employee
nondeductible contribution, or an elective deferral (if the employer takes such
contributions into account in the calculation of the contribution percentage),
or to receive an employer matching contribution (including forfeitures).  If an
employee nondeductible contribution is required as a condition of participation
in the plan, any employee who would be a participant in the plan if such
employee made such a contribution shall be treated as an eligible participant on
behalf of whom no employee contributions are made.

 
 
(vi)
Employee Nondeductible Contribution (or employee contribution) shall mean any
contribution made under Section 3.5 to the plan by or on behalf of a participant
that is included in the participant's gross income in the year in which made and
that is maintained under a separate account to which earnings and losses are
allocated.

 
 
(vii)
Matching Contribution shall mean an employer contribution made to this or any
other defined contribution plan on behalf of a participant on account of an
employee nondeductible contribution made by such participant, or on account of a
participant's elective deferral, under a plan maintained by the employer.

 
 
(2)
Distribution of Excess Aggregate Contributions

 
Notwithstanding any other provision of this plan, excess aggregate
contributions, plus any income and minus any loss allocable thereto, shall be
forfeited, if forfeitable, or if not forfeitable, distributed no later than the
last day of each plan year to participants to whose accounts such excess
aggregate contributions were allocated for the preceding plan year.  Excess
aggregate contributions shall be allocated to the highly compensated employees
with the largest contribution dollar amounts taken into account in calculating
the ACP test for the plan year in which the excess arose, beginning with the
highly compensated employee with the largest dollar amount of such contributions
and continuing in descending order until all of the excess aggregate
contributions have been allocated.  If such excess aggregate contributions are
distributed more than 2½ months after the last day of the plan year in which
such excess amounts arose, a 10% excise tax will be imposed on the employer
maintaining the plan with respect to those amounts.  Excess aggregate
contributions shall be treated as annual additions under the plan even if
distributed.
 
 
(A)
Determination of Income or Loss – Excess aggregate contributions shall be
adjusted for any income or loss.  The income or loss allocable to excess
aggregate contributions allocated to each participant is the sum of:  (i) the
income or loss allocable to the participant's employee nondeductible
contribution account, employer matching contribution account (if any, and if all
amounts therein are not used in the ADP test) and, if applicable, qualified
nonelective contribution account and elective deferral account(s) for the plan
year multiplied by a fraction, the numerator of which is such participant's
excess aggregate contributions for the year and the denominator is the
participant's account balance(s) attributable to contribution percentage amounts
without regard to any income or loss occurring during such plan year; and
(ii) effective for plan years beginning on or after January 1, 2006, and to the
extent the excess contributions are or will be credited with gain or loss as of
an accounting date within the gap period (i.e., the period after the close of
the plan year and prior to the distribution), 10% of the amount determined under
(i) multiplied by the number of whole calendar months between the end of the
plan year and the date of distribution, counting the month of distribution if
distribution occurs after the 15th of such month.

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
46

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------


 
(B)
Forfeitures of Excess Aggregate Contributions – Forfeitures of excess aggregate
matching contributions may either be reallocated to the accounts of non-highly
compensated employees or applied to reduce employer contributions, as provided
in Section 3.6(e).

 
 
(C)
Accounting for Excess Aggregate Contributions – Excess aggregate contributions
allocated to a participant shall be forfeited, if forfeitable or distributed on
a pro-rata basis from the participant's employee nondeductible contribution
account and employer matching contribution account (and, if applicable, the
participant's qualified nonelective contribution account or elective deferral
account(s), or both).

 
 
(D)
Excess Aggregate Contributions shall mean, with respect to any plan year, the
excess of:  (i) The aggregate contribution percentage amounts taken into account
in computing the numerator of the contribution percentage actually made on
behalf of highly compensated employees for such plan year, over (ii) The maximum
contribution percentage amounts permitted by the ACP test (determined by
hypothetically reducing contributions made on behalf of highly compensated
employees in order of their contribution percentages beginning with the highest
of such percentages).

 
Such determination shall be made after first determining excess elective
deferrals pursuant to Section 5.5(a) and then determining excess contributions
pursuant to Section 5.5(b)(2).
 
 
(3)
Required Forfeitures – Any employer matching contribution attributable to an
excess elective deferral determined pursuant to Section 5.5(a) or an excess
contribution determined pursuant to Section 5.5(b)(2) shall be forfeited.  Any
nonvested excess aggregate contribution determined pursuant to Section 5.5(c)(2)
shall also be forfeited.

 
(d)
Top-Heavy Requirements

 
Elective deferrals (and for plan years beginning before January 1, 2002 employer
matching contributions) will not be taken into account for the purpose of
satisfying the minimum top-heavy contribution requirement.  However, qualified
nonelective contributions and employer matching contributions (for plan years
beginning on or after January 1, 2002) may be taken into account for this
purpose as provided in Section 3.2(c) or 3.3(b), as appropriate.
 
(e)
Restrictions on Payment of Certain Accounts

 
Elective deferrals, qualified nonelective contributions, and qualified matching
contributions, and income allocable to each are not distributable to a
participant or his beneficiary in accordance with such person's election,
earlier than upon the participant's severance from employment (separation from
service for plan years beginning before 2002), death, or disability.  All
distributions that may be made pursuant to one or more of the distributable
events described in this Section 5.5(e) are subject to the spousal and
participant consent requirements as described in Section 5.2(a).
 
 
(1)
Such account balances may also be distributed upon:

 
 
(A)
Termination of the plan without the employer maintaining or establishing another
defined contribution plan (other than an employee stock ownership plan (as
defined in Code section 4975(e)(7) or 409), a simplified employee pension plan
(as defined in Code section 408(k)), a SIMPLE IRA plan (as defined in Code
section 408(p)), a plan or contract described in Code section 403(b) or a plan
described in Code section 457(b) or (f)) at any time during the period beginning
on the date of plan termination and ending 12 months after all assets have been
distributed from the plan.  Such a distribution must be made in a lump sum or
through the purchase of an annuity contract that shall be owned by the
participant (if an annuity payment option is otherwise available under
Section 4.3(b)).

 
 
(B)
The attainment of age 59½ in the case of a profit sharing plan.

 
 
(C)
The hardship of the participant as described in Section 4.4(a).

 
 
(2)
For plan years beginning before 2002, such account balances could also be
distributed upon:

 
 
(A)
The disposition by a corporation to an unrelated corporation of substantially
all of the assets (within the meaning of Code section 409(d)(2)) used in a trade
or business of such corporation if such corporation continues to maintain this
plan after the disposition, but only with respect to employees who continue
employment with the corporation acquiring such assets.  Such a distribution must
be made in a lump sum.

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
47

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------


 
(B)
The disposition by a corporation to an unrelated entity of such corporation's
interest in a subsidiary (within the meaning of Code section 409(d)(3)) if such
corporation continues to maintain this plan, but only with respect to employees
who continue employment with such subsidiary.  Such a distribution must be made
in a lump sum.

 
 
(f)
Safe Harbor Alternative Compliance

 
 
(1)
If the plan so provides in Section 3.4(a) or Section 3.6 that the safe harbor
requirements will be met, the provisions of this Section 5.5(f) shall apply for
the plan year as provided in such Sections and any provisions relating to the
ADP test described in Section 5.5(b) or the ACP test described in Section 5.5(c)
shall not apply.  To the extent that any other provision of the plan is
inconsistent with the provisions of this Section 5.5(f), the provisions of this
Section 5.5(f) shall govern when Section 3.4(a) or Section 3.6 so provide.

 
 
(2)
ADP Test Safe Harbor Contributions – The plan may provide in Section 3.4(a) that
the ADP test safe harbor requirements shall be satisfied by the employer making
a safe harbor employer matching contribution as provided under Section 3.6 (or
as a separate safe harbor employer matching contribution as provided under
Section 3.6A) or by the employer making a safe harbor nonelective contribution
under Section 3.3 of at least 3% of the employee's compensation or under another
defined contribution plan sponsored by the employer.  In any case, the notice
described in Section 5.5(f)(4) shall be given.  The participant's accrued
benefit derived from ADP test safe harbor contributions shall be nonforfeitable
and may not be distributed earlier than provided in Section 5.5(e), regardless
of the form of the contribution.

 
 
(3)
ACP Test Safe Harbor Requirements – The plan may provide in Section 3.6 that the
ACP test safe harbor requirements shall be satisfied by the employer making a
safe harbor nonelective contribution under Section 3.3 of at least 3% of the
employee's compensation or by the employer making a matching contribution on
behalf of each eligible employee that either:

 
 
(A)
is equal to 100% of the elective contributions of the employee to the extent
such elective contributions do not exceed 3% of the employee's compensation,
plus 50% of the elective contributions of the employee to the extent that such
elective contributions exceed 3% but do not exceed 5% of the employee's
compensation; or

 
 
(B)
does not increase as an employee's rate of elective contributions increase and
the aggregate amount of which shall be at least equal to the aggregate amount of
matching contributions which would be made if matching contributions were made
on the basis of the percentages described in Section 5.5(f)(3)(A).

 
In either case, the notice described in Section 5.5(f)(4) shall be given and
matching contributions on behalf of any employee shall not be made with respect
to an employee's nondeductible contributions or elective deferrals in excess of
6% of the employee's compensation.  The rate of an employer's matching
contribution shall not increase as the rate of an employee's nondeductible
contributions or elective deferrals increase nor shall the matching contribution
with respect to any highly compensated employee be greater than that with
respect to an employee who is not a highly compensated employee.
 
 
(4)
Safe Harbor Notice – If the employer elects to satisfy the safe harbor
requirements of this Section 5.5(f), the plan administrator shall provide to
each employee eligible to participate in the plan, no less than 30 days and no
more than 90 days prior to any plan year (or his entry date in the case of a new
participant), written notice of the employee's rights and obligations under the
plan that is sufficiently accurate and comprehensive to apprise the employee of
such rights and obligations.  If an employee becomes eligible to participate
after the 90th day before the beginning of the plan year and does not receive
the notice for that reason, the notice must be provided no more than 90 days
before the employee becomes eligible but not later than the date the employee
becomes eligible.

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
48

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------


 
(A)
Contents of the Notice – Such notice shall be written in a manner calculated to
be understood by the average employee eligible to participate hereunder.  The
notice shall accurately describe:  (i) the safe harbor matching or nonelective
contribution formula used under the plan (including a description of the levels
of matching contributions, if any, available under the plan); (ii) any other
contributions under the plan (including the potential for discretionary matching
contributions) and the conditions under which such contributions are made;
(iii) the plan to which safe harbor contributions will be made if such
contributions will be made to another plan; (iv) the type and amount of
compensation that may be deferred under the plan; (v) how to make cash or
deferred elections, including any administrative requirements that apply to such
elections; (vi) the periods available under the plan for making cash or deferred
elections; and (vii) withdrawal and vesting provisions applicable to
contributions under the plan.  If eligible employees have been provided with the
current summary plan description, the written notice may instead cross-reference
the relevant portion with respect to items (ii), (iii), and (iv); however, such
notice must also provide the telephone numbers, addresses and, if applicable,
electronic addresses, of the individuals or offices from whom employees can
obtain additional information about the plan.

 
 
(B)
Alternative Timing of Amendment and Notice for Safe Harbor Nonelective
Contribution – If the employer determines that it may choose during a plan year
to satisfy the ADP test safe harbor requirements by providing a safe harbor
nonelective contribution, the plan administrator shall provide a written notice
to eligible employees before the beginning of the plan year that (i) the plan
may be amended during the plan year to provide that the employer will make a
safe harbor nonelective contribution of at least 3% to the plan for the plan
year and (ii) if the plan is so amended, a supplemental notice will be given to
eligible employees 30 days prior to the last day of the plan year informing them
of such an amendment.  If the employer elects during the plan year to satisfy
the ADP test safe harbor requirements by providing a safe harbor nonelective
contribution, the amendment shall be adopted not later than 30 days before the
last day of the plan year.  The supplemental notice shall be distributed no
later than 30 days prior to the last day of the plan year and shall state that a
3% safe harbor nonelective contribution will be made for the plan year.

 
ARTICLE VI – ADMINISTRATION OF THE PLAN
 
Section 6.1 – Fiduciary Responsibility
 
(a)
Fiduciary Standards – A fiduciary shall discharge his duties with respect to a
plan solely in the interest of the participants and beneficiaries and –

 
For the exclusive purpose of providing benefits to participants and their
beneficiaries and defraying reasonable expenses of administering the plan;
 
With the care, skill, prudence, and diligence under the circumstances then
prevailing that a prudent man acting in a like capacity and familiar with such
matters would use in the conduct of an enterprise of a like character and with
like aims;
 
By diversifying the investments of the plan so as to minimize the risk of large
losses, unless under the circumstances it is clearly prudent not to do so; and
 
In accordance with the documents and instruments governing the plan insofar as
such documents and instruments are consistent with the provisions of ERISA.
 
(b)
Allocation of Fiduciary Responsibility

 
 
(1)
It is intended to allocate to each fiduciary, either named or otherwise, the
individual responsibility for the prudent execution of the functions assigned to
him.  None of the allocated responsibilities or any other responsibilities shall
be shared by two or more fiduciaries unless specifically provided for in the
plan.

 
 
(2)
When one fiduciary is required to follow the directions of another fiduciary,
the two fiduciaries shall not be deemed to share such responsibility.  Instead,
the responsibility of the fiduciary giving the directions shall be deemed to be
his sole responsibility and the responsibility of the fiduciary receiving
directions shall be to follow those directions insofar as such instructions on
their face are proper under applicable law.

 
 
(3)
Any person or group of persons may serve in more than one fiduciary capacity
with respect to this plan.

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
49

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------


 
(4)
A fiduciary under this plan may employ one or more persons, including
independent accountants, attorneys and actuaries to render advice with regard to
any responsibility such fiduciary has under the plan.

 
(c)
Indemnification by Employer – Unless resulting from the gross negligence,
willful misconduct or lack of good faith on the part of a fiduciary who is an
officer or employee of the employer, the employer shall indemnify and save
harmless such fiduciary from, against, for and in respect of any and all
damages, losses, obligations, liabilities, liens, deficiencies, costs and
expenses, including without limitation, reasonable attorney's fees and other
costs and expenses incident to any suit, action, investigation, claim or
proceedings suffered in connection with his acting as a fiduciary under the
plan.

 
(d)
Named Fiduciary – The person or persons named by the employer as having
fiduciary responsibility for the management and control of plan assets shall be
known as the “named fiduciary” hereunder.  Such responsibility shall include the
appointment of the plan administrator (Section 6.2(a)) and the investment
manager (Section 6.4(b)) and the deciding of benefit appeals (Section 6.3).  The
employer shall retain the authority to appoint the trustee (Section 6.4(a)).

 
Section 6.2 – Plan Administrator
 
(a)
Appointment of Plan Administrator

 
The named fiduciary shall appoint a plan administrator who may be a person or an
administrative committee consisting of no more than five members.  Vacancies
occurring upon resignation or removal of a plan administrator or a committee
member shall be filled promptly by the named fiduciary.  Any plan administrator
may resign at any time by giving notice of his resignation to the named
fiduciary, and any plan administrator may be removed at any time by the named
fiduciary.  The named fiduciary shall review at regular intervals the
performance of the plan administrator(s) and shall re-evaluate the appointment
of such administrator(s).  After the named fiduciary has appointed the plan
administrator and has received a written notice of acceptance, the fiduciary
responsibility for administration of the plan shall be the responsibility of the
plan administrator or plan administrative committee.
 
(b)
Duties and Powers of Plan Administrator

 
The plan administrator shall have the following duties and discretionary powers
and such other duties and discretionary powers as relate to the administration
of the plan:
 
 
(1)
To determine in a nondiscriminatory manner all questions relating to the
eligibility of employees to become participants.

 
 
(2)
To determine in a nondiscriminatory manner eligibility for benefits and to
determine and certify the amount and kind of benefits payable to participants.

 
 
(3)
To authorize all disbursements from the fund.

 
 
(4)
To appoint or employ any independent person to perform necessary plan functions
and to assist in the fulfillment of administrative responsibilities as he deems
advisable, including the retention of a third party administrator, custodian,
auditor, accountant, actuary, or attorney.

 
 
(5)
When appropriate, to select an insurance company and annuity contracts that, in
his opinion, will best carry out the purposes of the plan.

 
 
(6)
To construe and interpret any ambiguities in the plan and to make, publish,
interpret, alter, amend or revoke rules for the regulation of the plan that are
consistent with the terms of the plan and with ERISA.

 
 
(7)
To prepare and distribute, in such manner as determined to be appropriate,
information explaining the plan.

 
(c)
Allocation of Fiduciary Responsibility Within Plan Administrative Committee

 
If the plan administrator is a plan administrative committee, the committee
shall choose from its members a chairperson and a secretary.  The committee may
allocate responsibility for those duties and powers listed in Section 6.2(b)(1)
and (2) (except determination of qualification for disability retirement) and
other purely ministerial duties to one or more members of the committee.  The
committee shall review at regular intervals the performance of any committee
member to whom fiduciary responsibility has been allocated and shall re-evaluate
such allocation of responsibility.  After the plan administrative committee has
made such allocations of responsibilities and has received written notice of
acceptance, the fiduciary responsibilities for such administrative duties and
powers shall then be considered as the responsibilities of such committee
member(s).
 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
50

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------


(d)
Miscellaneous Provisions

 
 
(1)
Plan Administrative Committee Actions – The actions of such committee shall be
determined by the vote or other affirmative expression of a majority of its
members.  Either the chairperson or the secretary may execute any certificate or
other written direction on behalf of the committee.  A member of the committee
who is a participant shall not vote on any question relating specifically to
himself.  If the remaining members of the committee, by majority vote thereof,
are unable to come to a determination of any such question, the named fiduciary
shall appoint a substitute member who shall act as a member of the committee for
the special vote.

 
 
(2)
Expenses – The plan administrator shall serve without compensation for service
as such.  All reasonable expenses of the plan administrator shall be paid by the
employer or from the fund.

 
 
(3)
Examination of Records – The plan administrator shall make available to any
participant for examination during business hours such of the plan records as
pertain only to the participant involved.

 
 
(4)
Information to the Plan Administrator – To enable the plan administrator to
perform the administrative functions, the employer shall supply full and timely
information to the plan administrator on all participants as the plan
administrator may require.

 
Section 6.3 – Claims Procedure
 
(a)
Notification of Claim Determination – The plan administrator shall notify each
participant in writing of his determination of benefits.  If the plan
administrator denies any benefit, such written denial shall include:

 
 
·
The specific reasons for denial;

 
 
·
Reference to provisions on which the denial is based;

 
 
·
A description of and reason for any additional information needed to process the
claim; and

 
 
·
A description of the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under ERISA section 502(a) following an adverse benefit determination on
review.

 
If a claim is wholly or partially denied, the plan administrator shall notify
the claimant of the plan's adverse benefit determination within a reasonable
period of time, but not later than 90 days after receipt of the claim by the
plan, unless the plan administrator determines that special circumstances
require an extension of time for processing the claim.  If the plan
administrator determines that an extension of time for processing is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial 90-day period.  In no event shall such extension
exceed a period of 90 days from the end of such initial period.  The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the plan expects to render the benefit determination.
 
(b)
Appeal – The participant or his duly authorized representative may:

 
 
·
Make a written request for a review of the participant's case by the named
fiduciary;

 
 
·
Review upon request and free of charge, have reasonable access to, and have
copies of, all documents, records, and other information relevant to the
claimant's claim for benefits;

 
 
·
Submit written issues, comments, documents, records, and other information
relating to the claim for benefits, without regard to whether such information
was submitted or considered in the initial benefit determination.

 
The written request for review must be submitted no later than 60 days after
receiving written notification of denial of benefits.  A document, record, or
other information shall be considered relevant to a claimant's claim if such
document, record, or other information:
 
 
·
Was relied upon in making the benefit determination;

 
 
·
Was submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such document, record, or other
information was relied upon in making the benefit determination; or

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
51

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------


 
·
Demonstrates compliance with the administrative processes and safeguards
required by law in making the benefit determination.

 
(c)
Appeal Procedure

 
 
(1)
Except as provided in Section 6.3(c)(2), the named fiduciary must render a
decision no later than 60 days after receiving the written request for review,
unless circumstances make it impossible to do so; but in no event shall the
decision be rendered later than 120 days after the request for review is
received.  If the named fiduciary determines that an extension of time for
processing is required, written notice of the extension shall be furnished to
the claimant by the plan administrator prior to the termination of the initial
60-day period.  The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the plan expects to render
the determination on review.

 
 
(2)
If the named fiduciary is a committee or board of trustees that holds regularly
scheduled meetings at least quarterly, Section 6.3(c)(1) shall not apply.  The
named fiduciary shall instead make a benefit determination no later than the
date of the meeting of the committee or board that immediately follows the
plan's receipt of a request for review, unless the request for review is filed
within 30 days preceding the date of such meeting.  In such case, a benefit
determination may be made by no later than the date of the second meeting
following the plan's receipt of the request for review.  If special
circumstances require a further extension of time for processing, a benefit
determination shall be rendered not later than the third meeting of the
committee or board following the plan's receipt of the request for review.  If
such an extension of time for review is required because of special
circumstances, the plan administrator shall provide the claimant with written
notice of the extension, describing the special circumstances and the date as of
which the benefit determination will be made, prior to the commencement of the
extension.  The plan administrator shall notify the claimant of the benefit
determination as soon as possible, but not later than 5 days after the benefit
determination is made.

 
 
(3)
The review shall take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.  If the claim is denied upon review, the written notice of denial
shall include the items listed in Section 6.3(a) and the statement required by
Regulation section 2560.503-1(j)(5)(iii) regarding the possible availability of
alternative dispute resolution options.

 
(d)
Limitation on Time Period for Litigation of a Benefit Claim – Following receipt
of the written rendering of the named fiduciary's decision under Section 6.3(c),
the participant shall have 365 days in which to file suit in the appropriate
court.  Thereafter, the right to contest the decision shall be waived.

 
Section 6.4 – Trust Fund
 
(a)
Appointment of Trustee

 
The employer shall appoint a trustee for the proper care and custody of all
funds, securities and other properties in the trust, and for investment of plan
assets (or for execution of such orders as it receives from an investment
manager appointed for investment of plan assets).  The duties and powers of the
trustee shall be set forth in a trust agreement executed by the employer, which
is incorporated herein by reference.  The named fiduciary shall review at
regular intervals the performance of the trustee and shall re-evaluate the
appointment of such trustee.  After the employer has appointed the trustee and
the named fiduciary has received a written notice of acceptance of its
responsibility, the fiduciary responsibility with respect to the proper care and
custody of plan assets shall be considered as the responsibility of the
trustee.  Unless otherwise allocated to an investment manager, the fiduciary
responsibility with respect to investment of plan assets shall likewise be
considered as the responsibility of the trustee.
 
(b)
Appointment of Investment Manager

 
The named fiduciary may appoint an investment manager who is other than the
trustee, which investment manager may be a bank or an investment advisor
registered with the Securities and Exchange Commission under the Investment
Advisors Act of 1940.  Such investment manager, if appointed, shall have sole
discretion in the investment of plan assets, subject to the funding policy.  The
named fiduciary shall review at regular intervals no less frequently than
annually, the performance of such investment manager and shall re-evaluate the
appointment of such investment manager.  After the named fiduciary has appointed
an investment manager and has received a written notice of acceptance of its
responsibility, the fiduciary responsibility with respect to investment of plan
assets shall be considered as the responsibility of the investment manager.
 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
52

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------


(c)
Funding Policy

 
The named fiduciary shall determine and communicate in writing to the fiduciary
responsible for investment of plan assets the funding policy for the plan.  The
funding policy shall set forth the plan's short-range and long-range financial
needs, so that said fiduciary may coordinate the investment of plan assets with
the plan's financial needs.
 
(d)
Valuation of the Fund

 
The fund shall be valued by the trustee on the first day of each plan year and
as of any interim allocation date determined by the plan administrator.  The
valuation shall be made on the basis of the current fair market value of all
property in the fund.
 
(e)
Expenses

 
The trust fund shall pay the expenses incurred in the administration of the plan
and the investment of the fund, provided the cost is reasonable.  Such expenses
shall include legal fees incurred by the plan administrator or the trustee,
provided such fiduciaries are not proven to have committed a prohibited
transaction.  Generally, expenses shall be allocated against the participant
accounts on a pro rata basis.
 
ARTICLE VII – AMENDMENT AND TERMINATION OF PLAN
 
Section 7.1 – Right to Discontinue and Amend
 
It is the expectation of the employer that it will continue this plan
indefinitely and make the payments of its contributions hereunder, but the
continuance of the plan is not assumed as a contractual obligation of the
employer and the right is reserved by the employer, at any time, to reduce,
suspend or discontinue its contributions hereunder.
 
 
Section 7.2 – Amendments
 
Except as herein limited, the employer shall have the right to amend this plan
at any time to any extent that it may deem advisable.  Such amendment shall be
stated in writing.  It shall be authorized by action of the board of directors
under the corporate by-laws if the employer is a corporation, by action of the
agreement of the partners as required under the partnership agreement if the
employer is a partnership, or by action of the sole proprietor if the employer
is a sole proprietorship.  The authorization of an employer's board of directors
shall designate the person to execute the amendment.
 
The employer's right to amend the plan shall be limited as follows:
 
(a)
No amendment shall increase the duties or liabilities of the plan administrator,
the trustee, or other fiduciary without their respective written consent.

 
(b)
No amendments shall have the effect of vesting in the employer any interest in
or control over any contracts issued pursuant hereto or any other property in
the fund.

 
(c)
No amendment to the plan shall be effective to the extent that it has the effect
of decreasing a participant's accrued benefit.  Notwithstanding the preceding
sentence, a participant's account balance may be reduced to the extent permitted
under Code section 412(c)(8).  For purposes of this paragraph, a plan amendment
that has the effect of decreasing a participant's account balance, with respect
to benefits attributable to service before the amendment shall be treated as
reducing an accrued benefit.  Furthermore, if the vesting schedule of a plan is
amended, in the case of an employee who is a participant as of the later of the
date such amendment is adopted or the date it becomes effective, the
nonforfeitable percentage (determined as of such date) of such employee's right
to his employer-derived accrued benefit will not be less than his percentage
computed under the plan without regard to such amendment.

 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
53

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------


(d)
No amendment to the plan shall be effective to eliminate or restrict an optional
form of benefit.  The preceding sentence shall not apply to a plan amendment
that eliminates or restricts the ability of a participant to receive payment of
his or her account balance under a particular optional form of benefit if the
amendment provides a single-sum distribution form that is otherwise identical to
the optional form of benefit being eliminated or restricted.  For this purpose,
a single-sum distribution form is otherwise identical only if the single-sum
distribution form is identical in all respects to the eliminated or restricted
optional form of benefit (or would be identical except that it provides greater
rights to the participant) except with respect to the timing of payments after
commencement.

 
(e)
No amendment to the vesting schedule adopted by the employer hereunder shall
deprive a participant of his vested portion of his employer contribution
accounts to the date of such amendment.  If the plan's vesting schedule is
amended, or the plan is amended in any way that directly or indirectly affects
the computation of the participant's nonforfeitable percentage or if the plan is
deemed amended by an automatic change to or from a top-heavy vesting schedule,
each participant with at least 3 years of service with the employer may elect,
within a reasonable period after the adoption of the amendment or change, to
have the nonforfeitable percentage computed under the plan without regard to
such amendment or change.  For participants who do not have at least one hour of
service in any plan year beginning after December 31, 1988, "5 years of service"
shall be substituted for "3 years of service" in the preceding sentence.  The
period during which the election may be made shall commence with the date the
amendment is adopted or deemed to be made and shall end on the latest of:

 
 
(1)
60 days after the amendment is adopted;

 
 
(2)
60 days after the amendment becomes effective; or

 
 
(3)
60 days after the participant is issued written notice of the amendment by the
employer or plan administrator.

 
Section 7.3 – Protection of Benefits in Case of Plan Merger
 
In the event of a merger or consolidation with, or transfer of assets or
liabilities to any other plan, each participant will receive a benefit
immediately after such merger, consolidation or transfer (if the plan then
terminated) that is at least equal to the benefit the participant was entitled
to immediately before such merger, consolidation or transfer (if the plan had
terminated).
 
Section 7.4 – Termination of Plan
 
(a)
When Plan Terminates – This plan shall terminate upon the happening of any of
the following events:  legal adjudication of the employer as bankrupt; a general
assignment by the employer to or for the benefit of its creditors; the legal
dissolution of the employer; or termination of the plan by the employer.

 
(b)
Allocation of Assets – Upon termination, partial termination, or complete
discontinuance of employer contributions, the account balance(s) of each
affected participant who is an active participant or who is not an active
participant but has neither received a complete distribution of his vested
accrued benefit nor incurred five one-year breaks in service shall be 100%
vested and nonforfeitable.  The amount of the fund assets shall be allocated to
each participant, subject to provisions for expenses of administration of the
liquidation, in the ratio that such participant's account(s) bears to all
accounts.  If a participant under this plan has terminated his employment at any
time after the first day of the plan year in which the employer made his final
contribution to the plan, and if any portion of any account of such terminated
participant was forfeited and reallocated to the remaining participants, such
forfeiture shall be reversed and the forfeited amount shall be credited to the
account of such terminated participant.

 
ARTICLE VIII – MISCELLANEOUS PROVISIONS
 
Section 8.1 – Exclusive Benefit – Non-Reversion
 
The plan is created for the exclusive benefit of the employees of the employer
and shall be interpreted in a manner consistent with its being a qualified plan
as defined in section 401(a) of the Internal Revenue Code and with ERISA.  The
corpus or income of the trust may not be diverted to or used for other than the
exclusive benefit of the participants or their beneficiaries (except for
defraying reasonable expenses of administering the plan).
 
Notwithstanding the above, a contribution paid by the employer to the trust may
be repaid to the employer under the following circumstances:
 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
54

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------


(a)
Any contribution made by the employer because of a mistake of fact must be
returned to the employer within one year of the contribution.

 
(b)
In the event the deduction of a contribution made by the employer is disallowed
under Code section 404, such contribution (to the extent disallowed) must be
returned to the employer within one year of the disallowance of the deduction.

 
(c)
If the Commissioner of Internal Revenue determines that the plan is not
initially qualified under the Internal Revenue Code, any contribution made
incident to that initial qualification by the employer must be returned to the
employer within one year after the date the initial qualification is denied, but
only if the application for the qualification is made by the time prescribed by
law for filing the employer's return for the taxable year in which the plan is
adopted, or such later date as the Secretary of the Treasury may prescribe.

 
Section 8.2 – Inalienability of Benefits
 
No benefit or interest available hereunder including any annuity contract
distributed herefrom shall be subject to assignment or alienation, either
voluntarily or involuntarily.  The preceding sentence shall also apply to the
creation, assignment, or recognition of a right to any benefit payable with
respect to a participant pursuant to a domestic relations order, unless such
order is determined to be a qualified domestic relations order as defined in
Code section 414(p), or any domestic relations order entered before
January 1, 1985.  A loan made to a participant and secured by his nonforfeitable
account balance(s) under Section 4.4(b) will not be treated as an assignment or
alienation and such securing account balance(s) shall be subject to attachment
by the plan in the event of default.
 
Notwithstanding the preceding paragraph, effective with respect to judgments,
orders, and decrees issued, and settlement agreements entered into, on or after
August 5, 1997, a participant’s benefit (and that of his spouse) shall be
reduced to satisfy liabilities of the participant to the plan due to (1) the
participant being convicted of committing a crime involving the plan, (2) a
civil judgment (or consent order or decree) entered by a court in an action
brought in connection with a violation of the fiduciary provisions of part 4 of
subtitle B of Title I of ERISA, or (3) a settlement agreement between the
Secretary of Labor or the Pension Benefit Guaranty Corporation and the
participant in connection with a violation of such fiduciary provisions of
ERISA.  No reduction shall be made pursuant to this paragraph, unless the
judgment, order, decree, or settlement agreement shall expressly provide for the
offset of all or part of the amount ordered or required to be paid to the Plan
against the participant’s benefits provided under the Plan.
 
Section 8.3 – Employer-Employee Relationship
 
This plan is not to be construed as creating or changing any contract of
employment between the employer and its employees, and the employer retains the
right to deal with its employees in the same manner as though this plan had not
been created.
 
Section 8.4 – Binding Agreement
 
This plan shall be binding on the heirs, executors, administrators, successors
and assigns as such terms may be applicable to any or all parties hereto, and on
any participants, present or future.
 
Section 8.5 – Separability
 
If any provision of this plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provision hereof and
this plan shall be construed and enforced as if such provision had not been
included.
 
Section 8.6 – Construction
 
The plan shall be construed in accordance with the laws of the state in which
the employer was incorporated (or is domiciled in the case of an unincorporated
employer) and with ERISA.
 
Section 8.7 – Copies of Plan
 
This plan may be executed in any number of counterparts, each of which shall be
deemed as an original, and said counterparts shall constitute but one and the
same instrument that may be sufficiently evidenced by any one counterpart.
 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
55

 

 
 

--------------------------------------------------------------------------------

 
 
Weis Markets, Inc. Retirement Savings Plan

--------------------------------------------------------------------------------

 
Section 8.8 – Interpretation
 
Wherever appropriate, words used in this plan in the singular may include the
plural or the plural may be read as singular, and the masculine may include the
feminine.
 

--------------------------------------------------------------------------------

 
Copyright © 2006 by Conrad Siegel Actuaries
56

 

 
 

--------------------------------------------------------------------------------

 
 
2007 COMPLIANCE AMENDMENT
TO THE
WEIS MARKETS, INC. RETIREMENT SAVINGS PLAN
 
As authorized by Section 7.2 of the Weis Markets, Inc. Retirement Savings Plan
("Plan") as amended and restated effective January 1, 2009, the employer, Weis
Markets, Inc., hereby amends the Plan to comply with certain law and regulatory
changes effective as of the 2007 plan year not otherwise incorporated into the
Plan.  This amendment shall supersede the provisions of the Plan to the extent
those provisions are inconsistent with the provisions of this amendment.
 
The employer hereby amends the Plan in the following manner:
 
FIRST: Limitations on Allocations – Compliance with Final Regulations
 
Effective for limitation years beginning on or after July 1, 2007, Section 5.1
is amended to comply with the final regulations issued under Code
section 415.  Section 5.1(a) and (b) are amended to remove the provisions
governing the correction of an excess amount and replace them with provisions
limiting contributions that would otherwise be in excess of the annual addition
limitations.  Further, Section 5.1(a) is amended to provide that certain
corrective allocations are not an annual addition.  As amended,
Section 5.1(a)(4) shall read as follows:
 
 
(4)
If a participant elects to make employee nondeductible contributions or elective
deferrals that together with any contribution the employer is obligated to make
under the terms of this plan (including pursuant to any published discretionary
contribution) would otherwise cause the annual additions for the limitation year
to exceed the maximum permissible amount, the contribution election of the
participant shall be limited before any employer contribution is reduced so that
the annual additions for the limitation year will equal the maximum permissible
amount.

 
Section 5.1(b)(6) shall be deleted and Section 5.1(b)(5) shall read as follow:
 
 
(5)
If an allocation date of this plan coincides with an allocation date of another
plan and the employee or employer contribution that would otherwise be
contributed or allocated to a participant's account under the plans would cause
the annual additions for the limitation year to exceed the maximum permissible
amount, Section 3.1(c) shall control which contribution or allocation will be
reduced so that the annual additions for the limitation year will equal the
maximum permissible amount.

 
Section 5.1(c)(1) definition of annual addition shall contain a new paragraph
that shall read as follows:
 
Restorative payments allocated to a participant’s account including restorative
payments made pursuant to Section 4.2(b)(2)(B) and payments made to restore
losses to the plan resulting from actions (or a failure to act) by a fiduciary
for which there is a reasonable risk of liability under ERISA or under other
applicable federal or state law (where similarly situated participants are
treated similarly) shall not give rise to an annual addition for any limitation
year.
 
A corresponding amendment shall be made to Section 3.1(c) so that it shall be
replaced with the following:
 
(c)
Limitations and Conditions – Notwithstanding the allocation procedures set forth
in this Article, the allocations otherwise contributable to participants'
accounts under this plan shall be limited or reduced as provided in Section 5.1.

 
SECOND: Excess Deferrals
 
Section 5.5(a)(6) is amended to comply with Regulation section 1.402(g)-1(e)(5)
to include gap period interest when distributing an excess elective
deferral.  As amended, Section 5.5(a)(6) shall read as follows:
 
1

--------------------------------------------------------------------------------


 
 
(6)
Determination of Income or Loss

 
Excess elective deferrals shall be adjusted for any income or loss.  The income
or loss allocable to excess elective deferrals allocated to each participant is
the sum of:  (i) the income or loss allocable to the participant's elective
deferral account(s) for the taxable year multiplied by a fraction, the numerator
of which is such participant's excess elective deferrals for the year and the
denominator is the participant's account balance attributable to elective
deferrals without regard to any income or loss occurring during such taxable
year; and (ii) effective for taxable years beginning on or after
January 1, 2007, and to the extent the excess elective deferrals are or will be
credited with gain or loss as of an accounting date within the gap period (i.e.,
the period after the close of the taxable year and prior to the distribution),
10% of the amount determined under (i) multiplied by the number of whole
calendar months between the end of the taxable year and the date of
distribution, counting the month of distribution if distribution occurs after
the 15th of such month.
 
THIRD: Limitations and Conditions Under Code Sections 401(k) and 401(m)
 
Effective for limitation years beginning on or after July 1, 2007,
Section 5.5(b)(1)(B) and 5.5(c)(1)(B)(iv) are amended to remove the provisions
referencing the exclusion of distributed amounts that were distributed as
amounts in excess of the Code section 415 annual addition limitations.  As
amended, the final sentence of Section 5.5(b)(1)(B) and the final sentence of
5.5(c)(1)(B)(iv) are each deleted.
 
FOURTH: Effective Date
 
These amendments are effective as of January 1, 2007, except as otherwise
provided herein.
 
FIFTH: Remaining Plan Provisions
 
All other provisions of the Plan remain in full force and effect.

 
2

--------------------------------------------------------------------------------

 
 
2009 PPA COMPLIANCE AMENDMENT
TO THE
WEIS MARKETS, INC. RETIREMENT SAVINGS PLAN
 
As authorized by Section 7.2 of the Weis Markets, Inc. Retirement Savings Plan
("Plan") as amended and restated effective January 1, 2009, the employer, Weis
Markets, Inc., hereby amends the Plan to comply with the Pension Protection Act
of 2006 (PPA) and other law and regulatory changes effective as of or prior to
the 2009 plan year and now required to be incorporated into the Plan.  This
amendment shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of this amendment.  The employer
hereby amends the Plan in the following manner:
 
FIRST: Employer
 
Section 1.5 is amended to comply with Revenue Ruling 2008-45 prohibiting the
transfer of the plan sponsorship to an unrelated taxpayer where there is no
related transfer of business assets or operations.  As amended, Section 1.5
shall contain an additional subsection (c) that shall read as follows:
 
(c)
Exclusive Benefit – In compliance with the exclusive benefit requirements of
Code section 401(a), the sponsorship of this plan may not be transferred to an
unrelated entity if the transfer is not in connection with a transfer of
business assets or operations from the employer to such entity.

 
SECOND: USERRA Break in Service
 
Section 1.10 is amended to comply with the Heroes Earnings Assistance and Relief
Tax Act of 2008 (HEART) with respect to deaths occurring on or after
January 1, 2007.  As amended, a second paragraph is added to Section 1.10(e)
that shall read as follows:
 
Effective with respect to deaths occurring on or after January 1, 2007, in the
case of a participant who dies while performing qualified military service, the
beneficiary(ies) of the participant shall be entitled to any benefits payable
under Section 4.2(a)(5) that would have been payable had the participant resumed
and then terminated employment on account of death.
 
THIRD: Investment Election
 
Section 3.8(b) is amended to provide that the Plan is intended to satisfy the
requirements under ERISA section 404(c)(5) for a qualified default investment
alternative with respect to any automatic contribution and any other account for
which a participant fails to make an investment election.  As amended,
Section 3.8(b) shall contain an additional paragraph that shall read as follows:
 
If a participant fails to make any investment election prior to an allocation to
his account(s), the trustee shall invest his account(s) in a qualified default
investment alternative selected for the purpose that complies with the
regulations prescribed by the Secretary of Labor under ERISA section 404(c)(5)
until such time as the participant makes an affirmative investment election.
 
FOURTH: Inherited IRAs and Rollovers to Roth IRAs
 
Effective for distributions on or after January 1, 2007, Section 4.3(d)(2) and
(3) are amended to permit a nonspouse beneficiary receiving a lump sum death
benefit to direct its transfer to an inherited individual retirement
account.  Effective for distributions on or after January 1, 2008,
Section 4.3(d)(2) is amended to permit a rollover or transfer to a Roth
individual retirement account.  As amended, Section 4.3(d)(2) shall read as
follows:
 
 
(2)
Eligible Retirement Plan – An eligible retirement plan is an individual
retirement account described in Code section 408(a), an individual retirement
annuity described in Code section 408(b), an annuity plan described in Code
section 403(a), or a qualified plan described in Code section 401(a), that
accepts the distributee's eligible rollover distribution.  Effective for
distributions made on or after January 1, 2002, an eligible retirement plan
shall also mean an annuity contract described in Code section 403(b) or an
eligible plan under Code section 457(b) that is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and that agrees to separately account for amounts
transferred into such plan from this plan.

 
1

--------------------------------------------------------------------------------


 
If any portion of an eligible rollover distribution is attributable to payments
or distributions from a designated Roth account, an eligible retirement plan
with respect to such portion shall include only a designated Roth account in a
qualified defined contribution plan described in Code section 401(a) or a Roth
IRA as defined in Code section 402A(c)(3)(A).
 
Effective for distributions made on or after January 1, 2008, an eligible
retirement plan includes a Roth individual retirement account (Roth IRA)
described in Code section 408A.  However, for distributions before
January 1, 2010, a distributee shall not be allowed to make a qualified rollover
contribution to a Roth IRA from an account other than a designated Roth account
if, for the taxable year of the distribution to which such contribution relates
the distributee's adjusted gross income exceeds $100,000, or the distributee is
a married individual filing a separate return.
 
As amended, Section 4.3(d)(3) shall read as follows:
 
 
(3)
Distributee – A distributee includes an employee or former employee.  In
addition, the employee's or former employee's surviving spouse and the
employee's or former employee's spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Code
section 414(p), are distributees with regard to the interest of the spouse or
former spouse.  Effective for death benefit distributions made on or after
January 1, 2007, a distributee shall include a nonspouse beneficiary but only
with respect to a direct transfer to an inherited individual retirement account
or annuity that is established on his behalf and that will be treated as an
inherited individual retirement account or annuity pursuant to the provisions of
Code section 402(c)(11).

 
FIFTH: Distribution Written Explanation and Code Section 402(f) Notice Period
 
Effective for notices issued on or after January 1, 2007, Section 4.3(e) is
amended to reflect that the notice must include a description of the
consequences of failing to defer receipt of a distribution in compliance with
the changes made by PPA.  Effective for annuity starting dates occurring on or
after January 1, 2007, Section 4.3(e) is also amended to permit the Code
section 402(f) and section 411(a)(11) notice requirements to be met as much as
180 days prior to the annuity starting date.  As amended, the first paragraph of
Section 4.3(e) shall read as follows:
 
(e)
Payment Election Procedures

 
As described in Section 5.2(a), an account balance in excess of $5,000 shall not
be immediately distributed without the consent of the participant.  The
participant shall receive the notice required under Regulation
section 1.411(a)-11(c) no less than 30 days and no more than 180 days before the
annuity starting date with respect to the distribution.  Effective for notices
issued on or after January 1, 2007, the written explanation shall include a
description of the consequences of failing to defer receipt of the
distribution.  Effective for distributions made on or after January 1, 1993, for
any distribution in excess of $200, the plan administrator shall give the
participant notice of his eligible rollover distribution rights.  The
participant shall receive such notice in the same time period as the 411 notice
is required to be provided.  Effective for distributions made on or after
January 1, 1994, if a distribution is one to which Code sections 401(a)(11)
and 417 do not apply, such distribution may commence less than 30 days after the
411 notice is given, provided that:
 
* * *
 
SIXTH: Hardship Withdrawals for Beneficiary
 
Effective for plan years beginning after December 31, 2006, Section 4.4(a) is
amended to permit a participant to receive a hardship withdrawal due to an event
that constitutes a hardship occurring with respect to a person who the
participant has designated as his primary beneficiary under the Plan.  As
amended, the amended portion of Section 4.4(a) shall read as follows:
 
2

--------------------------------------------------------------------------------


 
An immediate and heavy financial need shall be deemed to exist if the
distribution is requested for one of the following reasons:  (1) expenses
incurred or necessary for medical care described in Code section 213(d) of the
employee, the employee's spouse, children, dependents, or
beneficiary(ies);  (2) the purchase (excluding mortgage payments) of a principal
residence for the employee; (3) payment of tuition and related educational fees
for the next twelve months of post-secondary education for the employee, the
employee's spouse, children, dependents, or beneficiary(ies); (4) payments
necessary to prevent the eviction of the employee from, or a foreclosure on the
mortgage of, the employee's principal residence; (5) payments for funeral or
burial expenses for the employee's deceased parent, spouse, child, dependent, or
beneficiary; or (6) expenses incurred to repair damage to the employee's
principal residence that would qualify for a casualty loss deduction under Code
section 165 (determined without regard to whether the loss exceeds 10% of
adjusted gross income).  The latter two reasons (funeral expenses and home
repair) shall only apply to plan years beginning after
December 31, 2005.  Immediate and heavy financial need for the participant's
beneficiary shall only apply to plan years beginning after
December 31, 2006.  For this purpose beneficiary shall mean the individual(s)
designated by the participant as his primary beneficiary on his most recent
beneficiary designation.
 
SEVENTH: Definitions (Code Section 415 Limitations) – Compensation
 
Effective for limitation years beginning on or after July 1, 2007,
Section 5.1(c)(2) is amended to comply with the final regulations issued under
Code section 415 with respect to the definition of compensation where there is
severance compensation following a termination of employment.  As amended,
Section 5.1(c)(2) shall read as follows:
 
 
(2)
Compensation – A participant's earned income and any earnings reportable as
W-2 wages for federal income tax withholding purposes that are paid by the
employer.  W-2 wages means wages as defined in Code section 3401(a) but
determined without regard to any rules that limit the remuneration included in
wages based on the nature or location of the employment or the services
performed (such as the exception for agricultural labor in Code
section 3401(a)(2)).

 
For purposes of applying the limitations of this Section 5.1, compensation for a
limitation year is the compensation actually paid or includable in gross income
during such limitation year.
 
Compensation in excess of the limitations of Section 1.2(c) shall not be taken
into account.  In order to be taken into account for a limitation year,
compensation must be paid or treated as paid prior to severance from employment
with the employer.  Effective for limitation years beginning on or after
July 1, 2007, an includable payment shall be treated as paid prior to severance
from employment if it is paid by the later of 2½ months after severance or the
last day of the limitation year that includes the severance date.  For this
purpose, includable payments are those that absent the severance would have been
paid and are regular compensation for services during regular working hours or
outside working hours (such as overtime or shift differentials), commissions,
bonuses, or other similar compensation.  Includable payments shall also include
accrued sick, vacation, or other leave if such payments would have been included
in compensation as defined in Section 1.2 if they were paid prior to the
employee's severance from employment.
 
Compensation shall include elective contributions as defined in Section 1.2(a)
and elective contributions under a Code section 501(c)(18) plan.  Elective
contribution amounts under a cafeteria plan excludable under Code section 125
shall include any amounts not available to a participant in cash in lieu of
group health coverage because the participant is unable to certify that he has
other health coverage (deemed section 125 compensation).  An amount will be
treated as an amount under Code section 125 only if the employer does not
request or collect information regarding the participant's other health coverage
as part of the enrollment process for the health plan.
 
Notwithstanding the preceding, compensation for a participant in a defined
contribution plan who is permanently and totally disabled (as defined in Code
section 22(e)(3)) is the compensation such participant would have received for
the limitation year if the participant had been paid at the rate of compensation
paid immediately before becoming permanently and totally disabled; such imputed
compensation for the disabled participant may be taken into account only if
contributions made on behalf of such participant are nonforfeitable when made.
 
 
EIGHTH: Code Sections 402(f) and 411(a)(11) Notice Periods
 
Effective for notices issued on or after January 1, 2007, Section 5.2 is amended
to reflect that the Code section 411(a)(11) compliance notice must include a
description of the consequences of failing to defer receipt of a distribution in
compliance with the changes made by PPA.  Effective for annuity starting dates
occurring on or after January 1, 2007, Section 5.2 is also amended to permit the
Code section 411(a)(11) notice requirement to be met as much as 180 days prior
to the annuity starting date.  As amended, the paragraphs amended under
Section 5.2 shall read as follows:
 
3

--------------------------------------------------------------------------------


 
(a)
Restrictions on Immediate Distributions – If the value of a participant's vested
account balance derived from employer and employee contributions(1) in plan
years beginning before January 1, 1998, exceeded $3,500 or (2) in plan years
beginning after January 1, 1997, exceeds $5,000 and the account balance is
immediately distributable, the participant (or where the participant has died,
the participant's spouse) must consent to any distribution of such account
balance.  Effective for distributions made on or after March 22, 1999, for the
purpose of determining the value of a participant's vested account balance,
prior distributions shall be disregarded if distributions have not commenced
under an optional form of payment described in Section 4.3.  The consent of the
participant (or the participant's surviving spouse) shall be obtained in writing
within the 180-day period ending on the annuity starting date.  The annuity
starting date is the first day of the first period for which an amount is paid
in any form.  The plan administrator shall notify the participant (or the
participant's surviving spouse) of the right to defer any distribution until the
participant's account balance is no longer immediately distributable.  Such
notification shall include a general description of the material features (and
an explanation of the relative values) of the optional forms of benefit
available under the plan in a manner that would satisfy the notice requirements
of Code section 417(a)(3), and shall be provided no less than 30 days and no
more than 180 days prior to the annuity starting date.  However, distribution
may commence less than 30 days after the notice described in the preceding
sentence is given, provided the distribution is one to which Code
sections 401(a)(11) and 417 do not apply, the plan administrator clearly informs
the participant that the participant has a right to a period of at least 30 days
after receiving the notice to consider the decision of whether or not to elect a
distribution (and, if applicable, a particular distribution option), and the
participant, after receiving the notice, affirmatively elects a
distribution.  Effective for notices issued on or after January 1, 2007, the
written explanation shall include a description of the consequences of failing
to defer receipt of the distribution.

 
* * *
 
(b)
Safe Harbor Rules – This Section 5.2(b) shall apply to a participant in this
profit sharing plan, and to any distribution, made on or after the first day of
the first plan year beginning after December 31, 1988, from or under a separate
account attributable solely to accumulated deductible employee contributions, as
defined in Code section 72(o)(5)(B), and maintained on behalf of a participant
in a money purchase pension plan, (including a target benefit plan).  This plan
satisfies and shall continue to satisfy the following conditions:  (1) the
participant cannot elect payments in the form of a life annuity; and (2) on the
death of a participant, the participant's vested account balance will be paid to
the participant's surviving spouse, but if there is no surviving spouse, or if
the surviving spouse has consented in a manner conforming to a qualified
election, then to the participant's designated beneficiary.  The surviving
spouse may elect to have distribution of the vested account balance commence
within the 180-day period following the date of the participant's death.  The
account balance shall be adjusted for gains or losses occurring after the
participant's death in accordance with the provisions of the plan governing the
adjustment of account balances for other types of distributions.

 
* * *
 
NINTH: Modification of Top-Heavy Rules
 
Effective January 1, 2002, Section 5.4(e)(3)(A) and (B) are amended to provide
the correct look back period.  As amended, Section 5.4(e)(3)(A) and (B) shall
read as follows:
 
(e)
Definitions (Code Section 416 Requirements)

 
 
(3)
Top-Heavy Ratio

 
 
(A)
If the employer maintains one or more defined contribution plans (including any
Simplified Employee Pension Plan) and the employer has not maintained any
defined benefit plan that during the five-year period ending on the
determination date(s) has or has had accrued benefits, the top-heavy ratio for
this plan alone or for the required or permissive aggregation group as
appropriate is a fraction, the numerator of which is the sum of the account
balances of all key employees as of the determination date(s) including any part
of any account balance distributed in the one-year period ending on the
determination date(s) (five-year period ending on the determination date in the
case of a distribution made for a reason other than severance from employment,
death or disability and in determining whether the plan is top-heavy for plan
years beginning before January 1, 2002), and the denominator of which is the sum
of all account balances including any part of any account balance distributed in
the one-year period ending on the determination date(s) (five-year period ending
on the determination date in the case of a distribution made for a reason other
than severance from employment, death or disability and in determining whether
the plan is top-heavy for plan years beginning before January 1, 2002), both
computed in accordance with Code section 416 and the regulations
thereunder.  Both the numerator and denominator of the top-heavy ratio are
increased to reflect any contribution not actually made as of the determination
date, but which is required to be taken into account on that date under Code
section 416 and the regulations thereunder.

 
4

--------------------------------------------------------------------------------


 
 
(B)
If the employer maintains one or more defined contribution plans (including any
Simplified Employee Pension Plan) and the employer maintains or has maintained
one or more defined benefit plans that during the five-year period ending on the
determination date(s) has or has had any accrued benefits, the top-heavy ratio
for any required or permissive aggregation group as appropriate is a fraction,
the numerator of which is the sum of account balances under the aggregated
defined contribution plan or plans for all key employees, determined in
accordance with (A) above, and the present value of accrued benefits under the
aggregated defined benefit plan or plans for all key employees as of the
determination date(s), and the denominator of which is the sum of the account
balances under the aggregated defined contribution plan or plans for all
participants, determined in accordance with (A) above, and the present value of
accrued benefits under the defined benefit plan or plans for all participants as
of the determination date(s), all determined in accordance with Code section 416
and the regulations thereunder.  The accrued benefits under a defined benefit
plan in both the numerator and denominator of the top-heavy ratio are increased
for any distribution of an accrued benefit made in the one-year period ending on
the determination date (five-year period in determining whether the plan is
top-heavy for plan years beginning before January 1, 2002).

 
The accrued benefit of a participant other than a key employee shall be
determined under (1) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the employer, or (2) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Code
section 411(b)(1)(C).
 
TENTH: Excess Elective Deferral Determination of Income or Loss
 
Effective for taxable years beginning on or after January 1, 2008,
Section 5.5(a)(6) is amended to eliminate the use of gap period interest when
determining the income or loss allocable to excess elective deferrals.  As
amended, Section 5.5(a)(6) shall read as follows:
 
 
(6)
Determination of Income or Loss

 
Excess elective deferrals shall be adjusted for any income or loss.  The income
or loss allocable to excess elective deferrals allocated to each participant is
the sum of:  (i) the income or loss allocable to the participant's elective
deferral account(s) for the taxable year multiplied by a fraction, the numerator
of which is such participant's excess elective deferrals for the year and the
denominator is the participant's account balance attributable to elective
deferrals without regard to any income or loss occurring during such taxable
year; and (ii) effective solely for the taxable year beginning on or after
January 1, 2007, and to the extent the excess elective deferrals are or will be
credited with gain or loss as of an accounting date within the gap period (i.e.,
the period after the close of the taxable year and prior to the distribution),
10% of the amount determined under (i) multiplied by the number of whole
calendar months between the end of the taxable year and the date of
distribution, counting the month of distribution if distribution occurs after
the 15th of such month.
 
ELEVENTH: Actual Deferral Percentage Test Determination of Income or Loss
 
Effective for the plan year beginning on or after January 1, 2008,
Section 5.5(b)(2) is amended to eliminate the gap period income rule for excess
contributions in compliance with the changes made by PPA to Code
section 401(k)(8)(A)(i).  As amended, Section 5.5(b)(2)(A) shall read as
follows:
 
5

--------------------------------------------------------------------------------


 
 
(A)
Determination of Income or Loss – Excess contributions shall be adjusted for any
income or loss.  The income or loss allocable to excess contributions allocated
to each participant is the sum of:  (i) the income or loss allocable to the
participant's elective deferral account(s) (and, if applicable, the qualified
nonelective contribution account or the qualified employer matching contribution
account or both) for the plan year multiplied by a fraction, the numerator of
which is such participant's excess contributions for the year and the
denominator is the participant's account balance(s) attributable to elective
deferrals (and qualified nonelective contributions or qualified matching
contributions, or both, if any of such contributions are included in the ADP
test) without regard to any income or loss occurring during such plan year; and
(ii) effective solely for the plan year beginning on or after January 1, 2006
and the plan year beginning on or after January 1, 2007, and to the extent the
excess contributions are or will be credited with gain or loss as of an
accounting date within the gap period (i.e., the period after the close of the
plan year and prior to the distribution), 10% of the amount determined under (i)
multiplied by the number of whole calendar months between the end of the plan
year and the date of distribution, counting the month of distribution if
distribution occurs after the 15th of such month.

 
TWELFTH: Actual Contribution Percentage Test Determination of Income or Loss
 
Effective for the plan year beginning on or after January 1, 2008,
Section 5.5(c)(2) is amended to eliminate the gap period income rule for excess
aggregate contributions in compliance with the changes made by PPA to Code
section 401(m)(6)(A).  As amended, Section 5.5(c)(2)(A) shall read as follows:
 
 
(A)
Determination of Income or Loss – Excess aggregate contributions shall be
adjusted for any income or loss.  The income or loss allocable to excess
aggregate contributions allocated to each participant is the sum of:  (i) the
income or loss allocable to the participant's employee nondeductible
contribution account, employer matching contribution account (if any, and if all
amounts therein are not used in the ADP test) and, if applicable, qualified
nonelective contribution account and elective deferral account(s) for the plan
year multiplied by a fraction, the numerator of which is such participant's
excess aggregate contributions for the year and the denominator is the
participant's account balance(s) attributable to contribution percentage amounts
without regard to any income or loss occurring during such plan year; and
(ii) effective solely for the plan year beginning on or after January 1, 2006
and the plan year beginning on or after January 1, 2007, and to the extent the
excess contributions are or will be credited with gain or loss as of an
accounting date within the gap period (i.e., the period after the close of the
plan year and prior to the distribution), 10% of the amount determined under (i)
multiplied by the number of whole calendar months between the end of the plan
year and the date of distribution, counting the month of distribution if
distribution occurs after the 15th of such month.

 
THIRTEENTH: Protection of Benefits in Case of Plan Merger
 
Section 7.3 is amended to comply with Revenue Ruling 2008-40 treating certain
trust-to-trust transfers as distributions.  As amended, Section 7.3 shall
contain an additional paragraph that shall read as follows:
 
The transfer of amounts from this trust to a nonqualified foreign trust shall be
treated as a distribution from this plan.  Further, the transfer of assets and
liabilities from this plan to a plan that satisfies Puerto Rico Code
section 1165 shall also be treated as a distribution from this plan.
 
FOURTEENTH: Effective Date
 
These amendments are effective as of January 1, 2009, except as otherwise
provided herein.
 
FIFTEENTH: Remaining Plan Provisions
 
All other provisions of the Plan remain in full force and effect.

 
6

--------------------------------------------------------------------------------

 





2011 COMPLIANCE AMENDMENT TO THE WEIS MARKETS, INC. RETIREMENT SAVINGS PLAN   As
authorized by Section 7.2 of the Weis Markets, Inc. Retirement Savings Plan
("Plan") as amended and restated effective January 1, 2009, the employer, Weis
Markets, Inc., hereby amends the Plan to comply with the Workers Retirees and
Employers Relief Act of 2008 effective as of January 1, 2009, and with other law
and regulatory changes effective as of, or prior to, the 2011 plan year and now
required to be incorporated into the Plan. This amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this amendment. The employer hereby amends the Plan in the
following manner:             FIRST: Exclusions From Compensation            
Section 1.2(b) is amended to remove the compensation exclusion that formerly
applied to pharmacists. As amended, Section 1.2(b) shall read as follows:      
        (b) Exclusions From Compensation – Notwithstanding the provisions of
Section 1.2(a), the following types of remuneration shall be excluded from the
participant's compensation:                    
 * 

Meal Allowances        
 * 

Auto Personal Use        
 * 

Sick Pay        
 * 

Stock Appreciation Rights        
 * 

Bonuses             SECOND: Profit Sharing Allocation Formula            
Section 3.2(c)(1) is amended to change the regular profit sharing allocation
formula from a unit credit to a two part discretionary formula permitting both
flat dollar allocations and in ratio to compensation allocations each plan year.
As amended, Section 3.2(c)(1) shall read as follows:                   The
employer shall make a separate profit sharing contribution for the plan year
with respect to each allocation formula as described below. The trustee shall be
notified by the employer in writing as to the amount being contributed with
respect to each formula. Forfeitures for the plan year shall be allocated under
allocation formula (B) below. For this purpose, the following allocation
formulas shall be used:                   (A) The employer profit sharing
contribution shall be allocated to the profit sharing account of each eligible
participant in equal amounts, but not in excess of the maximum permissible
amount as defined in Section 5.1(c).                   (B) The employer profit
sharing contribution and forfeitures for the plan year shall be allocated to the
profit sharing account of each eligible participant in the ratio that such
participant's compensation bears to the compensation of all participants.      
      THIRD: Employer Matching Contribution Allocation Formula            
Effective April 1, 2012, Section 3.6(d)(1) is amended to change the employer
matching contribution allocation formula from a described formula to a fully
discretionary formula. As amended, Section 3.6(d)(1) shall read as follows:    
          (d) (1) Allocation Formula – The employer matching contribution and
any applicable forfeitures shall be equal to the employer matching percentage
applied to the participant's contributions for each allocation period within the
current plan year that are subject to matching. The employer matching percentage
shall be determined each year by the employer in its own discretion.            
FOURTH: Definitions (Code Section 415 Limitations) – Compensation            
Effective for limitation years beginning on or after January 1, 2009,
Section 5.1(c)(2) is amended to comply with Code section 414(u)(12) as added by
the Heroes Earnings Assistance and Relief Tax Act of 2008 (HEART) regarding
differential wage payments. As amended, Section 5.1(c)(2) shall contain the
following additional paragraph that shall read as follows:                   For
limitation years beginning after December 31, 2008, compensation for a
limitation year shall include amounts paid as differential wages to a
participant on qualified military service leave of more than 30 days and
otherwise meeting the requirements of Code section 3401(h)(2).            
FIFTH: Minimum Required Distribution Temporary Waiver for 2009            
Section 5.3 is amended to temporarily waive the minimum distribution requirement
to comply with Code section 401(a)(9)(H) as added by the Workers Retirees and
Employers Relief Act of 2008. As amended, the preamble of Section 5.3 shall
contain an additional paragraph that shall read as follows:               With
respect to calendar year 2009, the provisions of Section 5.3 shall be applied
subject to Code section 401(a)(9)(H). Although the plan administrator shall
calculate any required minimum distribution under Section 5.3 and pay it
separately to any participant or beneficiary commencing distribution during
2009, such recipient shall be eligible to deposit such amount in a qualified
employer plan or individual retirement account. Any participant (i) receiving
required minimum distributions as a non-5% owner who elected to continue such
distributions after January 1, 2003, or (ii) receiving or due to commence such
distributions as a 5% owner shall not receive a required minimum distribution
with respect to 2009 in the absence of an affirmative election. To the extent
that a participant's entire interest is otherwise required to be distributed to
a beneficiary by December 31 of the calendar year containing the fifth
anniversary of the participant's death, such 5-year period shall be determined
without regard to calendar year 2009.             SIXTH: Trust Fund Expenses    
        Effective as of the adoption of this amendment, Section 6.4(e) is
amended to provide that although the trust fund may pay the reasonable expenses
incurred in the administration of the plan and the investment of the fund, the
precise handling of such expenses shall be addressed outside of the plan
document. Further, certain expenses incurred with respect to a particular
participant or beneficiary may be allocated against the participant's account on
a direct basis. As amended, Section 6.4(e) shall read as follows:              
  The trust fund may pay the expenses incurred in the administration of the plan
and the investment of the fund, provided the cost is reasonable. Such expenses
shall include legal fees incurred by the plan administrator or the trustee,
provided such fiduciaries are not proven to have committed a prohibited
transaction. If the trust fund pays the expenses, the expenses generally shall
be allocated against the participant accounts on a pro rata basis. Certain
expenses incurred with respect to a particular participant or beneficiary may be
allocated against the participant's account on a direct basis. The plan
administrator shall communicate such expense charges to the participant through
a written notice.             SEVENTH: Effective Date             These
amendments are effective as of January 1, 2011, except as otherwise provided
herein.             EIGHTH: Remaining Plan Provisions             All other
provisions of the Plan remain in full force and effect.                        


                                                                                                                                    